Exhibit 10.1

 

 

 

$800,000,000

CREDIT AGREEMENT

Dated as of April 17, 2013

Among

EVERTEC INTERMEDIATE HOLDINGS, LLC

(formerly known as CARIB HOLDINGS, LLC),

as Holdings,

EVERTEC GROUP, LLC

(formerly known as EVERTEC, LLC),

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent, Swingline Lender and L/C Issuer

 

 

J.P. MORGAN SECURITIES LLC and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers,

J.P. MORGAN SECURITIES LLC,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC. and

MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Bookrunners,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC. and

MORGAN STANLEY SENIOR FUNDING, INC.

as Co-Syndication Agents,

and

CREDIT SUISSE SECURITIES (USA) LLC and

UBS SECURITIES LLC

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS    SECTION 1.01.  

Defined Terms

     1    SECTION 1.02.  

Terms Generally

     45    SECTION 1.03.  

Effectuation of Transactions

     45    SECTION 1.04.  

Exchange Rates; Currency Equivalents

     45    SECTION 1.05.  

Additional Alternative Currencies

     46    SECTION 1.06.  

Change of Currency

     46    SECTION 1.07.  

Times of Day

     47    SECTION 1.08.  

Letter of Credit Amounts

     47    ARTICLE II    THE CREDITS    SECTION 2.01.  

Commitments

     47    SECTION 2.02.  

Loans and Borrowings

     48    SECTION 2.03.  

Requests for Borrowings

     48    SECTION 2.04.  

Swingline Loans

     49    SECTION 2.05.  

The Letter of Credit Commitment

     51    SECTION 2.06.  

[Reserved]

     58    SECTION 2.07.  

Funding of Borrowings

     59    SECTION 2.08.  

Interest Elections

     59    SECTION 2.09.  

Termination and Reduction of Commitments

     60    SECTION 2.10.  

Repayment of Loans; Evidence of Debt

     61    SECTION 2.11.  

Repayment of Term Loans and Revolving Facility Loans

     61    SECTION 2.12.  

Prepayment of Loans

     63    SECTION 2.13.  

Fees

     65    SECTION 2.14.  

Interest

     66    SECTION 2.15.  

Alternate Rate of Interest

     67    SECTION 2.16.  

Increased Costs

     67    SECTION 2.17.  

Break Funding Payments

     68    SECTION 2.18.  

Taxes

     69    SECTION 2.19.  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     70    SECTION 2.20.  

Mitigation Obligations; Replacement of Lenders

     71    SECTION 2.21.  

Illegality

     72    SECTION 2.22.  

Incremental Commitments

     73    SECTION 2.23.  

Refinancing Term Loans

     74    SECTION 2.24.  

[Reserved]

     75    SECTION 2.25.  

Replacement Revolving Facility Commitments

     75    ARTICLE III    REPRESENTATIONS AND WARRANTIES    SECTION 3.01.  

Organization; Powers

     77    SECTION 3.02.  

Authorization

     77    SECTION 3.03.  

Enforceability

     77    SECTION 3.04.  

Governmental Approvals

     78   

 

-i-



--------------------------------------------------------------------------------

         Page   SECTION 3.05.  

Financial Statements

     78    SECTION 3.06.  

No Material Adverse Effect

     78    SECTION 3.07.  

Title to Properties; Possession Under Leases

     78    SECTION 3.08.  

Subsidiaries

     79    SECTION 3.09.  

Litigation; Compliance with Laws

     79    SECTION 3.10.  

Federal Reserve Regulations

     79    SECTION 3.11.  

Investment Company Act

     79    SECTION 3.12.  

Use of Proceeds

     79    SECTION 3.13.  

Taxes

     80    SECTION 3.14.  

No Material Misstatements

     80    SECTION 3.15.  

Employee Benefit Plans

     80    SECTION 3.16.  

Environmental Matters

     81    SECTION 3.17.  

Security Documents

     81    SECTION 3.18.  

Location of Real Property and Leased Premises

     82    SECTION 3.19.  

Solvency

     82    SECTION 3.20.  

Labor Matters

     83    SECTION 3.21.  

No Default

     83    SECTION 3.22.  

Intellectual Property; Licenses, Etc.

     83    SECTION 3.23.  

Senior Debt

     83    SECTION 3.24.  

Insurance

     83    SECTION 3.25.  

Anti-Money Laundering and Economic Sanctions Laws

     83    SECTION 3.26.  

Anti-Corruption Laws

     84    ARTICLE IV    CONDITIONS OF LENDING    SECTION 4.01.  

All Credit Events

     84    SECTION 4.02.  

First Credit Event

     85    ARTICLE V    AFFIRMATIVE COVENANTS    SECTION 5.01.  

Existence; Businesses and Properties

     87    SECTION 5.02.  

Insurance

     87    SECTION 5.03.  

Taxes

     88    SECTION 5.04.  

Financial Statements, Reports, etc.

     88    SECTION 5.05.  

Litigation and Other Notices

     90    SECTION 5.06.  

Compliance with Laws

     90    SECTION 5.07.  

Maintaining Records; Access to Properties and Inspections

     90    SECTION 5.08.  

Use of Proceeds

     91    SECTION 5.09.  

Compliance with Environmental Laws

     91    SECTION 5.10.  

Further Assurances; Additional Security

     91    SECTION 5.11.  

Rating

     93    ARTICLE VI    NEGATIVE COVENANTS    SECTION 6.01.  

Indebtedness

     94    SECTION 6.02.  

Liens

     98    SECTION 6.03.  

Sale and Lease-Back Transactions

     101    SECTION 6.04.  

Investments, Loans and Advances

     102    SECTION 6.05.  

Mergers, Consolidations, Sales of Assets and Acquisitions

     105   

 

-ii-



--------------------------------------------------------------------------------

         Page   SECTION 6.06.  

Restricted Payments

     107    SECTION 6.07.  

Transactions with Affiliates

     109    SECTION 6.08.  

Business of Holdings, the Borrower and the Subsidiaries

     111    SECTION 6.09.  

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

     111    SECTION 6.10.  

Financial Performance Covenant

     114    SECTION 6.11.  

[Reserved]

     114    SECTION 6.12.  

No Other “Designated Senior Debt”

     114    SECTION 6.13.  

Changes in Fiscal Year

     114    ARTICLE VII    EVENTS OF DEFAULT    SECTION 7.01.  

Events of Default

     114    SECTION 7.02.  

Right to Cure

     116    ARTICLE VIII    THE AGENTS    SECTION 8.01.  

Appointment

     117    SECTION 8.02.  

Delegation of Duties

     118    SECTION 8.03.  

Exculpatory Provisions

     118    SECTION 8.04.  

Reliance by Agents

     119    SECTION 8.05.  

Notice of Default

     119    SECTION 8.06.  

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

     119    SECTION 8.07.  

Indemnification

     120    SECTION 8.08.  

Agents in their Individual Capacity

     120    SECTION 8.09.  

Successor Agents

     120    SECTION 8.10.  

Payments Set Aside

     121    SECTION 8.11.  

Administrative Agent May File Proofs of Claim

     121    SECTION 8.12.  

Collateral and Guaranty Matters

     122    SECTION 8.13.  

Additional Agents

     122    SECTION 8.14.  

Intercreditor Agreements and Collateral Matters

     122    SECTION 8.15.  

Withholding Taxes

     122    ARTICLE IX    MISCELLANEOUS    SECTION 9.01.  

Notices; Communications

     123    SECTION 9.02.  

Survival of Agreement

     124    SECTION 9.03.  

Effectiveness

     124    SECTION 9.04.  

Successors and Assigns

     124    SECTION 9.05.  

Expenses; Indemnity

     128    SECTION 9.06.  

Right of Set-off

     130    SECTION 9.07.  

Applicable Law

     130    SECTION 9.08.  

Waivers; Amendment

     130    SECTION 9.09.  

Interest Rate Limitation

     133    SECTION 9.10.  

Entire Agreement

     133    SECTION 9.11.  

WAIVER OF JURY TRIAL

     133    SECTION 9.12.  

Severability

     133    SECTION 9.13.  

Counterparts

     133    SECTION 9.14.  

Headings

     134   

 

-iii-



--------------------------------------------------------------------------------

         Page   SECTION 9.15.  

Jurisdiction; Consent to Service of Process

     134    SECTION 9.16.  

Confidentiality

     135    SECTION 9.17.  

Platform; Borrower Materials

     135    SECTION 9.18.  

Release of Liens, Guarantees and Pledges

     136    SECTION 9.19.  

Judgment Currency

     136    SECTION 9.20.  

USA PATRIOT Act Notice

     137    SECTION 9.21.  

No Advisory or Fiduciary Responsibility

     137    SECTION 9.22.  

Affiliated Lenders

     137   

Exhibits and Schedules

 

Exhibit A    Agreed Security Principles Exhibit B    Form of Assignment and
Acceptance Exhibit C    Auction Procedures Exhibit D    Form of Borrowing
Request/Interest Rate Request Exhibit E    Form of Swingline Borrowing Request
Exhibit F-1    Form of Non-Debt Fund Affiliate Assignment and Acceptance Exhibit
F-2    Form of Debt Fund Affiliate Assignment Notice Exhibit G    Form of
Guarantee Agreement Exhibit H    Form of Collateral Agreement

 

Schedule 1.01A      Closing Date Security Documents Schedule 1.01B     
Subsidiary Loan Parties Schedule 2.01      Commitments Schedule 3.01     
Organization and Good Standing Schedule 3.04      Governmental Approvals
Schedule 3.07(b)      Possession under Leases Schedule 3.07(c)      Intellectual
Property Schedule 3.08(a)      Subsidiaries Schedule 3.08(b)      Subscriptions
Schedule 3.09(a)      Litigation Schedule 3.09(b)      Compliance with Laws
Schedule 3.16      Environmental Matters Schedule 3.20      Labor Matters
Schedule 3.22      Intellectual Property Schedule 3.24      Insurance Schedule
3.25      Anti-Money Laundering, Economic Sanctions Laws Schedule 4.02(b)     
Local Counsel Schedule 5.10(h)      Certain Collateral Matters Schedule 6.01
     Indebtedness Schedule 6.02(a)      Liens Schedule 6.04      Investments
Schedule 6.07      Transactions with Affiliates Schedule 9.01      Notice
Information

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 17, 2013 (this “Agreement”), among EVERTEC
INTERMEDIATE HOLDINGS, LLC (formerly known as CARIB HOLDINGS, LLC), a Puerto
Rico limited liability company (“Holdings”), EVERTEC GROUP, LLC (formerly known
as EVERTEC, LLC), a Puerto Rico limited liability company (“Borrower”), the
Lenders party hereto from time to time and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent for the Lenders, Swingline Lender and
L/C Issuer.

WHEREAS, the Borrower has requested the Lenders to extend (a) tranche A term
loans on the Closing Date, in an aggregate principal amount not in excess of
$300 million, (b) tranche B term loans on the Closing Date, in an aggregate
principal amount not in excess of $400 million and (c) revolving credit loans,
swingline loans and letters of credit in an aggregate principal amount at any
time outstanding not in excess of $100 million;

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“2010 Merger” shall mean the merger of the Borrower pursuant to the 2010 Merger
Agreement.

“2010 Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
June 30, 2010 by and among the Borrower, Popular, Inc., AP Carib Holdings, Ltd.
and Carib Acquisition, Inc.

“2010 Merger Transactions” shall mean, collectively, (a) the consummation of the
2010 Merger, the distribution to Popular in connection therewith and the other
related transactions; (b) the execution and delivery of the Existing Credit
Agreement and the initial borrowings hereunder; (c) the sale and issuance of the
Senior Unsecured Notes; and (d) the payment of all fees and expenses paid in
connection with the foregoing.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as announced from time to time by JPMorgan as its “prime
rate”; provided that, notwithstanding the foregoing, in no event shall the ABR
for any Term B Loan at any time be less than 1.75% per annum. The “prime rate”
is a rate set by JPMorgan based upon various factors including JPMorgan’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by JPMorgan shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.12(e).



--------------------------------------------------------------------------------

“Additional Agents” shall mean the persons identified as the Joint Lead
Arrangers, Joint Bookrunners, Co-Syndication Agents and Co-Documentation Agents
on the cover page of this Agreement.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall mean JPMorgan in its capacity as administrative
agent under any of the Loan Documents or any successor administrative agent.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.13(d).

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliated Lender” shall mean, at any time, any Lender that is a Sponsor or an
Affiliate thereof (other than Evertec or any of its subsidiaries) at such time.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreed Security Principles” shall mean the principles set forth on Exhibit A.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternative Currency” shall mean any currency (other than Dollars) that is
approved in accordance with Section 1.05.

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
the USA PATRIOT Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959), as amended from time to time and any successors
thereto.

“Applicable Commitment Fee” shall mean for any day 0.375% per annum; provided,
that on and after the first Adjustment Date occurring after delivery of the
financial statements and certificates required by Section 5.04 upon the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Applicable Commitment Fee will be determined pursuant to the Pricing Grid.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” shall mean for any day (i) with respect to any Term A Loan,
2.50% per annum in the case of any Eurocurrency Loan and 1.50% per annum in the
case of any ABR Loan, (ii) with respect to any Term B Loan, 2.75% per annum in
the case of any Eurocurrency Loan and 1.75% per annum in the case of any ABR
Loan and (iii) with respect to any Revolving Facility Loan, (A) 2.50% per annum
in the case of any Eurocurrency Loan and (B) 1.50% per annum in the case of any
ABR Loan and (iii) with respect to Swingline Loans, 1.50% per annum; provided,
that on and after the first Adjustment Date occurring after delivery of the
financial statements and certificates required by Section 5.04 upon the
completion of one full fiscal quarter of the Borrower after the Closing Date,
the Applicable Margin will be determined pursuant to the Pricing Grid.

“Applicable Period” means an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Applicable Percentage” shall mean, with respect to any Applicable Period, 100%;
provided, that (a) if the Senior Secured Leverage Ratio at the end of the
Applicable Period is greater than 4.25:1.00 but less than or equal to 4.75:1.00,
such percentage shall be 75%, and (b) if the Senior Secured Leverage Ratio at
the end of the Applicable Period is greater than 4.75:1.00, such percentage
shall be 50%.

“Applicable Time” shall mean, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets)
to any person of any asset or assets of the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit B or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Auction” shall have the meaning assigned to such term in Section 2.12(g).

“Auction Manager” shall mean either of the Joint Lead Arrangers or another
investment bank of recognized standing selected by the Borrower and reasonably
satisfactory to the Administrative Agent that will manage the Auction Prepayment
Offer.

“Auction Notice” shall mean an auction notice given by the Borrower in
accordance with the Auction Procedures with respect to an Auction Prepayment
Offer.

“Auction Prepayment” shall have the meaning assigned to such term in
Section 2.12(g).

“Auction Prepayment Offer” shall have the meaning assigned to such term in
Section 2.12(g).

“Auction Procedures” shall mean the auction procedures with respect to Auction
Prepayment Offers set forth in Exhibit C hereto.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b).

 

-3-



--------------------------------------------------------------------------------

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and, in the
case of each of the Revolving Facility Loans, Revolving Facility Borrowings,
Swingline Loans, Swingline Borrowings and Letters of Credit, the date of
termination of the Revolving Facility Commitments.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the Dollar Equivalent of the amount by
which (a) the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

“Bank of America” shall mean Bank of America, N.A.

“Bankruptcy Code” shall mean Title 11 of the United State Code, as amended, or
any similar federal or state law for the relief of debtors.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing
or, in each case, any duly authorized committee of such body.

“Borrower” shall have the meaning assigned to such term in the preamble hereto,
together with its permitted successors and assigns.

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $1.0 million.

“Borrowing Multiple” shall mean $1.0 million.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in the state where the Administrative Agent’s Office with respect to
Loans denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day on which dealings in deposits in Dollars
are conducted by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

-4-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:

(a) expenditures to the extent made with proceeds of the issuance of Qualified
Equity Interests (other than Disqualified Stock) of Holdings or capital
contributions to Holdings or funds that would have constituted Net Proceeds
under clause (a) of the definition of the term “Net Proceeds” (but that will not
constitute Net Proceeds as a result of the first or second proviso to such
clause (a)); provided, that (i) this clause (a) shall exclude expenditures made
with the proceeds of Permitted Cure Securities, proceeds of Equity Interests
referred to in Section 6.01(gg), proceeds from sales of Equity Interests
financed as contemplated by Section 6.04(e)(iii), proceeds of Equity Interests
used to make Investments pursuant to Section 6.04(z), proceeds of Equity
Interests used to make a Restricted Payment in reliance on clause (x) of the
proviso to Section 6.06(c) and any proceeds used to finance the payments or
distributions in respect of any Junior Financing pursuant to
Section 6.09(b)(i)(C) and (D) and (ii) such proceeds are not included in any
determination of the Cumulative Credit;

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.12(b);

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary) and for which none of Holdings, the Borrower or any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

 

-5-



--------------------------------------------------------------------------------

(g) Investments in respect of a Permitted Business Acquisition; or

(h) the purchase of property, plant or equipment made with proceeds from any
Asset Sale to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.12(b).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Cash Collateralize” shall have the meaning assigned to such term in
Section 2.05(g).

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period to the extent such amounts are paid in cash for such period, excluding,
without duplication, in any event (a) pay in kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization
and write-off of any debt issuance costs, commissions, financing fees paid by,
or on behalf of, the Borrower or any Subsidiary, including such fees paid in
connection with the Transactions, and the expensing of any bridge, commitment or
other financing fees, including those paid in connection with the Transactions,
or any amendment of this Agreement, (c) the amortization of debt discounts, if
any, or fees in respect of Swap Agreements and (d) any other expenses included
in Interest Expense not paid in cash.

A “Change in Control” shall be deemed to occur if:

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any combination of
the Permitted Holders, shall have beneficial ownership (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of Voting Stock of the Borrower
representing 50% or more of the voting power of the Voting Stock of the Borrower
entitled to vote for the election of directors of the Borrower; provided that no
Change in Control shall be deemed to occur under this clause (a) if at such time
the Permitted Holders in the aggregate own, directly or indirectly, Voting Stock
of the Borrower representing a greater percentage of the voting power of the
Voting Stock of the Borrower; or

(b) Holdings shall cease to directly or indirectly own 100% of the Equity
Interests of Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or L/C Issuer (or, for purposes of
Section 2.05(a)(iii)(A) or 2.16(b), by any Lending Office of such Lender or by
such Lender’s or L/C Issuer’s holding company, if any) with any written request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

-6-



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans,
Term A Loans, Term B Loans, Incremental Term Loans, Swingline Loans, Refinancing
Term Loans, or Replacement Revolving Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Facility
Commitment, Term A Loan Commitment, Term B Loan Commitment, an Incremental Term
Loan Commitment, a Swingline Commitment, or a Replacement Revolving Facility
Commitment.

“Closing Date” shall mean April 17, 2013.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is now or hereafter subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Documents and which has not been released from such Lien in accordance with the
Loan Documents at the time of determination.

“Collateral Agent” shall mean, with respect to references to such term in this
Agreement, JPMorgan in its capacity as collateral agent for the Secured Parties
under this Agreement in accordance with the terms of this Agreement, and with
respect to references to such term in the Security Documents, JPMorgan in its
capacity as collateral agent for the First Lien Secured Parties under the
Security Documents in accordance with the terms of the Security Documents, or
any successor collateral agent pursuant to any such document.

“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Closing Date, among Holdings, the Borrower, EVERTEC Finance Corp. and the
Collateral Agent, as amended, amended and restated, supplemented or otherwise
modified from time to time, substantially in the form of Exhibit H.

“Collateral Requirement” shall mean the requirement that (in each case subject
to Section 5.10(g) and the Agreed Security Principles):

(a) on the Closing Date, the Collateral Agent shall have received (x) the
Security Documents set forth on Schedule 1.01A from the parties set forth
thereon and (y) from each of Holdings, the Borrower and each Subsidiary Loan
Party, a counterpart of the Guarantee Agreement duly executed and delivered on
behalf of such person;

(b) on the Closing Date, (i) the Collateral Agent shall have received a pledge
of all the issued and outstanding Equity Interests of (x) the Borrower and
(y) each Subsidiary owned on the Closing Date directly by the Borrower or any
Subsidiary Loan Party and (ii) the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank (to the extent appropriate in the applicable jurisdiction);

(c) (i) on the Closing Date and at all times thereafter, all Indebtedness of the
Borrower and each Subsidiary having, in the case of each instance of
Indebtedness, an aggregate principal amount in excess of $5.0 million (other
than (A) intercompany current liabilities in connection with the cash management
operations of the Borrower and its Subsidiaries or (B) to the extent that a
pledge of such promissory note or instrument would violate applicable law) that
is owing to Holdings, the Borrower or a Subsidiary Loan Party shall be evidenced
by a promissory note or an instrument and shall have been pledged pursuant to
the Collateral Agreement (or other applicable Security Document as reasonably
required by the Collateral Agent), and (ii) the Collateral Agent shall have
received all such promissory notes or instruments, together with note powers or
other instruments of transfer with respect thereto endorsed in blank (to the
extent appropriate in the applicable jurisdiction);

 

-7-



--------------------------------------------------------------------------------

(d) in the case of any person that becomes a Subsidiary after the Closing Date,
subject to Section 5.10(g) and the Agreed Security Principles, the Collateral
Agent shall have received (i) a supplement to the applicable Guarantee Agreement
and (ii) a supplement to the Collateral Agreement (or other applicable Security
Document as reasonably required by the Collateral Agent), as applicable, in the
form specified therein or otherwise reasonably acceptable to the Administrative
Agent, duly executed and delivered on behalf of such Subsidiary;

(e) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g) and the Agreed Security Principles, all the
Equity Interests that are acquired by the Borrower or a Subsidiary Loan Party
after the Closing Date, shall have been pledged pursuant to the Collateral
Agreement (or other applicable Security Document as reasonably required by the
Collateral Agent) and (ii) the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank (to the extent appropriate in the applicable jurisdiction);

(f) on the Closing Date and at all times thereafter, except as otherwise
contemplated by any Security Document, all documents and instruments, including
Uniform Commercial Code financing statements or equivalent filings in foreign
jurisdictions, required by law or reasonably requested by the Collateral Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Documents (in each case, including any supplements thereto) and
perfect such Liens to the extent required by, and with the priority required by,
the Security Documents, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

(g) after the Closing Date (solely to the extent required by Section 5.10(c) or
5.10(d)), the Collateral Agent shall have received (i) counterparts of each
Mortgage to be entered into with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property and
suitable for recording or filing and (ii) such other documents including, but
not limited to, any consents, agreements and confirmations of third parties, as
the Collateral Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property and evidence that all filing and recording taxes and fees
have been paid or otherwise provided for in a manner reasonably acceptable to
the Collateral Agent;

(h) after the Closing Date, the Collateral Agent shall have received (i) in the
case of any Mortgaged Property located in the United States or any territory
thereof, or any foreign jurisdiction with respect to which title insurance is
available and customarily obtained in connection with transactions similar to
the Transactions, a policy or policies or marked up unconditional binder of
title insurance or the foreign equivalent thereof, as applicable, paid for by
the Borrower or its Subsidiaries, issued by one or more title insurance
companies reasonably acceptable to the Collateral Agent insuring the Liens of
each Mortgage as a valid first lien on the Mortgaged Property described therein,
free of other Liens except Permitted Liens, together, with such customary
endorsements (to the extent available in the subject jurisdiction and including
zoning endorsements where reasonably appropriate and available) as the
Collateral Agent may reasonably request or (ii) in any foreign jurisdiction to
the extent title insurance is not so available and customarily obtained, but a
title opinion is customarily obtained (and can be so obtained at a commercially
reasonable cost), a title opinion covering the matters customarily covered in
title opinions in the applicable jurisdiction, in form and substance reasonably
acceptable to the Collateral Agent;

(i) after the Closing Date (solely to the extent a Mortgage on such property is
required by Section 5.10(c) or 5.10(d)), the Collateral Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property located in
the United States (together with a notice about special flood hazard area status
and flood disaster assistance) duly executed by the Borrower and/or each
Subsidiary Loan Party relating thereto;

 

-8-



--------------------------------------------------------------------------------

(j) after the Closing Date (solely to the extent required by Section 5.10(c) or
5.10(d)), the Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.02 and any applicable provisions of the Security Documents, including,
without limitation, flood insurance policies, each of which shall be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement or other similar endorsement in each applicable
jurisdiction (to the extent applicable) and shall name the Collateral Agent as
loss payee, mortgagee, and/or additional insured, as applicable, in form and
substance reasonably satisfactory to the Administrative Agent;

(k) on the Closing Date, the Collateral Agent shall have received evidence of
the insurance required by the terms of this Agreement and the Mortgages;

(l) except as otherwise contemplated by this Agreement or any Security Document,
each Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with (i) the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and (ii) the performance of its obligations thereunder;
and

(m) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.10.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.13(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, Incremental Revolving Facility Commitment, Replacement
Revolving Facility Commitment, Term A Loan Commitment, Term B Loan Commitment
and/or Incremental Term Loan Commitment and (b) with respect to any Swingline
Lender, its Swingline Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor thereto.

“Conduit Lender” shall mean any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that a Conduit Lender shall be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 9.05 (subject to the limitations and requirements of those
Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 9.04(b) but no Conduit Lender shall
(a) be entitled to receive any greater amount pursuant to Section 2.16, 2.17,
2.18 or 9.05 than the designating Lender would have been entitled to receive in
respect of the extensions of credit made by such Conduit Lender unless the
designation of such Conduit Lender was made with the prior written consent of
the Borrower (not to be unreasonably withheld or delayed) and the Conduit Lender
complies with the requirements those Sections or (b) be deemed to have any
Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto),
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs, signing, retention or
completion bonuses, costs and transition expenses incurred by the Borrower as a
direct result of the transition of the Borrower to an independent operating
company in connection with the 2010 Merger Transactions and of Evertec to a
public company in connection with the Transactions and expenses or charges
related to any offering of Equity Interests or debt securities of the Borrower,
Holdings or any Parent, any Investment, acquisition, disposition,
recapitalization or issuance, repayment, refinancing, amendment or modification
of Indebtedness (in each case, whether or not successful), any costs associated
with separation of Venezuela operations from the business conducted by the
Borrower and its Subsidiaries on the Closing Date (whether or not such costs are
incurred before, on or after the Closing Date) and any fees, expenses, charges
or change in control payments related to the Transactions, in each case, shall
be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations, shall be
excluded;

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a Subsidiary of
such person, or is an Unrestricted Subsidiary or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a Subsidiary thereof (other than
an Unrestricted Subsidiary of such referent person) in respect of such period
and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A) which is distributed within six
months of the end of the fiscal year in which it is earned,

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the 2010 Merger Transactions or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

(viii) any impairment charges or asset write-offs (other than write-offs of
inventory and accounts receivable), in each case pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, shall be excluded,

(ix) any (a) non-cash compensation charges or expenses, (b) costs and expenses
after the Closing Date related to employment of terminated employees that have
been terminated prior to or on the Closing Date, or (c) costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights shall be excluded,

 

-10-



--------------------------------------------------------------------------------

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements, including but not limited to, Indebtedness, and any net loss or
gain resulting from Swap Agreements for currency exchange risk, shall be
excluded,

(xiii) the non-cash portion of “straight-line” rent expense shall be excluded,
and the cash portion of “straight-line” rent expense which exceeds the amount
expensed in respect of such rent expense shall be included,

(xiv) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), expenses with respect to liability or casualty events or
business interruption shall be excluded,

(xv) [Reserved];

(xvi) non-cash charges for deferred tax asset valuation allowances shall be
excluded,

(xvii) any expenses attributable to costs paid by any person (other than the
Borrower or any of its Subsidiaries) on behalf of the Borrower or any of its
Subsidiaries or expenses that are reimbursed by such person to the Borrower or
any of its Subsidiaries, in each case, to the extent specifically contemplated
in the 2010 Merger Agreement, shall be excluded, and

(xviii) the Net Income for such period of any subsidiary of such person shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such subsidiary or its equityholders,
unless such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that the Consolidated Net
Income of such person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such subsidiary to such person, to the extent not already included
therein.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries without giving effect to any
amortization or write-off of the amount of intangible assets (including, without
limitation, goodwill) since the Closing Date (or with respect to assets acquired
after the Closing Date, the date such assets were acquired by the Borrower or a
consolidated Subsidiary), determined in accordance with GAAP, as set forth on
the consolidated balance sheet of the Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

-11-



--------------------------------------------------------------------------------

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):

(a) the Cumulative Excess Cash Flow Amount on such date of determination, plus

(b) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests (other than Disqualified Stock) of Holdings or any
Parent Entity after the Closing Date and on or prior to such time (including
upon exercise of warrants or options) which proceeds have been contributed as
common equity to the capital of the Borrower and common Equity Interests of the
Borrower issued upon conversion of Indebtedness incurred after the Closing Date
of the Borrower or any Subsidiary owed to a person other than the Borrower or a
Subsidiary not previously applied for a purpose other than use in the Cumulative
Credit; provided, that this clause (b) shall exclude any proceeds of the Evertec
IPO, Permitted Cure Securities and the proceeds thereof, proceeds of Equity
Interests referred to in Section 6.01(gg), sales of Equity Interests financed as
contemplated by Section 6.04(e)(iii), proceeds of Equity Interests used to make
Investments pursuant to Section 6.04(z), proceeds of Equity Interests used to
make a Restricted Payment in reliance on clause (x) of the proviso to
Section 6.06(c) and any amounts used to finance the payments or distributions in
respect of any Junior Financing pursuant to Section 6.09(b)(i)(C) and (D), the
proceeds of Equity Interests that are used to make expenditures as contemplated
in clause (a) of the definition of “Capital Expenditures,” plus

(c) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (b) above), plus

(d) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower, Holdings or any Parent Entity; provided that this clause
(d) shall exclude the conversion or exchange of any Junior Financing to Equity
Interest pursuant to Section 6.09(b)(i)(D), plus

(e) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash (and the fair market value (as determined in good faith by the Borrower) of
property other than cash received by the Borrower or any Subsidiary) after the
Closing Date from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(f) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable), plus

(g) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j), minus

(h) any amounts thereof used to make Investments pursuant to Section 6.04(b) and
6.04(j)(ii) after the Closing Date prior to such time, minus

 

-12-



--------------------------------------------------------------------------------

(i) any amounts thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus

(j) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E), minus

(k) the amount of dividends paid pursuant to Section 6.06(h) or (n).

“Cumulative Excess Cash Flow Amount” shall mean, at any date, the sum of
(a) $6,100,000 1, and (b) an amount, not less than zero in the aggregate,
determined on a cumulative basis equal to (1) the aggregate cumulative sum of
the Applicable Percentage of Excess Cash Flow for each Excess Cash Flow Period
ending after the Closing Date and prior to such date for which financial
statements have been delivered pursuant to Section 5.04(a), plus (2) an amount
equal to the Applicable Percentage of Excess Cash Flow for the Excess Cash Flow
Interim Period last ended prior to such date and after the latest Excess Cash
Flow Period (or, if the first Excess Cash Flow Period after the Closing Date has
not occurred, for the Excess Cash Flow Interim Period last ended prior to such
date and after the Closing Date), for which financial statements have been
delivered pursuant to Section 5.04(b), minus (3) the cumulative amount of all
Excess Cash Flow Overages as of such date.

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

“Cure Right” shall have the meaning assigned to such term in Section 7.02.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Permitted Investments or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits.

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

“Debt Fund Affiliate” shall mean any Affiliate of Holdings that is a bona fide
diversified debt fund identified by such Affiliate to the Administrative Agent
and reasonably acceptable to the Administrative Agent.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense of the Borrower and
the Subsidiaries for such period plus scheduled principal amortization of
Consolidated Debt of the Borrower and the Subsidiaries for such period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.12(e).

 

1  Amount to equal the Cumulative Retained ECF amount under the Existing Credit
Agreement immediately prior to the Closing Date.

 

-13-



--------------------------------------------------------------------------------

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer, setting forth the basis of such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Non-Cash Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) at the option of the holders thereof, is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is ninety-one (91) days after the earlier of (x) the then Latest Maturity Date
and (y) the date on which the Loans and all other Obligations that are accrued
and payable are repaid in full and the Commitments are terminated; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided further, however, that if such Equity Interests are
issued to any employee or to any plan for the benefit of employees of the
Borrower or the Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided further, however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (x) of this clause (a) otherwise reduced such Consolidated Net Income
for the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

 

-14-



--------------------------------------------------------------------------------

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and its
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by the Existing Credit Agreement and this Agreement (including a refinancing
thereof) (whether or not successful), including (x) such fees, expenses or
charges related to the offering of the Senior Unsecured Notes, and the
incurrence of the obligations under the Existing Credit Agreement and the
Obligations and (y) any amendment or other modification of the Obligations or
other Indebtedness,

(v) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, facility closure, facility
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges),

(vi) any other non-cash charges (excluding the write off of any receivables or
inventory); provided, that, for purposes of this subclause (vi) of this clause
(a), any non-cash charges or losses shall be treated as cash charges or losses
in any subsequent period during which cash disbursements attributable thereto
are made (but excluding, for the avoidance of doubt, amortization of a prepaid
cash item that was paid in a prior period),

(vii) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Sponsors (or any accruals related to such
fees and related expenses) during such period,

(viii) [Reserved],

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Subsidiary Loan Party or net cash proceeds of an issuance of
Equity Interests of the Borrower (other than Disqualified Stock) solely to the
extent that such net cash proceeds are excluded from the calculation of the
Cumulative Credit, and

(x) any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid (or received),

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (c) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding the recognition of deferred revenue or any such items
(A) in respect of which cash was received in a prior period or will be received
in a future period or (B) which represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges that reduced EBITDA in any prior
period).

For purposes of determining EBITDA under this Agreement, EBITDA for the fiscal
quarter ended June 30, 2012 shall be deemed to be $40,920,000, EBITDA for the
fiscal quarter ended September 30, 2012 shall be deemed to be $38,400,000 and
EBITDA for the fiscal quarter ended December 31, 2012 shall be deemed to be
$51,760,000.

 

-15-



--------------------------------------------------------------------------------

“Economic Sanctions Laws” means (i) the Trading with the Enemy Act (50 U.S.C.
App. §§ 5(b) and 16, as amended), the International Emergency Economic Powers
Act, (50 U.S.C. §§ 1701-1706, as amended), Executive Order 13224 (effective
September 24, 2001), as amended from time to time and any successor thereto, and
the regulations administered and enforced by OFAC and (ii) any and all other
laws, judgments, orders, executive orders, decrees, ordinances, rules,
regulations, statutes, case law or treaties applicable to a Loan Party, its
Subsidiaries or Affiliates relating to economic sanctions and terrorism
financing.

“Embargoed Person” shall mean (i) any country or territory that is the subject
of a comprehensive sanctions program administered by OFAC, Syria, and North
Korea or (ii) any Person that (x) is publicly identified on the most current
list of “Specially Designated Nationals and Blocked Persons” published by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(y) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of a comprehensive sanctions program
administered by OFAC. As of the Closing Date, comprehensive sanctions programs
administered by OFAC are the Iran, Sudan, and Cuba sanctions programs.

“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water), the land surface or subsurface strata, natural
resources such as flora and fauna , and wetlands, the workplace or as otherwise
defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
Environment, the generation, management, Release or threatened Release of, or
exposure to, any Hazardous Material or to human health and safety (to the extent
relating to the Environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the failure to meet
the minimum funding standard under Section 412 of the Code or Section 302 of
ERISA with respect to a Plan, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by Holdings, any of its Subsidiaries or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by Holdings, any
of its Subsidiaries or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by Holdings, any of its Subsidiaries or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan (including a
cessation of operations that is treated as a withdrawal under Section 4062(e) of
ERISA) or Multiemployer Plan; (g) the receipt by Holdings, any of its
Subsidiaries or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings, any of its Subsidiaries

 

-16-



--------------------------------------------------------------------------------

or any ERISA Affiliate of any notice, concerning the impending imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the conditions for imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan; or (i) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA (as in effect prior to the effective date of the Pension
Act).

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Rate” shall mean, for any Interest Period with respect to a
Eurocurrency Loan, the rate appearing on Reuters BBA Libor Rates Page 3750 (or
on any successor or substitute page of such page) (“BBA LIBOR”) providing rate
quotations comparable to those currently provided on such page of such page, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that, notwithstanding the
foregoing, in no event shall the Eurocurrency Rate for any Term B Loan at any
time be less than 0.75% per annum. If such rate is not available at such time
for any reason, then the “Eurocurrency Rate” for such Interest Period shall be
the rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Evertec” shall mean EVERTEC, Inc., a Puerto Rico corporation.

“Evertec IPO” shall mean the initial public offering of Evertec’s common stock.

“Evertec Latino” shall mean EVERTEC Latinoamerica, S.A., a Costa Rican
corporation.

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication,

(a) Debt Service for such Applicable Period,

 

-17-



--------------------------------------------------------------------------------

(b) the amount of cash paid to prepay the principal of Term Loans pursuant to an
Auction Prepayment and any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Loans), so long as the amount of such prepayment is not already included
in Debt Service,

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (other
than Capital Expenditures that reduced “Excess Cash Flow” under the Existing
Credit Agreement for the fiscal year ended December 31, 2012 (in the amount of
$8,118,499) pursuant to clause (d) of the definition of “Excess Cash Flow” in
the Existing Credit Agreement) and (ii) the aggregate consideration paid in cash
during the Applicable Period in respect of Permitted Business Acquisitions and
other Investments permitted hereunder less any amounts received in respect
thereof as a return of capital,

(d) Capital Expenditures or Permitted Business Acquisitions that the Borrower or
any Subsidiary shall, during such Applicable Period, become obligated to make in
cash but that are not made during such Applicable Period (to the extent
permitted under this Agreement); provided, that (i) the Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Applicable Period, signed by a Responsible Officer of the Borrower and
certifying that such Capital Expenditures or Permitted Business Acquisitions
will be made in cash in the following Applicable Period, and (ii) any amount so
deducted shall not be deducted again in a subsequent Applicable Period,

(e) Taxes paid in cash by the Borrower and its Subsidiaries on a consolidated
basis during such Applicable Period or that will be paid within six months after
the close of such Applicable Period; provided, that with respect to any such
amounts to be paid after the close of such Applicable Period, (i) any amount so
deducted shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrower and its
Subsidiaries for such Applicable Period,

(g) cash expenditures made in respect of Swap Agreements during such Applicable
Period, to the extent not reflected in the computation of EBITDA or Interest
Expense,

(h) permitted Restricted Payments made in cash by the Borrower during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than the Borrower or any of the Subsidiaries during such
Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e), except to the extent such Restricted Payments were financed
with internally generated cash flow of the Borrower or any Subsidiary),

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and its Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and its Subsidiaries or did not represent cash received by the
Borrower and its Subsidiaries, in each case on a consolidated basis during such
Applicable Period,

 

-18-



--------------------------------------------------------------------------------

plus, without duplication,

(l) an amount equal to any decrease in Working Capital for such Applicable
Period,

(m) all amounts referred to in clauses (b), (c) and (d) above to the extent
funded with the proceeds of the issuance or the incurrence of Indebtedness
(including Capital Lease Obligations and purchase money Indebtedness, but
excluding, solely as relating to Capital Expenditures, proceeds of Revolving
Facility Loans), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(n) to the extent any permitted Capital Expenditures or Permitted Business
Acquisitions referred to in clause (d) above do not occur in the following
Applicable Period of the Borrower specified in the certificate of the Borrower
provided pursuant to clause (d) above, the amount of such Capital Expenditures
or Permitted Business Acquisitions that were not so made in such following
Applicable Period,

(o) cash payments received in respect of Swap Agreements during such Applicable
Period to the extent (i) not included in the computation of EBITDA or (ii) such
payments do not reduce Cash Interest Expense,

(p) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.12(b)),

(q) to the extent deducted in the computation of EBITDA, cash interest income,
and

(r) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Interim Period” shall mean, for any Excess Cash Flow Period,
each period commencing with the first day of such Excess Cash Flow Period and
ending on the last day of each fiscal quarter (other than the last fiscal
quarter) within such Excess Cash Flow Period.

“Excess Cash Flow Overage” shall mean, at any time, in respect of any Excess
Cash Flow Period, the amount, if any, by which the portion of the Cumulative
Credit attributable to the Applicable Percentage of Excess Cash Flow for all
Excess Cash Flow Interim Periods used in such Excess Cash Flow Period exceeds
the actual Applicable Percentage of Excess Cash Flow for such Excess Cash Flow
Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2013.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time and any successor thereto.

“Excluded Contributions” shall mean the cash and Permitted Investments received
by the Borrower (other than any proceeds of the Evertec IPO) after the Closing
Date from:

(a) contributions to its common Equity Interests, and

(b) the sale (other than to a Subsidiary of the Borrower or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Equity Interests (other than Disqualified Stock)
of the Borrower,

 

-19-



--------------------------------------------------------------------------------

in each case designated as Excluded Contributions pursuant to an officer’s
certificate on or promptly after the date such capital contributions are made or
the date such Equity Interests is sold, as the case may be. Excluded
Contributions shall not be counted toward any purpose under the Loan Documents
(including, for the avoidance of doubt, any basket, the Cure Right or the
Cumulative Credit) other than Section 6.06(m).

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01 (other than clause (i) of Section 6.01(w)).

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Swingline Lender, any L/C Issuer or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, the following Taxes:

(a) Taxes imposed on (or measured by) its net income or franchise Taxes imposed
on (or measured by) its overall gross income by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is located
or as a result of any other present or former connection with such jurisdiction
(including as a result of such Lender engaging in a trade or business in (or
being resident in) such jurisdiction for tax purposes but excluding any
connection with such jurisdiction arising solely from such recipient having
executed, delivered, enforced, become a party to, performed its obligations,
received payments, received or perfected a security interest under, and/or
engaged in any other transaction pursuant to, any Loan Document), in each case
including any political subdivision thereof,

(b) any Taxes in the nature of the branch profits tax imposed by Section 884(a)
of the Code that is imposed by any jurisdiction described in clause (a) above,
and

(c) any withholding Tax that is attributable to a Lender’s, Swingline Lender’s
or L/C Issuer’s failure to comply with Section 2.18(e) and (f).

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
September 30, 2010, as amended prior to the date hereof, among the Borrower,
Holdings, the lenders party thereto and Bank of America, as administrative agent
and collateral agent for such lenders.

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there are three Facilities, i.e., the Term A Facility, the
Term B Facility and the Revolving Facility (and no Incremental Term Facility or
Incremental Revolving Facility), and thereafter, may include any Incremental
Term Facility, any Incremental Revolving Facility, any Refinancing Term Facility
and any Replacement Revolving Facility.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended from time to
time, and the rules and regulations thereunder, and any successor thereto.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to JPMorgan on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” shall mean that certain Fee Letter dated April 17, 2013 by and
among the Borrower and the Administrative Agent.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees and the Administrative Agent Fees.

 

-20-



--------------------------------------------------------------------------------

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“First Lien Intercreditor Agreement” shall mean an intercreditor agreement among
the holders of First Lien Obligations or their representatives, substantially in
the form of Exhibit III to the Collateral Agreement.

“First Lien Obligations” shall mean the Obligations and the Other First Lien
Obligations.

“First Lien Secured Parties” shall mean the Secured Parties and the Other First
Lien Secured Parties.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender, Swingline Lender or L/C Issuer, as the
case may be, that is considered “foreign” pursuant to Section 1411(5) of the PR
Code or that is not considered a “resident individual” pursuant to
Section 1411(25) of the PR Code.

“Fronting Exposure” shall mean at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Revolving Facility
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Facility Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, commonwealth,
provincial, municipality, local or foreign court or governmental agency,
authority, instrumentality or regulatory or legislative body (for the avoidance
of doubt, “Governmental Authority” shall include any court or governmental
agency, authority, instrumentality or regulatory or legislative body of the
Commonwealth of Puerto Rico and any subdivision thereof).

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the

 

-21-



--------------------------------------------------------------------------------

Closing Date or entered into in connection with any acquisition or disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.

“Guarantee Agreement” shall mean (i) the Guarantee Agreement, dated as of the
Closing Date, among Holdings, the Borrower, each Subsidiary Loan Party party
thereto and the Collateral Agent, substantially in the form of Exhibit G, and
(ii) any additional guarantee agreement governed by the laws of a non-U.S.
jurisdiction in accordance with the Agreed Security Principles, in each case, as
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Guarantors” shall mean, collectively, (a) Holdings, (b) the Subsidiary Loan
Parties and (c) with respect to the payment and performance by each Loan Party
of its obligations under its Guarantee Agreement with respect to all Swap
Obligations, the Borrower.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation, or which can give
rise to liability under, any Environmental Law.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its permitted successors and assigns.

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

“Immaterial Subsidiary” shall mean any subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 4.0% of the Consolidated Total Assets or EBITDA (on an
individual basis) representing in excess of 4.0% of EBITDA (for the Borrower and
its Subsidiaries on a consolidated basis) as of such date for the Test Period
most recently ended and (b) taken together with all Immaterial Subsidiaries as
of the last day of the fiscal quarter of the Borrower most recently ended, did
not have assets with a value in excess of 20.0% of Consolidated Total Assets or
EBITDA representing in excess of 20.0% of EBITDA (for the Borrower and its
Subsidiaries on a consolidated basis) as of such date for the Test Period most
recently ended.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.22(a).

“Incremental Amount” shall mean, on or after the Closing Date, the greater of
(a) $200 million and (b) the maximum principal amount of Indebtedness that may
be incurred at such time that would not cause the Senior Secured Leverage Ratio
on a Pro Forma Basis to exceed 4.25 to 1.00; provided that in calculating the
Senior Secured Leverage Ratio for purposes of this definition only, (i) all
Indebtedness (whether or not unsecured or secured on a pari passu basis with the
Liens securing the Obligations or by a junior Lien) incurred or being incurred
pursuant to Section 6.01(bb) shall be included in Total First Lien Senior
Secured Debt, (ii) any Incremental Revolving Facility Commitments being
implemented shall be assumed to be fully drawn and (iii) the cash proceeds of
any Incremental Revolving Facility or any Incremental Term Facility shall be
excluded in the calculation of the Senior Secured Leverage Ratio.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent among the Borrower, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Facility Lenders entered into pursuant
to Section 2.22.

“Incremental Request Notice” shall have the meaning assigned to such term in
Section 2.22(a).

 

-22-



--------------------------------------------------------------------------------

“Incremental Revolving Facility” shall mean the Incremental Revolving Facility
Commitments and the Incremental Revolving Loans made thereunder.

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.22.

“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.

“Incremental Revolving Loans” shall mean Revolving Facility Loans made by one or
more Lenders to the Borrower pursuant to Section 2.22. Incremental Revolving
Loans may be made in the form of additional Revolving Facility Loans or, to the
extent permitted by Section 2.22 and provided for in the relevant Incremental
Assumption Agreement, Other Revolving Loans.

“Incremental Term A Loan” means any term loans made pursuant to Section 2.22 and
the Incremental Term A Loan Commitment and designated in the applicable
Incremental Request Notice as “Incremental Term A Loan.”

“Incremental Term A Loan Commitment” shall have the meaning assigned to such
term in Section 2.22(a).

“Incremental Term B Loan” means any term loans made pursuant to Section 2.22 and
the Incremental Term B Loan Commitment and designated in the applicable
Incremental Request Notice as “Incremental Term B Loan.”

“Incremental Term B Loan Commitment” shall have the meaning assigned to such
term in Section 2.22(a).

“Incremental Term Facility” shall mean the Incremental Term Loan Commitments and
the Incremental Term Loans made hereunder.

“Incremental Term Facility Maturity Date” shall mean, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for such series or tranche as set forth
in such Incremental Assumption Agreement.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean Incremental Term A Loan
Commitment, Incremental Term B Loan Commitment and the commitment of any Lender,
established pursuant to Section 2.22, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.11(a)(iii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.22. Incremental Term Loans may be made in the
form of additional Term A Loans, Term B Loans or, to the extent permitted by
Section 2.22 and provided for in the relevant Incremental Assumption Agreement,
Other Term Loans.

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(other than such obligations accrued in the ordinary course), to the extent the
same would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease

 

-23-



--------------------------------------------------------------------------------

Obligations of such person, (e) all net payments that such person would have to
make in the event of an early termination, on the date Indebtedness of such
person is being determined, in respect of outstanding Swap Agreements, (f) the
principal component of all obligations, contingent or otherwise, of such person
as an account party in respect of letters of credit, (g) the principal component
of all obligations of such person in respect of bankers’ acceptances, (h) all
Guarantees by such person of Indebtedness described in clauses (a) to (g) above
and (i) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided, that Indebtedness shall not include (A) trade
payables, accrued expenses and intercompany liabilities arising in the ordinary
course of business, (B) prepaid or deferred revenue arising in the ordinary
course of business, (C) purchase price holdbacks arising in the ordinary course
of business in respect of a portion of the purchase prices of an asset to
satisfy unperformed obligations of the seller of such asset or (D) earn-out
obligations until such obligations become a liability on the balance sheet of
such person in accordance with GAAP. The Indebtedness of any person shall
include the Indebtedness of any partnership in which such person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the liability of such person in respect
thereof.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(a).

“Ineligible Institution” shall mean the persons identified in writing to the
Joint Lead Arrangers by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated March 21, 2013, as modified or supplemented prior to the Closing Date.

“Intellectual Property Right” shall have the meaning assigned to such term in
Section 3.22.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.08.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to interest rate Swap
Agreements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (b) capitalized interest of such person. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to interest rate Swap Agreements, and interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capital Lease Obligation in accordance with GAAP; provided that, for
purposes of calculating Interest Expense, no effect shall be given to the
discount and/or premium resulting from the bifurcation of derivatives under FASB
ASC 815 and related interpretations as a result of the terms of the Indebtedness
to which such Interest Expense relates.

“Interest Payment Date” shall mean, (a) as to any Eurocurrency Loan, the last
day of each Interest Period applicable to such Loan and the scheduled maturity
date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the scheduled
maturity date of such Loan.

 

-24-



--------------------------------------------------------------------------------

“Interest Period” shall mean, as to each Eurocurrency Loan, the period
commencing on the date such Eurocurrency Loan is disbursed or converted to or
continued as a Eurocurrency Loan and ending on the date one, two, three or six
months (or nine or twelve months if agreed to by each applicable Lender or such
period of shorter than one month (i) if agreed to by each applicable Lender in
the case of any Revolving Facility Loan or (ii) as may be consented to by the
Administrative Agent in the case of any Term Loan) thereafter, as selected by
the Borrower; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC and Goldman,
Sachs & Co. in their capacities as joint lead arrangers.

“JPMorgan” shall mean JPMorgan Chase Bank, N.A.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Junior Liens” shall mean Liens (other than Liens securing the Obligations) that
are subordinated to the Liens granted under the Loan Documents on customary
terms pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent (it being understood that Junior Liens are not required to
be pari passu with other Junior Liens, and that Indebtedness secured by Junior
Liens may have Liens that are senior in priority to, or pari passu with, or
junior in priority to, other Liens constituting Junior Liens).

“Latest Maturity Date” shall mean, at any time of determination, the latest of
(i) Revolving Facility Maturity Date, (ii) the Term A Facility Maturity Date,
(iii) the Term B Facility Maturity Date, (iv) any Incremental Term Facility
Maturity Date, (v) the maturity date of any Refinancing Term Loans and (vi) the
maturity date of any Replacement Revolving Facility Commitments.

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Revolving Facility
Percentage. All L/C Advances shall be denominated in Dollars.

 

-25-



--------------------------------------------------------------------------------

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Revolving Loan. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

“L/C Issuer” shall mean JPMorgan, each other L/C Issuer designated pursuant to
Section 2.05(k) and any Replacement L/C Issuer, in each case in its capacity as
an issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 8.09. An L/C Issuer may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. In the event that there is more
than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.13(b).

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.13(b).

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, 2.22, 2.23 or
2.25.

“Lender Default” shall mean (i) the refusal (which has not been retracted), or
failure for two (2) or more Business Days, of a Lender to make available its
portion of any Borrowing required to be funded by it hereunder, to acquire
participations in a Swingline Loan pursuant to Section 2.04(c) or to fund its
portion of any unreimbursed payment under Section 2.05(c), (ii) a Lender having
notified in writing to the Borrower and/or the Administrative Agent that it does
not intend to comply with its obligations under Section 2.04, 2.05 or 2.07,
(iii) a Lender has admitted in writing that it is insolvent or such Lender
becomes subject to a Lender-Related Distress Event, (iv) any Lender has failed,
within three (3) Business Days after written request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective borrowings and participations in then
outstanding Letters of Credit and/or Swingline Loans, provided that a Lender
Default shall cease to exist under this clause (iv) upon receipt of such
confirmation or (v) any Lender has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within five (5) Business Days of the date when due.

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
person that directly or indirectly controls such Lender (each, a “Distressed
Person”), as the case may be, a voluntary or involuntary case with respect to
such Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interest in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof.

 

-26-



--------------------------------------------------------------------------------

“Lending Office” shall mean, as to any Lender or Swingline Lender, the
applicable branch, office or Affiliate of such Lender or Swingline Lender
designated by such Lender or Swingline Lender to make Loans or Swingline Loans
to the Borrower.

“Letter of Credit” shall mean any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit shall be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Commitment” shall mean, with respect to each L/C Issuer, the
commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Expiration Date” shall mean the day that is five days prior to
the Revolving Facility Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” shall mean an amount equal to the lesser of (a) $40
million and (b) the aggregate amount of the Revolving Facility Commitments. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Facility.

“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset;
provided that in no event shall an operating lease or an agreement to sell be
deemed to constitute a Lien.

“Loan Documents” shall mean this (i) Agreement, (ii) the Guarantee Agreements,
(iii) the Letters of Credit, (iv) each Issuer Document, (v) the Security
Documents, (vi) any Notes issued under Section 2.10(e) and (vii) amendments and
joinders to the Loan Documents.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Loans” shall mean the Term A Loans, the Term B Loans, the Incremental Term
Loans (if any), the Refinancing Term Loans (if any), the Replacement Term A
Loans (if any), Replacement Term B Loan (if any), the Revolving Facility Loans,
the Incremental Revolving Loans (if any), the Replacement Revolving Loans (if
any) and the Swingline Loans.

“Local Time” shall mean, with respect to a Loan or Borrowing made to the
Borrower, New York City time (daylight or standard, as applicable).

“Majority Covenant Lenders” shall mean, at any time, the Lenders under the
Facilities with respect to which the Financial Covenant is applicable at such
time having Loans and unused Commitments under such Facilities that are Term
Facilities and Revolving Credit Commitments under such Facilities that are
Revolving Facilities (and, if the Revolving Facility Commitments under any such
Facility that is a Revolving Facility have been terminated, Lenders having
Revolving Credit Exposures under such Facility) representing more than 50% of
all Loans and unused Commitments under such Facilities that are Term Facilities
and Revolving Credit Commitments under such Facilities that are Revolving Credit
Facilities (and, if the Revolving Facility Commitments under any such Facility
that is a Revolving Facility have been terminated, all Revolving Credit
Exposures under such Facility).

“Majority Lenders” shall mean, at any time, (i) with respect to any Term
Facility, Lenders having Loans and unused Commitments under such Term Facility
representing more than 50% of the sum of all Loans and unused Commitments under
such Term Facility at such time and (ii) with respect to any Revolving Facility,
Lenders having Revolving Facility Commitments under such Revolving Facility
representing more than 50% of all Revolving Credit Commitments under such
Revolving Facility at such time (and, if the Revolving Facility Commitments
under such Revolving Facility have been terminated, Lenders having Revolving
Credit Exposures under such Revolving Facility representing more than 50% of all
Revolving Credit Exposures under such Revolving Facility at such time).

 

-27-



--------------------------------------------------------------------------------

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings, the Borrower and their
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of the Borrower, Holdings
and their Subsidiaries, as the case may be, hired at a time when the directors
on the Closing Date together with the directors so approved constituted a
majority of the directors of the Borrower or Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity and enforceability of any of the material Loan
Documents or the rights and remedies of the Agents and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $50 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Merchant Agreement” shall mean any contract entered into with a merchant
relating to the provision of Merchant Services.

“Merchant Services” shall mean services provided to merchants relating to the
authorization, transaction capture, settlement, chargeback handling and
Internet-based transaction processing of credit, debit, stored-value and loyalty
card and other payment transactions (including provision of point of service
devices and other equipment necessary to capture merchant transactions and other
ancillary services).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties owned by the
Borrower or any Subsidiary Loan Party that are encumbered by a Mortgage pursuant
to Section 5.10(c) or 5.10(d).

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, charges and other
security documents delivered with respect to Mortgaged Properties in a form and
substance reasonably acceptable to the Administrative Agent, as amended,
supplemented or otherwise modified from time to time.

“MSA” shall mean that certain Amended and Restated Master Service Agreement
dated as of September 30, 2010, Popular, Banco Popular de Puerto Rico and the
Borrower, as amended, restated, supplemented or otherwise modified from time to
time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

-28-



--------------------------------------------------------------------------------

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
(other than those pursuant to Section 6.05(a), (b), (c) (except as contemplated
by clause (b)(ii) of the proviso to Section 6.03), (d), (e), (g), (h), (i) or
(l)), net of (i) attorneys’ fees, accountants’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, required debt
payments and required payments of other obligations relating to the applicable
asset to the extent such debt or obligations are secured by a Lien permitted
hereunder (other than pursuant to the Loan Documents) on such asset which Lien
ranks prior to the Liens securing the Obligations, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof, and (iii) the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by the Borrower or any of the Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be cash proceeds of such Asset Sale occurring on the date of such
reduction); provided, that, if the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s intention to
use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Borrower and the
Subsidiaries or to make investments in Permitted Business Acquisitions, in each
case within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 12-month period
but within such 12-month period are contractually committed to be used, then
such remaining portion if not so used within 18 months of such receipt shall
constitute Net Proceeds as of such date without giving effect to this proviso);
provided, further, that (x) no net cash proceeds calculated in accordance with
the foregoing realized in any fiscal year shall constitute Net Proceeds in such
fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $15 million (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds) and (y) no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed $5 million; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.20(c).

“Non-Debt Fund Affiliate” shall mean an Affiliate of the Borrower that is not a
Debt Fund Affiliate.

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b).

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b).

“Note” shall have the meaning assigned to such term in Section 2.10(e).

 

-29-



--------------------------------------------------------------------------------

“Obligations” shall mean the “Loan Document Obligations” as defined in the
Collateral Agreement, including any interest, fees and other amounts accruing
after commencement of any bankruptcy or insolvency proceeding with respect to
any Loan Party whether or not allowed in such proceeding.

“OFAC” shall have meaning set forth in the definition of “Embargoed Person.”

“OID” shall have the meaning assigned to such term in Section 2.22(a).

“Other First Lien Obligations” shall mean the “Other First Lien Obligations” as
defined in the First Lien Intercreditor Agreement, including any interest
accruing after commencement of any bankruptcy or insolvency proceeding with
respect to any holder of Other First Lien Obligations whether or not allowed in
such proceeding.

“Other First Lien Secured Parties” shall mean the “Other First Lien Secured
Parties” as defined in the First Lien Intercreditor Agreement.

“Other First Liens” shall mean Liens on the Collateral securing loans or notes
on a pari passu basis with the Liens securing the Obligations (such loans or
notes, the “Other First Lien Debt”), which may be granted under the Loan
Documents to the Collateral Agent for the benefit of the holders of such Other
First Lien Debt or under separate security documents to a collateral agent for
the benefit of the holders of the Other First Lien Debt and, in each case, shall
be subject to the First Lien Intercreditor Agreement.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.22(a)

“Other Taxes” shall mean any and all present or future stamp, recording, filing
or documentary Taxes or any other excise or property Taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to the Loan Documents.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Outstanding Amount” shall mean (i) with respect to any Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date; (ii) with respect to Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of JPMorgan in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Owned Real Property” shall mean each parcel of Real Property that is owned in
fee by the Borrower or any Subsidiary Loan Party that has an individual fair
market value (as determined by the Borrower in good faith) of at least $10
million (provided that such $10 million threshold shall not be applicable in the
case of Real Property that is integrally related to the ownership or operation
of a Mortgaged Property or otherwise necessary for such Mortgaged Property to be
in compliance with all requirements of law applicable to such Mortgaged
Property); provided that, with respect to any Real Property that is partially
owned in fee and partially leased by the Borrower or any Subsidiary Loan Party,
Owned Real Property will include only that portion of such Real Property that is
owned in fee and only if (i) such portion that is owned in fee has an individual
fair market value (as determined by the Borrower in good faith) of at least $10
million (provided that such $10 million threshold shall not be applicable in the

 

-30-



--------------------------------------------------------------------------------

case of Real Property that is integrally related to the ownership or operation
of a Mortgaged Property or otherwise necessary for such Mortgaged Property to be
in compliance with all requirements of law applicable to such Mortgaged
Property) and (ii) a mortgage in favor of the Collateral Agent (for the benefit
of the Secured Parties) is permitted on such portion of Real Property owned in
fee by applicable law and by the terms of any lease, or other applicable
document governing any leased portion of such Real Property.

“Parent” shall mean any Person that, directly or indirectly, owns 100% of the
Equity Interests of Borrower.

“Parent Entity” shall mean any entity that, directly or indirectly, owns or
Controls 10% or more of the Voting Stock of Holdings.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time and any successor thereto.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition by the Borrower or
any Subsidiary of all or substantially all of the assets of, or 80% of all the
Equity Interests (other than directors’ qualifying shares) in, or merger,
consolidation or amalgamation with, a person or division or line of business of
a person (or any subsequent investment made in a person, division or line of
business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws;
(iii) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Indebtedness permitted by Section 6.01; (iv) to the
extent required by Section 5.10, any person acquired in such acquisition, if
acquired by the Borrower or a Subsidiary Loan Party, shall be merged into the
Borrower or a Subsidiary Loan Party or become, following the consummation of
such acquisition in accordance with Section 5.10 and subject to the Agreed
Security Principles, a Subsidiary Loan Party; and (v) the aggregate amount of
such acquisitions and investments in assets that are not owned by Holdings, the
Borrower or Subsidiary Loan Parties or in Equity Interests in persons that are
not Subsidiary Loan Parties or do not become Subsidiary Loan Parties following
the consummation of such acquisition shall not exceed the greater of (X) $150
million and (Y) at the time of any such acquisition, 100% of the EBITDA on a Pro
Forma Basis for the Test Period most recently ended.

“Permitted Cure Securities” shall mean any equity securities of the Borrower,
Holdings or a Parent issued pursuant to the Cure Right other than Disqualified
Stock.

“Permitted Holder” shall mean each of (i) the Sponsors, (ii) the Management
Group, with respect to not more than 10% of the Voting Stock of the Borrower,
(iii) any Person (x) that has no material assets other than the capital stock of
the Borrower, (y) that, directly or indirectly, holds or acquires beneficial
ownership of 100% on a fully diluted basis of the Voting Stock of the Borrower,
and (z) of which, no other Person or “group” (within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act as in effect on the Closing Date) other than
any of the other Permitted Holders specified in clauses (i) and (ii),
beneficially owns Voting Stock of such Person representing more than the greater
of (A) 50% and (B) the percentage beneficially owned by the Permitted Holders
specified in clauses (i) and (ii)) of the voting power of the Voting Stock
thereof, and (iv) any “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) the members of which include
any of the other Permitted Holders specified in clauses (i) and (ii) and that,
directly or indirectly, hold or acquire beneficial ownership of the Voting Stock
of the Borrower (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member, and (2) no other Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the

 

-31-



--------------------------------------------------------------------------------

Exchange Act as in effect on the Closing Date) other than any of the other
Permitted Holders specified in clauses (i) and (ii), beneficially owns Voting
Stock of the Borrower representing more than the greater of (A) 50% of the
Voting Stock of the Borrower and (B) the percentage of the Voting Stock of the
Borrower beneficially owned by the Permitted Holders specified in clauses
(i) and (ii)) of the Voting Stock held by the Permitted Holder Group.
“Beneficial ownership” has the meaning given in Rules 13d-3 and 13d-5 under the
Exchange Act.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

-32-



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) (and, in the case of revolving Indebtedness being
Refinanced, to effect a corresponding reduction in the commitments with respect
to such revolving Indebtedness being Refinanced); provided, that with respect to
any Indebtedness being Refinanced: (a) the principal amount (or accreted value,
if applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the shorter of (i) the weighted average life to maturity of the Indebtedness
being Refinanced and (ii) the weighted average life to maturity that would
result if all payments of principal on the Indebtedness being Refinanced that
were due on or after the date that is one year following the then Latest
Maturity Date were instead due on the date that is one year following the then
Latest Maturity Date, (c) if the Indebtedness being Refinanced is subordinated
in right of payment to the Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (d) if the
Indebtedness being Refinanced is Indebtedness of the Borrower or a Subsidiary
Loan Party, such Permitted Refinancing Indebtedness shall not be incurred by
Subsidiaries that are not Loan Parties and (e) no Permitted Refinancing
Indebtedness shall have greater guarantees or security than the Indebtedness
being Refinanced; provided that any Indebtedness secured by a Junior Lien may be
Refinanced with Indebtedness that is secured by other Junior Liens that are
senior in priority to the Junior Liens securing such Indebtedness being
Refinanced, so long as the Liens securing such refinancing Indebtedness are
subject to intercreditor terms that, vis-à-vis the Obligations, are no less
favorable to the Lenders than those set forth in the intercreditor agreement
governing such Indebtedness being Refinanced.

“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by
Holdings, any of its Subsidiaries or any ERISA Affiliate, and (iii) in respect
of which Holdings, any of its Subsidiaries or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Popular” shall mean Popular, Inc., a Puerto Rico corporation.

“PR Code” shall mean the Puerto Rico Internal Revenue Code of 2011, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“Pricing Grid” shall mean, with respect to the Term A Loans, Term B Loans,
Revolving Facility Loans and the Applicable Commitment Fee, the table set forth
below:

Term A Loans and Revolving Facility Loans:

 

Senior Secured Leverage Ratio

   Applicable Margin
for Eurocurrency
Loans     Applicable
Margin for
ABR Loans  

Greater than 3.50 to 1.00

     2.50 %      1.50 % 

Less than or equal to 3.50 to 1.00 and greater than 3.00 to 1.00

     2.25 %      1.25 % 

Less than or equal to 3.00 to 1.00

     2.00 %      1.00 % 

 

-33-



--------------------------------------------------------------------------------

Term B Loans:

 

Senior Secured Leverage Ratio

   Applicable Margin
for Eurocurrency
Loans     Applicable
Margin for
ABR Loans  

Greater than 3.50 to 1.00

     2.75 %      1.75 % 

Less than or equal to 3.50 to 1.00

     2.50 %      1.50 % 

Applicable Commitment Fee:

 

Senior Secured Leverage Ratio

   Applicable
Commitment
Fee  

Greater than 3.75 to 1.00

     0.375 % 

Less than or equal to 3.75 to 1.00 and greater than 3.25 to 1.00

     0.250 % 

Less than or equal to 3.25 to 1.00

     0.125 % 

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Senior Secured Leverage
Ratio shall become effective on the date (the “Adjustment Date”) of delivery of
the relevant financial statements pursuant to Section 5.04 for the first full
fiscal quarter of the Borrower after the Closing Date, and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 5.04, then, at the option of the Administrative Agent or
the Required Lenders, until the date that is three Business Days after the date
on which such financial statements are delivered, the pricing level that is one
pricing level higher than the pricing level theretofore in effect shall apply as
of the first Business Day after the date on which such financial statements were
to have been delivered but were not delivered. Each determination of the Senior
Secured Leverage Ratio pursuant to the Pricing Grid shall be made in a manner
consistent with the determination thereof pursuant to Section 6.10 (but not, for
the avoidance of doubt, including any Cure Amount).

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any compliance certificate delivered to the
Administrative Agent pursuant to Section 5.04(c) is inaccurate as a result of
any fraud, intentional misrepresentation or willful misconduct of the Borrower
or any officer thereof and the result is that the Lenders received interest or
fees for any period based on an Applicable Margin and the Applicable Commitment
Fee that is less than that which would have been applicable had the Senior
Secured Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Margin” and the “Applicable Commitment Fee” for
any day occurring within the period covered by such compliance certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Senior Secured Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrower for the
relevant period pursuant to this Agreement as a result of the miscalculation of
the Senior Secured Leverage Ratio shall be deemed to be (and shall be) due and

 

-34-



--------------------------------------------------------------------------------

payable under the relevant provisions of this Agreement, as applicable, at the
time the interest or fees for such period were required to be paid pursuant to
said Section (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.14, in accordance with the terms of this
Agreement), but shall be paid for the ratable account of the Lenders at the time
that such determination is made.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (or any similar transaction or
transactions not otherwise permitted under Section 6.04 or 6.05 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, and any restructurings of the business of the Borrower or any of
its Subsidiaries that the Borrower or any of its Subsidiaries has made and/or
has determined to make during the Reference Period or subsequent to such
Reference Period and on or prior to or simultaneously with the date of
calculation of EBITDA and are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term “Pro
Forma Compliance” or pursuant to Sections 2.12(g), 6.01, 6.02, 6.03, 6.04, 6.05,
6.06 and 6.09, occurring during the Reference Period or thereafter and through
and including the date upon which the respective Permitted Business Acquisition
or relevant transaction is consummated), (ii) in making any determination of
Total Secured Leverage Ratio and Senior Secured Leverage Ratio on a Pro Forma
Basis, all Indebtedness (including Indebtedness issued, incurred or assumed as a
result of, or to finance, any relevant transactions and for which the financial
effect is being calculated, whether incurred under this Agreement or otherwise,
but excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Pro Forma
Compliance” or pursuant to Sections 2.12(g), 6.01, 6.02, 6.03, 6.04, 6.05, 6.06
and 6.09, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
relevant transaction is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such period, and
(iii) (A) any Subsidiary Redesignation then being designated, effect shall be
given to such Subsidiary Redesignation and all other Subsidiary Redesignations
after the first day of the relevant Reference Period and on or prior to the date
of the respective Subsidiary Redesignation then being designated, collectively,
and (B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect
shall be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, (i) for any fiscal period ending on or prior to the
first anniversary of any relevant pro forma event (but not for any fiscal period
ending after such first anniversary), adjustments to reflect (1) operating
expense reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event and (2) all
adjustments used in connection with the calculation of Adjusted EBITDA as set
forth in the Information Memorandum to the extent such adjustments, without
duplication, continue to be applicable. The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements, synergies or cost savings and information and
calculations supporting them in reasonable detail.

 

-35-



--------------------------------------------------------------------------------

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and its Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been or were required to have been delivered (provided, that
prior to delivery of financial statements for the first full fiscal quarter
ended after the Closing Date, such covenant shall be deemed to have applied to
the Borrower’s most recently completed fiscal quarter).

“Projections” shall mean the projections of Holdings, the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified Equity Interests” shall mean any Equity Interests of Holdings, the
Borrower or any Parent Entity other than Disqualified Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including, without limitation, any leasehold estate) in and to any and all
parcels of or interests in real property owned in fee or leased by the Borrower
or any Subsidiary Loan Party, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, and all improvements situated,
placed or constructed upon, or fixed to or incorporated into, or which becomes a
component part of or which is permanently moored to, such real property, and
appurtenant fixtures incidental to the ownership or lease thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).

“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.23(b).

“Refinancing Term Loan Amendment” shall have the meaning assigned to such term
in Section 2.23(c).

“Refinancing Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to a Refinancing Term
Loan Amendment, the meaning assigned to such term in Section 2.11(a)(ii)

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

-36-



--------------------------------------------------------------------------------

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Replaced Term A Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Replaced Term B Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Replacement L/C Issuer” shall mean, with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the Borrower as the Replacement L/C Issuer under such Replacement
Revolving Facility with the consent of such Replacement Revolving Lender and the
Administrative Agent.

“Replacement L/C Obligations” shall mean, at any time with respect to any
Replacement Revolving Facility, an amount equal to the sum of (a) the then
aggregate undrawn and unexpired amount of the then outstanding Replacement
Letters of Credit under such Replacement Revolving Facility and (b) the
aggregate amount of drawings under the Replacement Letters of Credit under such
Replacement Revolving Facility that have not then been reimbursed.

“Replacement Revolving Credit Percentage” shall mean, as to any Replacement
Revolving Lender at any time under any Replacement Revolving Facility, the
percentage which such Lender’s Replacement Revolving Facility Commitment under
such Replacement Revolving Facility then constitutes of the aggregate
Replacement Revolving Facility Commitments under such Replacement Revolving
Facility (or, at any time after such Replacement Revolving Facility Commitments
shall have expired or terminated, the percentage which the aggregate amount of
such Lender’s Replacement Revolving Extensions of Credit then outstanding
pursuant to such Replacement Revolving Facility constitutes of the amount of the
aggregate Replacement Revolving Extensions of Credit then outstanding pursuant
to such Replacement Revolving Facility).

“Replacement Revolving Extensions of Credit” shall mean, as to any Replacement
Revolving Lender at any time under any Replacement Revolving Facility, an amount
equal to the sum of (a) the aggregate principal amount of all Replacement
Revolving Loans made by such Lender pursuant to such Replacement Revolving
Facility then outstanding, (b) such Lender’s Replacement Revolving Credit
Percentage of the outstanding Replacement L/C Obligations under any Replacement
Letters of Credit under such Replacement Revolving Facility and (c) such
Lender’s Replacement Revolving Credit Percentage of the Replacement Swingline
Loans then outstanding under such Replacement Revolving Facility.

“Replacement Revolving Facility” shall mean each Replacement Revolving
Commitment Series of Replacement Revolving Facility Commitments and the
Replacement Revolving Extensions of Credit made hereunder.

“Replacement Revolving Facility Amendment” shall have the meaning assigned to
such term in Section 2.25(c).

“Replacement Revolving Facility Commitment” shall have the meaning assigned to
such term in Section 2.25(a).

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.25(a).

 

-37-



--------------------------------------------------------------------------------

“Replacement Revolving Lender” shall have the meaning assigned to such term in
Section 2.25(b).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.25(a).

“Replacement Swingline Lender” shall mean, with respect to any Replacement
Revolving Facility, any Replacement Revolving Lender thereunder from time to
time designated by the Borrower as the Replacement Swingline Lender under such
Replacement Revolving Facility with the consent of such Replacement Revolving
Lender and the Administrative Agent.

“Replacement Swingline Loans” shall mean any swingline loan made to the Borrower
pursuant to a Replacement Revolving Facility.

“Replacement Term A Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Replacement Term B Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by any Loan Party of any long-term bank
debt financing incurred to repay, refinance, substitute or replace the Term
Loans (other than in connection with a Change in Control, excluding a Change in
Control as a result of Holdings’ failure to directly or indirectly own 100% of
the Equity Interests of the Borrower) and having an effective interest cost or
weighted average yield (as determined by the Administrative Agent consistent
with generally accepted financial practice and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Term Loans, including, without limitation, as
may be effected through any Incremental Term Loans or any other new or
additional loans under this Agreement or by an amendment of any provisions of
this Agreement relating to the Applicable Margin for, or weighted average yield
of, the Term Loans.

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Revolving Facility Commitments have been terminated,
Revolving Facility Credit Exposures) that, taken together, represent more than
50% of the sum of all Term Loans and Commitments (and, if the Revolving Facility
Commitments have been terminated, Revolving Facility Credit Exposures) at such
time. The Loans, Commitments and Revolving Facility Credit Exposures of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.12(e).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“Revaluation Date” shall mean (a) with respect to any Loan denominated in an
Alternative Currency, each of the following: (i) each date of a Borrowing of a
Eurocurrency Revolving Loan denominated in an Alternative Currency, (ii) each
date of a continuation of a Eurocurrency Revolving Loan denominated in an
Alternative Currency pursuant to Section 2.08, and (iii) such additional dates
as the Administrative Agent shall determine or the Majority Lenders under the
Revolving Facility shall require; and (b) with respect to any Letter of Credit
denominated in an Alternative Currency, each of the following: (i) each date of
issuance of any such Letter of Credit, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the L/C Issuer under any such Letter of
Credit, and (iv) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Majority Lenders under the Revolving Facility
shall require.

 

-38-



--------------------------------------------------------------------------------

“Revolving Facility” shall mean the Revolving Facility Commitments (including
any Incremental Revolving Facility Commitments and any Replacement Revolving
Facility Commitments) and the extensions of credit made hereunder by the
Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to any Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(c), as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased as provided under Section 2.22. The initial
amount of each Revolving Facility Lender’s Revolving Facility Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its
Revolving Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The initial aggregate amount of the Revolving Facility Lenders’
Revolving Facility Commitment (prior to any Incremental Revolving Facility
Commitments) is $100 million.

“Revolving Facility Credit Exposure” shall mean, with respect to any Revolving
Facility Lender, the sum of (a) the aggregate Outstanding Amount of the
Revolving Facility Loans at such time, (b) the Outstanding Amount of Swingline
Loans at such time and (c) the Outstanding Amount of the L/C Obligations at such
time. The Revolving Facility Credit Exposure of any Lender at any time shall be
the product of (x) such Revolving Facility Lender’s Revolving Facility
Percentage and (y) the aggregate Revolving Facility Credit Exposure of all
Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loans” shall mean loans made by a Lender pursuant to
Section 2.01(c), any Incremental Revolving Loans and any Replacement Revolving
Loans. Each Revolving Facility Loan shall be a Eurocurrency Loan or an ABR Loan.

“Revolving Facility Maturity Date” shall mean the date that is five years after
the Closing Date.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
representing such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Same Day Funds” shall mean (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

-39-



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time and any successor thereto.

“Security Documents” shall mean collectively, the Collateral Agreement, the
Mortgages granted by Holdings, the Borrower or any Subsidiary Loan Party and
each of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 4.02 or 5.10
and subject to the Agreed Security Principles.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
First Lien Senior Secured Debt as of the last day of the Test Period most
recently ended as of such date to (b) EBITDA for the Test Period most recently
ended as of such date, all determined on a consolidated basis in accordance with
GAAP; provided, that the Senior Secured Leverage Ratio shall be determined for
the relevant Test Period on a Pro Forma Basis.

“Senior Unsecured Notes” shall mean the 11% Senior Notes due 2018 issued
pursuant to the Senior Unsecured Notes Indenture.

“Senior Unsecured Notes Indenture” shall mean the Indenture dated as of
September 30, 2010, among the Borrower, certain of the Subsidiaries party
thereto and Wilmington Trust, National Association, as trustee.

“Series” shall have the meaning assigned to such term in Section 2.23(b).

“Settlement” shall mean the transfer of cash or other property with respect to
any credit, charge or debit card charge, check or other instrument, electronic
funds transfer, or other type of paper-based or electronic payment, transfer or
charge transaction for which a person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of business.

“Settlement Assets” shall mean any cash, receivable or other property, including
a Settlement Receivable, due or conveyed to a person in consideration for a
Settlement made or arranged, or to be made or arranged, by such person or an
Affiliate of such person.

“Settlement Indebtedness” shall mean any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” shall mean any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Lien securing intraday and overnight overdraft and automated
clearinghouse exposure, and similar Liens)

“Settlement Payment” shall mean the transfer, or contractual undertaking
(including by automated clearinghouse transaction) to effect a transfer, of cash
or other property to effect a Settlement.

“Settlement Receivable” shall mean any general intangible, payment intangible,
or instrument representing or reflecting an obligation to make payments to or
for the benefit of a person in consideration for and in the amount of a
Settlement made or arranged, or to be made or arranged, by such person.

“Similar Business” shall mean a business, the majority of whose revenues are
derived from the activities of the Borrower and its Subsidiaries as of the
Closing Date or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

“Specified Prepayment Debt” shall mean any senior unsecured, senior secured or
subordinated loans and/or notes of the Borrower or any Subsidiary Loan Party, no
part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise), prior to the date that is six months after the then Latest Maturity
Date (it being understood that any required offer to purchase such Indebtedness
as a result of a change of control or asset sale shall not violate the foregoing
restriction) and the terms and conditions of which (other than with respect to
pricing, amortization, final maturity and collateral), taken as a

 

-40-



--------------------------------------------------------------------------------

whole, are not materially less favorable to the Borrower and its Subsidiaries
than, in the case of loans, this Agreement or, in the case of notes, the Senior
Unsecured Notes or, in each case, are otherwise reasonably acceptable to the
Administrative Agent; provided that, in respect of any senior secured
Indebtedness with Liens on the Collateral (which may be Liens that are pari
passu with, or junior to, the Liens on the Collateral securing the Obligations)
such Liens shall be Other First Liens or Junior Liens; provided further that, in
respect of any subordinated Indebtedness, such Indebtedness shall be subject to
customary subordination provisions reasonably satisfactory to the Administrative
Agent.

“Sponsors” shall mean any of Apollo Global Management, LLC, Popular or any of
their respective Affiliates (but not including, however, any of their respective
portfolio companies).

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; provided, further, that
the L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any Person (1) any corporation,
association or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
the Voting Stock is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, (2) any partnership, joint venture or limited
liability company of which (x) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (y) such Person or
any Subsidiary of such Person is a controlling general partner or otherwise
Controls such entity and (3) any Person that is consolidated in the consolidated
financial statements of the specified Person in accordance with GAAP.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Subsidiary of the
Borrower on the Closing Date and (b) each Subsidiary of the Borrower that
becomes, or is required pursuant to Section 5.10 to become, a party to a
Guarantee Agreement after the Closing Date, in each case, until released from
such Guarantee Agreement in accordance with the Loan Documents. The Subsidiary
Loan Parties on the Closing Date are set forth on Schedule 1.01B.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

 

-41-



--------------------------------------------------------------------------------

“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit E.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $20 million. The Swingline Commitment is part of, and not in addition
to, the Revolving Facility Commitments.

“Swingline Lender” shall mean JPMorgan, in its capacity as a lender of Swingline
Loans and its successors in such capacity.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“TARGET Day” shall mean any day on which the Trans European Automated Real time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Taxes” shall mean any and all present or future sales, use, income, gross
receipts, volume of business, excise and property and other taxes, levies,
imposts, duties (including stamp duties), deductions, charges (including ad
valorem charges) or withholdings imposed by any Governmental Authority and any
and all interest, additions to tax and penalties related thereto.

“Term A Loan Commitment” shall mean with respect to each Lender, the commitment
of such Lender to make Term A Loans as set forth in Section 2.01. The initial
amount of each Lender’s Term A Loan Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Term A Loan Commitment, as applicable. The aggregate amount of the
Term A Loan Commitments on the Closing Date is $300 million.

“Term A Facility” shall mean the Term A Loan Commitments and the Term A Loans
made hereunder.

“Term A Facility Maturity Date” shall mean the date that is five years after the
Closing Date.

“Term A Lenders” shall mean a Lender with a Term A Loan Commitment or an
outstanding Term A Loan.

“Term A Loan Installment Date” shall have the meaning assigned to such term in
Section 2.11(a)(i).

“Term A Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) and any Incremental Term Loans in the form of Term A
Loans made by the Incremental Term Lenders pursuant to Section 2.01(d).

“Term B Loan Commitment” shall mean with respect to each Lender, the commitment
of such Lender to make Term B Loans as set forth in Section 2.01. The initial
amount of each Lender’s Term B Loan Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Term B Loan Commitment, as applicable. The aggregate amount of the
Term B Loan Commitments on the Closing Date is $400 million.

“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.

 

-42-



--------------------------------------------------------------------------------

“Term B Facility Maturity Date” shall mean the date that is seven years after
the Closing Date.

“Term B Lenders” shall mean a Lender with a Term B Loan Commitment or an
outstanding Term B Loan.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.11(a)(ii).

“Term B Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(b) and any Incremental Term Loans in the form of Term B
Loans made by the Incremental Term Lenders pursuant to Section 2.01(d).

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Facility” shall mean the Term A Facility, Term B Facility and/or any or
all of the Incremental Term Facilities and Refinancing Term Facilities.

“Term Facility Maturity Date” shall mean (i) with respect to the Term A
Facility, the Term A Facility Maturity Date, (ii) with respect to the Term B
Facility, the Term B Facility Maturity Date and (iii) with respect to any
Incremental Term Facility, any Incremental Term Facility Maturity Date.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

“Term Loan Commitment” shall mean any Term A Loan Commitment, any Term B Loan
Commitment or any Incremental Term Loan Commitment.

“Term Loan Installment Date” shall mean any Term A Loan Installment Date, Term B
Loan Installment Date, any Refinancing Term Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term A Loans, the Term B Loans, the Incremental Term
Loans and/or the Refinancing Term Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b).

“Total First Lien Senior Secured Debt” at any date shall mean the aggregate
principal amount of Consolidated Debt of the Borrower and its Subsidiaries
outstanding at such date that consists of, without duplication, (i) Capital
Lease Obligations and (ii) other Indebtedness that in each case is then secured
by Liens on property or assets of the Borrower or its Subsidiaries (other than
(x) property or assets held in a defeasance or similar trust or arrangement for
the benefit of the Indebtedness secured thereby and (y) Liens that are expressly
subordinated to the Liens securing the Obligations), less unrestricted cash and
cash equivalents (determined in accordance with GAAP) of the Borrower and its
Subsidiaries on such date.

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Secured Debt as of the last day of the Test Period most recently ended as of
such date to (b) EBITDA for the Test Period most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided that
the Total Secured Leverage Ratio shall be determined for the relevant Test
Period on a Pro Forma Basis.

“Total Secured Debt” at any date shall mean the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
that consists of, without duplication, (i) Capital Lease Obligations and
(ii) other Indebtedness that in each case is then secured by Liens on property
or assets of the Borrower or its Subsidiaries (other than property or assets
held in a defeasance or similar trust or arrangement for the benefit of the
Indebtedness secured thereby), less unrestricted cash and cash equivalents
(determined in accordance with GAAP) of the Borrower and its Subsidiaries on
such date.

 

-43-



--------------------------------------------------------------------------------

“Transactions” shall mean, collectively, (a) the consummation of the Evertec
IPO; (b) the execution and delivery of the Loan Documents, the creation of the
Liens pursuant to the Security Documents, and the initial borrowings hereunder;
(c) the redemption in full of the Senior Unsecured Notes and the discharge of
the Senior Unsecured Notes Indenture; (d) the repayment in full of all loans
under the Existing Credit Agreement and the termination of the commitments
thereunder; and (e) the payment of all fees and expenses to be paid in
connection with the foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” shall mean the United States of America, including, for the
avoidance of doubt, the Commonwealth of Puerto Rico.

“Unreimbursed Amount” shall have the meaning specified in Section 2.05(c).

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower (other
than the Borrower) designated by the Borrower after the Closing Date as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower shall only be permitted to so designate a Subsidiary
as an Unrestricted Subsidiary so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation, the Borrower shall be in Pro Forma
Compliance, (c) such Unrestricted Subsidiary shall be capitalized (to the extent
capitalized by the Borrower or any of its Subsidiaries) through Investments as
permitted by, and in compliance with, Section 6.04, (d) without duplication of
clause (c), the designation shall be treated as an Investment, with the fair
market value of such Unrestricted Subsidiary at the time of the initial
designation thereof being treated as the amount of such Investment, and shall be
permitted only if such Investment would be permitted pursuant to Section 6.04
and (e) such Subsidiary shall not have been previously designated an
Unrestricted Subsidiary and (2) any subsidiary of an Unrestricted Subsidiary.
The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) immediately after giving effect to such Subsidiary
Redesignation, the Borrower shall be in Pro Forma Compliance and (iii) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clauses (i) and (ii), and containing the calculations and information required
by the preceding clause (ii).

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time and any successor thereto.

“Voting Stock” shall mean for any Person, Equity Interests of that Person
generally entitled to vote for the election of the Board of Directors of such
Person.

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.12(e).

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, shall mean the number of years obtained by dividing (1) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (2) the then outstanding principal
amount of such Indebtedness.

 

-44-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

SECTION 1.02. Terms Generally.

The definitions set forth or referred to in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time. Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided, that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein,
(i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any of its Subsidiaries at “fair value”, as defined therein and
(ii) the accounting for operating leases and capital leases under GAAP as in
effect on the date hereof (including Accounting Standards Codification 840)
shall apply for the purposes of determining compliance with the provisions of
this Agreement, including the definition of Capital Lease Obligations.

SECTION 1.03. Effectuation of Transactions.

Each of the representations and warranties of Holdings and the Borrower
contained in this Agreement (and all corresponding definitions) are made after
giving effect to the Transactions, unless the context otherwise requires.

SECTION 1.04. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants

 

-45-



--------------------------------------------------------------------------------

hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable. No Default or Event of Default shall arise as a result of
any limitation or threshold set forth in Dollars in Article VI or paragraph
(f) or (j) of Section 7.01 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable on the first day of the
fiscal quarter in which such determination occurs or in respect of which such
determination is being made.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the L/C Issuer, as
the case may be.

SECTION 1.05. Additional Alternative Currencies.

(a) The Borrower may from time to time request that Eurocurrency Revolving Loans
be made and/or Letters of Credit be issued in a currency other than Dollars;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the making of Eurocurrency
Revolving Loans, such request shall be subject to the approval of the
Administrative Agent; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Event (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the L/C Issuer, in its
or their sole discretion). In the case of any such request pertaining to
Eurocurrency Loans, the Administrative Agent shall promptly notify each
Revolving Facility Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Revolving Facility Lender (in the case of any such
request pertaining to Eurocurrency Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., 10 Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Revolving Facility Lender or the L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Facility
Lender or the L/C Issuer, as the case may be, to permit Eurocurrency Loans to be
made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Facility Lenders consent to making
Eurocurrency Loans in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Borrowings of
Eurocurrency Revolving Loans; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.05, the Administrative Agent shall promptly so notify the Borrower.

SECTION 1.06. Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

-46-



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

SECTION 1.07. Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Local Time.

SECTION 1.08. Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments.

Subject to the terms and conditions set forth herein:

(a) each Term A Lender agrees to make Term A Loans to the Borrower on the
Closing Date in a principal amount not to exceed such Lender’s Term A Loan
Commitment;

(b) each Term B Lender agrees to make Term B Loans to the Borrower on the
Closing Date in a principal amount not to exceed such Lender’s Term B Loan
Commitment;

(c) each Revolving Facility Lender agrees to make Revolving Facility Loans to
the Borrower from time to time during the Availability Period in Dollars in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Facility Credit Exposure exceeding such Lender’s Revolving Facility Commitment
or (ii) the total Revolving Facility Credit Exposure exceeding the total
Revolving Facility Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow the Revolving Facility Loans;

(d) each Lender having an Incremental Term Loan Commitment or an Incremental
Revolving Facility Commitment agrees, subject to the terms and conditions set
forth in the applicable Incremental Assumption Agreement, to make Incremental
Term Loans and/or Incremental Revolving Facility Loans to the Borrower in an
aggregate principal amount not to exceed its Incremental Term Loan Commitment
and/or Incremental Revolving Facility Commitment, as the case may be; and

(e) within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Facility
Loans. Amounts repaid in respect of Term Loans may not be reborrowed.

 

-47-



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Facility Loan and Term Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.15, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.16 or 2.18 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.04(c) and
Section 2.05(c), at the time that each Term Borrowing or Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is not
less than the Borrowing Minimum and, in the case of a Eurocurrency Revolving
Facility Borrowing, that is an integral multiple of the Borrowing Multiple;
provided, that an ABR Revolving Facility Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Commitments. Borrowings of
more than one Type and under more than one Facility may be outstanding at the
same time; provided, that there shall not at any time be more than a total of
(i) 5 Eurocurrency Borrowings outstanding under any Term Facility and (ii) 5
Eurocurrency Borrowings outstanding under any Revolving Facility.

SECTION 2.03. Requests for Borrowings.

To request a Revolving Facility Borrowing and/or a Term Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 10:00 a.m. (x) three Business
Days before the date of any proposed Borrowing denominated in Dollars and
(y) four Business Days before the date of any proposed Borrowing denominated in
an Alternative Currency or (b) in the case of an ABR Borrowing, not later than
10:00 a.m., on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by a Responsible
Officer of the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Revolving Facility Loans,
Term A Loans, Term B Loans, Other Term Loans or Other Revolving Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) in the case of a Eurocurrency Revolving Facility Borrowing, the currency in
which such Borrowing is to be denominated (which shall be Dollars or an
Alternative Currency); and

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed.

 

-48-



--------------------------------------------------------------------------------

If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Revolving Facility Borrowing or Term Borrowing is specified, then the
requested Borrowing shall be (x) an ABR Borrowing in the case of Loans
denominated in Dollars or (y) a Eurocurrency Borrowing with an Interest Period
of one month’s duration in the case of Revolving Facility Loans denominated in
an Alternative Currency. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender may, in its sole discretion, agree, in reliance upon the
agreements of the other Revolving Facility Lenders set forth in this
Section 2.04, to make loans in Dollars (each such loan, a “Swingline Loan”) to
the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the
aggregate amount of the Swingline Commitments, notwithstanding the fact that
such Swingline Loans, when aggregated with the Revolving Facility Percentage of
the Outstanding Amount of Revolving Facility Loans and L/C Obligations of the
Revolving Facility Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Revolving Facility Commitment; provided, however, that after
giving effect to any Swingline Loan, (i) the Revolving Facility Credit Exposure
shall not exceed the total Revolving Facility Commitments, and (ii) the
aggregate Revolving Facility Credit Exposure of any Revolving Facility Lender
(other than the Swingline Lender) shall not exceed such Revolving Facility
Lender’s Revolving Facility Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.12, and reborrow under this Section 2.04. Each Swingline Loan shall be
an ABR Loan. Immediately upon the making of a Swingline Loan, each Revolving
Facility Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Lender’s Revolving
Facility Percentage times the amount of such Swingline Loan.

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Swingline Borrowing Request, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swingline Lender of any
telephonic Swingline Loan request, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swingline Loan request and, if not, the Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swingline Borrowing
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in the provisos to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Borrowing Request, make the amount of its
Swingline Loan available to the Borrower at the account of the Borrower
specified in such Swingline Borrowing Request.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Facility
Lender make an ABR Revolving Loan in an amount equal to such Revolving Facility
Lender’s Revolving

 

-49-



--------------------------------------------------------------------------------

Facility Percentage of the amount of Swingline Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Borrowing Request for purposes hereof) and in accordance with the requirements
of Section 2.02, without regard to the Borrowing Minimum and Borrowing
Multiples, but subject to the unutilized portion of the Revolving Facility
Commitments and the conditions set forth in Section 4.01. The Swingline Lender
shall furnish the Borrower with a copy of the applicable Borrowing Request
promptly after delivering such notice to the Administrative Agent. Each
Revolving Facility Lender shall make an amount equal to its Revolving Facility
Percentage of the amount specified in such Borrowing Request available to the
Administrative Agent in Same Day Funds for the account of the Swingline Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the day specified in such Borrowing Request, whereupon,
subject to Section 2.04(c)(ii), each Revolving Facility Lender that so makes
funds available shall be deemed to have made an ABR Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such an ABR
Revolving Facility Borrowing in accordance with Section 2.04(c)(i), the request
for ABR Revolving Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Facility Lenders fund its risk participation in the relevant Swingline
Loan and each Revolving Facility Lender’s payment to the Administrative Agent
for the account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Facility Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swingline Lender shall be entitled to recover from such Revolving Facility
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swingline Lender at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swingline Lender in connection with the foregoing. If such Revolving
Facility Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s ABR Revolving Loan included in the
relevant ABR Revolving Facility Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Revolving Facility Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
to purchase and fund risk participations in Swingline Loans pursuant to
Section 2.04(c)(i) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Swingline Lender, the
Borrower or any other person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Revolving Loans pursuant to this Section 2.04(c)
is subject to the conditions set forth in Section 4.01. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Facility Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Facility Lender its Revolving Facility Percentage thereof in
the same funds as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 8.10 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Facility Lender shall pay to the Swingline Lender
its Revolving Facility Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate

 

-50-



--------------------------------------------------------------------------------

per annum equal to the applicable Overnight Rate. The Administrative Agent will
make such demand upon the request of the Swingline Lender. The obligations of
the Revolving Facility Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Facility Lender funds its ABR Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Facility
Lender’s Revolving Facility Percentage of any Swingline Loan, interest in
respect of such Revolving Facility Percentage shall be solely for the account of
the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

SECTION 2.05. The Letter of Credit Commitment.

(a) General.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from and including the Closing Date until the Letter of Credit Expiration
Date, to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of the Borrower or any Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.05(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Facility Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or any Subsidiary and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Outstanding Amount of all L/C
Obligations shall not exceed the Letter of Credit Sublimit, (y) the total
Revolving Facility Credit Exposure shall not exceed the total Revolving Facility
Commitments and (z) no Lender’s Revolving Facility Credit Exposure shall exceed
such Lender’s Revolving Facility Commitments. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower or any Subsidiary may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the L/C Issuer and the Majority Lenders under the Revolving
Facility have approved such expiry date (such approval not to be unreasonably
withheld or delayed); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) the L/C Issuer and all the
Revolving Facility Lenders have approved such expiry date or (y) the L/C Issuer
agrees and such Letter of Credit is cash collateralized or backstopped on terms
and pursuant to arrangements satisfactory to the L/C Issuer.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Change in Law shall prohibit, or request that the
L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

-51-



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Revolving Facility Lender’s obligations to fund under
Section 2.05(c) exists or any Revolving Facility Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Revolving Facility Lender to eliminate
the L/C Issuer’s risk with respect to such Revolving Facility Lender, including
the delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section 2.05(l))
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Facility Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VIII included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the amount and currency of each Letter of Credit that
is, to the Borrower’s knowledge, outstanding immediately

 

-52-



--------------------------------------------------------------------------------

prior to such request; and (H) such other matters as the L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may reasonably request. Additionally, the Borrower shall furnish to the
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Facility Lender, the Administrative Agent or any Loan Party,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Section 4.01 shall not then be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Facility
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer, without recourse or warranty, a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Facility Percentage times the amount of such Letter of Credit. Upon
any change in the Revolving Facility Commitments pursuant to Section 9.04, there
shall be an automatic adjustment to the risk participation in all outstanding
Letters of Credit and all L/C Obligations to reflect the adjusted Revolving
Facility Commitments of the assigning and assignee Lenders or of all Lenders
having Revolving Facility Commitments, as the case may be.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Facility Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted at such time to issue such Letter of Credit in
its revised form (as extended) under the terms hereof (by reason of the
provisions of 2.05(a)(ii) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is five Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Majority Lenders under the Revolving Facility have elected not to permit
such extension or (2) from the Administrative Agent, any Revolving Facility
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Facility Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in

 

-53-



--------------------------------------------------------------------------------

writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Majority
Lenders under the Revolving Facility have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Revolving Facility
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.01 is not then satisfied (treating such reinstatement as an L/C
Credit Extension for purposes of this clause) and, in each case, directing the
L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in Dollars, unless the L/C Issuer shall have specified in such notice
that it will accept reimbursement in the Alternative Currency in which such
Letter of Credit was so denominated. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than (1) 1:00 p.m. on the date that the L/C Issuer provides notice to the
Borrower of any payment by the L/C Issuer under a Letter of Credit denominated
in Dollars or the Applicable Time in the case of any Letter of Credit
denominated in an Alternative Currency (if such notice is provided by 10:00 a.m.
on such date) or (2) 11:00 a.m. on the next succeeding Business Day or the
Applicable Time on such next succeeding Business Day, as the case may be (if
such notice is provided after 10:00 a.m. on the date such notice is given) (each
such applicable date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer (and the L/C Issuer shall promptly notify the Administrative Agent of any
failure by the Borrower to so reimburse the L/C Issuer by such time) in an
amount equal to the amount of such drawing and in the applicable currency. If
the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Facility Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Revolving Facility Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of ABR Revolving
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum Borrowing Minimums or Borrowing Multiples,
but subject to the amount of the unutilized portion of the applicable Revolving
Facility Commitments and the conditions set forth in Section 4.01 (other than
the delivery of a Borrowing Request). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.05(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Facility Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Revolving Facility
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.05(c)(iii), each Revolving Facility Lender that so
makes funds available shall be deemed to have made an ABR Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate specified in Section 2.14(c). In such event, each Revolving Facility
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Facility Lender in satisfaction of its participation obligation
under this Section 2.05.

 

-54-



--------------------------------------------------------------------------------

(iv) Until each Revolving Facility Lender funds its ABR Revolving Loan or L/C
Advance pursuant to this Section 2.05(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Revolving Facility Percentage of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Revolving Facility Lender’s obligation to make ABR Revolving Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.05(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Facility Lender may have against the L/C Issuer, the Borrower, any Subsidiary,
or any other person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make ABR Revolving Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.01 (other than delivery by the
Borrower of a Borrowing Request). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.05(c)
by the time specified in Section 2.05(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. Any
payment made by any Lender after 3:00 pm on any Business Day shall be deemed for
purposes of the preceding sentence to have been made on the next succeeding
Business Day. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s ABR Revolving Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Facility Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Revolving
Facility Lender’s L/C Advance in respect of such payment in accordance with
Section 2.05(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Facility Lender its Revolving Facility
Percentage in Dollars and in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 8.10 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Facility Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Revolving Facility Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Facility Lender, at a rate per annum equal
to the applicable Overnight Rate from time to time in effect. The obligations of
the Revolving Facility Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

-55-



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally;

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary’s obligations hereunder;

(vii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement, any Letter of Credit or any other Loan
Document; or

(viii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting).

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Revolving Facility Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Facility Lenders or the Majority
Lenders under the Revolving Facility, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final nonappealable judgment; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to their use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.05(e); provided, however, that anything in such clauses

 

-56-



--------------------------------------------------------------------------------

to the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which are determined by a court of competent
jurisdiction in a final nonappealable judgment to have been caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall promptly Cash Collateralize the then Outstanding Amount of all
L/C Obligations.

(ii) Sections 2.12(d) and 7.01 set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.05,
Section 2.12(d) and Section 7.01, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Revolving Facility Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Facility Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Except as otherwise agreed
to by the Administrative Agent, Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at JPMorgan. Such deposit shall be held by
the Collateral Agent as collateral for the payment and performance of the L/C
Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Moneys in such
account shall be applied by the Collateral Agent to reimburse the L/C Issuer
immediately for drawings under the applicable Letters of Credit and, if the
maturity of the Loans has been accelerated, to satisfy the L/C Obligations. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to this Section 2.05 or
Section 2.12(d), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower upon demand; provided that, after giving effect to such
return, (i) the aggregate amount of Revolving Facility Credit Exposure shall not
exceed the amount of Revolving Facility Commitments and (ii) no Event of Default
shall have occurred and be continuing. If the Borrower is required to deposit an
amount of cash collateral hereunder pursuant to Section 2.12(d) interest or
profits thereon (to the extent not applied as aforesaid) shall be returned to
the Borrower after the full amount of such deposit has been applied by the
Collateral Agent to reimburse the L/C Issuer for drawings under Letters of
Credit. The Borrower hereby pledges and assigns to the Collateral Agent, for its
benefit and the benefit of the Secured Parties, the cash collateral account
established hereunder (and all monies and investments held therein) to secure
the Obligations.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be

 

-57-



--------------------------------------------------------------------------------

obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(k) Additional L/C Issuers. From time to time, the Borrower may by notice to the
Administrative Agent with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and the applicable Revolving
Facility Lender designate such Revolving Facility Lender (in addition to
JPMorgan) to act as an L/C Issuer hereunder. In the event that there shall be
more than one L/C Issuer hereunder, each reference to “the L/C Issuer” hereunder
with respect to any L/C Issuer shall refer to the person that issued such Letter
of Credit and each such additional L/C Issuer shall be entitled to the benefits
of this Agreement as an L/C Issuer to the same extent as if it had been
originally named as the L/C Issuer hereunder. Promptly after its delivery of any
Letter of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, each L/C Issuer (other than
JPMorgan) will also deliver to the Administrative Agent a true and complete copy
of such Letter of Credit or amendment. On the last Business Day of each March,
June, September and December (and on such other dates as the Administrative
Agent may request), each L/C Issuer shall provide the Administrative Agent a
list of all Letters of Credit issued by it that are outstanding at such time
together with such other information as the Administrative Agent may reasonably
request.

(l) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swingline Loans or Letters of Credit pursuant to
Sections 2.04 and 2.05, the “Revolving Facility Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate principal amount of Loans and L/C Advances of that Lender.

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each month, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding month, (ii) on or prior to each Business Day on which such L/C
Issuer expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance or amendment, and the aggregate face amount of Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and such L/C
Issuer shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which such L/C Issuer makes any
L/C disbursement, the date and amount of such L/C disbursement and (iv) on any
Business Day on which the Borrower fails to reimburse an L/C disbursement
required to be reimbursed to such L/C Issuer on such day, the date and amount of
such failure.

(n) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender should no longer be deemed to be a Defaulting Lender
(provided that, solely with respect to a Defaulting Lender that is a Revolving
Facility Lender, the Swingline Lender and each L/C Issuer must also so agree in
writing), the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.05(l)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.

SECTION 2.06. [Reserved].

 

-58-



--------------------------------------------------------------------------------

SECTION 2.07. Funding of Borrowings.

(a) Each Lender shall make each Term Loan or Revolving Facility Loan to be made
by it hereunder available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Revolving Facility Loan denominated in an Alternative Currency, in each case on
the Business Day specified in the applicable Borrowing Request. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
as specified in the Borrowing Request; provided, however, that if, on the date
the Borrowing Request with respect to a Revolving Facility Borrowing denominated
in Dollars is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and, second, shall be made available to the Borrower
as provided above.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.07(a) (or, in the case of a Borrowing of ABR Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.07(a)) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans under the applicable Facility. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.08. Interest Elections.

(a) Each Borrowing of Revolving Facility Loans or Term Loans initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section; provided, that except as otherwise provided herein, a
Eurocurrency Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Loan. The Borrower may elect different
options with respect to different portions of the affected Revolving Facility
Borrowing or Term Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit D and signed by a Responsible Officer of the Borrower.

 

-59-



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing; provided, that any Loan denominated in an Alternative Currency shall
instead be continued as a Eurocurrency Borrowing with an Interest Period of one
month’s duration. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
(A) in the case of such a Borrowing made in Dollars, be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (B) in the
case of such a Borrowing made in an Alternative Currency be continued as a
Eurocurrency Revolving Facility Borrowing with an Interest Period of one month’s
duration.

SECTION 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Revolving Facility Commitments shall
terminate on the Revolving Facility Maturity Date, (ii) Term A Loan Commitments
shall be automatically and permanently reduced to $0 upon the funding of the
Term A Loans on the Closing Date, and (iii) the Term B Loan Commitments shall be
automatically and permanently reduced to $0 upon the funding of the Term B Loans
on the Closing Date.

(b) The Borrower may at any time terminate, or from time to time reduce the
Revolving Facility Commitments; provided, that (i) each such reduction shall be
in an amount that is an integral multiple of $1.0 million and not less than $5.0
million (or, if less, the remaining amount of the Revolving Facility
Commitments) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments if, after giving effect to any concurrent prepayment of the
Revolving Facility Loans in accordance with Section 2.12, the total Revolving
Facility Credit Exposure would exceed the total Revolving Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under clause (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt

 

-60-



--------------------------------------------------------------------------------

of any notice, the Administrative Agent shall advise the applicable Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided, that a notice of termination of the
Revolving Facility Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the applicable Lenders in accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan to the Borrower on the
Revolving Facility Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.11, and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the Revolving Facility
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof, the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

SECTION 2.11. Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section,

(i) The Borrower shall repay to the Administrative Agent, in Dollars, for the
ratable account of the Term A Lenders, (A) on the last Business Day of each
month set forth in the table below (each, a “Term A Loan Installment Date”), the
principal amount of Term A Loans equal to the product of (x) the original
aggregate principal amount of Term A Loans multiplied by (y) the percentage set
forth in the table below opposite the applicable Term A Loan Installment Date
and (B) on the Term A Facility Maturity Date, the remaining outstanding
principal amount of all Term A Loans:

 

Term A Loan Installment Date:

   Percentage:  

September 2013

     1.250 % 

December 2013

     1.250 % 

March 2014

     1.250 % 

 

-61-



--------------------------------------------------------------------------------

Term A Loan Installment Date:

   Percentage:  

June 2014

     1.250 % 

September 2014

     1.250 % 

December 2014

     1.250 % 

March 2015

     1.250 % 

June 2015

     1.250 % 

September 2015

     1.250 % 

December 2015

     1.250 % 

March 2016

     1.250 % 

June 2016

     1.250 % 

September 2016

     1.875 % 

December 2016

     1.875 % 

March 2017

     1.875 % 

June 2017

     1.875 % 

September 2017

     2.500 % 

December 2017

     2.500 % 

March 2018

     2.500 % 

(ii) The Borrower shall repay to the Administrative Agent, in Dollars, for the
ratable account of the Term B Lenders, (A) on the last Business Day of each
March, June, September and December, commencing with the September 30, 2013
(each, a “Term B Loan Installment Date”), a principal amount in respect of the
Term B Loans equal to 0.25% of the original aggregate principal amount of Term B
Loans and (B) on the Term B Facility Maturity Date, the remaining outstanding
principal amount of all Term B Loans;

(iii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement (each such
date being referred to as an “Incremental Term Loan Installment Date”);

(iv) in the event that any Refinancing Term Loans are made on a Refinancing
Effective Date, the Borrower shall repay such Refinancing Term Loans on the
dates and in the amounts set forth in the Refinancing Term Loan Amendment (each
such date being referred to as a “Refinancing Term Loan Installment Date”); and

(v) the Refinancing Term Loans of any Series shall mature as provided in the
applicable Refinancing Term Loan Amendment.

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date.

(c) (i) Any mandatory prepayment of Term Loans pursuant to Section 2.12(b) shall
be applied so that the aggregate amount of such prepayment is allocated among
each Class of Term Loans pro rata based on the aggregate principal amount of
outstanding Term Loans, irrespective of whether such outstanding Term Loans are
ABR Loans or Eurocurrency Loans, with the application of such mandatory
prepayment within each Class of Term Loans applied to the remaining installments
of such Class as the Borrower may direct; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.12(e), then, with respect to such mandatory prepayment, prior to the
repayment of any Term Loan, the Borrower may select the Borrowing or Borrowings
to be repaid and shall notify the Administrative Agent by telephone (confirmed
by telecopy) of such selection not later than 1:00 p.m. (i) in the case of an
ABR Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment; and

(ii) Any optional prepayments of the Term Loans pursuant to Section 2.12(a)
shall be applied to the remaining installments of the Term Loans as the Borrower
may direct under the applicable Class or Classes as the Borrower may direct.

 

-62-



--------------------------------------------------------------------------------

SECTION 2.12. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (except as set
forth in this Section and Section 2.17), in an aggregate principal amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum or, if less, the amount outstanding, upon prior notice to the
Administrative Agent by telephone (confirmed by telecopy) (x) in the case of an
ABR Loan, not less than one Business Day prior to the date of prepayment, (y) in
the case of Eurocurrency Loans denominated in Dollars, not less than three
Business Days prior to the date of prepayment and (z) in the case of a
Eurocurrency Revolving Loan denominated in an Alternative Currency, not less
than four Business Days prior to the date of prepayment, which notice shall be
irrevocable except to the extent conditioned on a refinancing of all or any
portion of the Facilities. Each such notice shall be signed by a Responsible
Officer of the Borrower and shall specify the date and amount of such prepayment
and the Class(es) and the Type(s) of Loans to be prepaid and, if Eurocurrency
Loans are to be prepaid, the Interest Period(s) of such Loans; provided that in
the event that, on or prior to the date which is twelve months after the Closing
Date, the Borrower makes any prepayment or amendment of Term B Loans in
connection with any Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of the Term B Lenders, a
prepayment premium of 1% of the amount of the Term B Loans being so prepaid,
refinanced, substituted or replaced or amended. The Administrative Agent will
promptly notify each applicable Lender of its receipt of each such notice, and
of the amount of such Lender’s pro rata share of such prepayment.

(b) Subject to Section 2.12(e) and (f), the Borrower shall apply 100% of all Net
Proceeds promptly upon receipt thereof to prepay Loans in accordance with clause
(c) of Section 2.11; provided that, with respect to Net Proceeds from Asset
Sales, the Borrower may use a portion of such Net Proceeds to prepay or
repurchase Other First Lien Debt (to the extent required by the terms of such
Other First Lien Debt) in an amount not to exceed the product of (x) the amount
of such Net Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of the Other First Lien Debt and the denominator of
which is the sum of the outstanding principal amount of such Other First Lien
Debt and the outstanding principal amount of Term Loans.

(c) [Reserved].

(d) If the Administrative Agent notifies the Borrower at any time (including,
without limitation, any Revaluation Date) that the Revolving Facility Credit
Exposure at such time exceeds an amount equal to 105% of the Revolving Facility
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay the Revolving Facility Loans and/or the
Swingline Loans and/or the Borrower shall Cash Collateralize the L/C Obligations
in an aggregate amount (allocated among the Revolving Facility Loans, Swingline
Loans and/or L/C Obligations as selected by the Borrower) sufficient to reduce
the Revolving Facility Credit Exposure as of such date of payment to an amount
not to exceed 100% of the Revolving Facility Commitments then in effect. The
Administrative Agent may, at any time and from time to time after any such
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.

(e) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, the Borrower
shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Administrative Agent of its election to do so on or before the second Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify the Administrative Agent of its election to exercise such
option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to

 

-63-



--------------------------------------------------------------------------------

have elected, as of such date, not to exercise such option). On the Required
Prepayment Date, the Borrower shall pay to the Administrative Agent the amount
of the Waivable Mandatory Prepayment less the amount of the Declined Proceeds,
which amount shall be applied by the Administrative Agent to prepay the Term
Loans of those Lenders that have elected to accept such Waivable Mandatory
Prepayment (each, an “Accepting Lender”) (which prepayment shall be applied to
the scheduled installments of principal of the Term Loans in the applicable
Class(es) of Term Loans in accordance with paragraphs (c) and (d) of
Section 2.11), and (ii) the Borrower may retain a portion of the Waivable
Mandatory Prepayment in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option and decline such Waivable Mandatory Prepayment (such
declined amounts, the “Declined Proceeds”). Such Declined Proceeds retained by
the Borrower may be used for any purpose not otherwise prohibited by this
Agreement.

(f) Notwithstanding any other provisions of this Section 2.12 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Subsidiary is
prohibited or delayed by applicable local law from being repatriated to Puerto
Rico, the portion of such Net Proceeds so affected will not be required to be
applied to repay Term Loans at the times provided in Section 2.12(b) but may be
retained by the applicable Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the Commonwealth of Puerto
Rico (the Borrower hereby agreeing to cause the applicable Subsidiary to
promptly use commercially reasonable efforts to take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds is permitted under the
applicable local law, such repatriation will be effected and such repatriated
Net Proceeds will be promptly applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to Section 2.12(b), to the extent provided herein and (ii) to the
extent that the Borrower has determined in good faith that repatriation of any
or all of such Net Proceeds would have a material adverse tax cost consequence
with respect to such Net Proceeds, the Net Proceeds so affected may be retained
by the applicable Subsidiary; provided that, in the case of this clause (ii), on
or before the date on which any Net Proceeds so retained would otherwise have
been required to be applied to prepayments pursuant to Section 2.12(b), (x) the
Borrower applies an amount equal to such Net Proceeds to such prepayments as if
such Net Proceeds had been received by the Borrower rather than such Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Proceeds had been repatriated (or, if less, Net Proceeds
that would be calculated if received by such Subsidiary) or (y) such Net
Proceeds is applied to the permanent repayment of Indebtedness of a Subsidiary.

(g) Notwithstanding anything to the contrary contained in this Section 2.12 or
any other provision of this Agreement, the Borrower may prepay any Class or
Classes of outstanding Term Loans (each, an “Auction Prepayment Offer”) at a
discount to par pursuant to one or more auctions (each, an “Auction”) on the
following basis (any such prepayment, an “Auction Prepayment”):

(i) All Term Lenders (other than Defaulting Lenders) of the applicable Class or
Classes shall be permitted (but not required) to participate in each Auction.
Any such Lender who elects to participate in an Auction may choose to offer all
or part of such Lender’s Term Loans of the applicable Class for prepayment. Each
Term Lender shall notify the Administrative Agent at least five days prior to
each Auction of its decision whether or not to participate in such Auction.

(ii) Each Auction Prepayment shall be subject to the conditions that (A) the
Administrative Agent shall have received a certificate to the effect that
(I) immediately prior to and after giving effect to the Auction Prepayment and
on the date of any delivery of an Auction Notice (as defined in Exhibit C), no
Default or Event of Default shall have occurred and be continuing, (II) as of
the date of the Auction Notice, the Borrower is not in possession of any
material non-public information with respect to Evertec or any of its
subsidiaries that (x) has not been disclosed to the Lenders (other than Lenders
that do not wish to receive material non-public information with respect to
Evertec or any of its subsidiaries) prior to such date and (y) if not disclosed
to the Lenders, could reasonably be expected to have a material effect (whether
negative or positive) upon, or otherwise be material to, (1) a Lender’s decision
to participate in any Auction or (2) the market price of the Term Loans subject
to such Auction, (III) each of the conditions to such Auction Prepayment has
been satisfied and (IV) the Borrower shall be in Pro Forma Compliance after
giving effect to the Auction Prepayment, (B) immediately prior to and after
giving effect to the Auction Prepayment, the sum of the unused Revolving
Facility Commitments plus unrestricted cash and cash equivalents held by

 

-64-



--------------------------------------------------------------------------------

Loan Parties shall not be less than $25 million, (C) each offer of prepayment
made pursuant to this Section 2.12(g) must be in an amount not less than $1.0
million in principal amount of Term Loans, calculated on the face amount thereof
unless another amount is agreed to by the Administrative Agent, (D) no Auction
Prepayment shall be made from the proceeds of any Revolving Facility Loan or
Swingline Loan, (E) any Auction Prepayment shall be offered to all Lenders with
Term Loans on a pro rata basis, (F) all Term Loans so prepaid by the Borrower
shall automatically be canceled and retired by the Borrower on the applicable
settlement date (and for the avoidance of doubt, may not be reborrowed) and
(G) no more than one Auction Prepayment Offer may be ongoing at any one time and
no more than five Auction Prepayment Offers may be made in any one fiscal year
(unless the Administrative Agent consents in its reasonable discretion).

(iii) The Borrower must terminate any Auction Prepayment Offer if it fails to
satisfy one or more of the conditions set forth above in Section 2.12(g)(ii)
that are required to be met at the time at which the Term Loans would have been
prepaid pursuant to such Auction Prepayment Offer. If the Borrower commences any
Auction Prepayment Offer (and all relevant requirements set forth above that are
required to be satisfied at the time of the commencement of such Auction
Prepayment Offer have in fact been satisfied), and if at such time of
commencement the Borrower reasonably believes that all required conditions set
forth above that are required to be satisfied at the time of the consummation of
such Auction Prepayment Offer shall be satisfied, then the Borrower shall have
no liability to any Term Lender or any other person for any termination of such
Auction Prepayment Offer as a result of its failure to satisfy one or more of
the conditions set forth above that are required to be met at the time that
otherwise would have been the time of consummation of such Auction Prepayment
Offer, and any such failure shall not result in any Default or Event of Default
hereunder. All Term Loans prepaid by the Borrower pursuant to this
Section 2.12(g) shall be accompanied by all accrued interest on the par
principal amount so prepaid to, but not including, the date of the Auction
Prepayment. The par principal amount of Term Loans prepaid pursuant to this
Section 2.12(g) shall be applied to reduce the final installment payment of
principal thereof pursuant to Section 2.11(a)(i), (ii), (iii) or (iv), as
applicable.

(iv) Each Auction shall comply with the Auction Procedures and any such other
procedures established by the Administrative Agent in its reasonable discretion
and agreed to by the Borrower.

(v) The Auction Manager (as defined in Exhibit C) acting in its capacity as such
hereunder shall be entitled to the benefits of the provisions of Article VIII
and Section 9.05 to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction Prepayment Offer.

(vi) This Section 2.12(g) shall neither (A) require the Borrower to undertake
any Auction nor (B) limit or restrict the Borrower from making voluntary
prepayments of Term Loans in accordance with Section 2.12(a).

SECTION 2.13. Fees.

(a) The Borrower agrees to pay (the “Commitment Fee”) to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent, on
the date that is one Business Day after the last Business Day of March, June,
September and December in each year, and the date on which the Revolving
Facility Commitments of all the Revolving Facility Lenders shall be terminated
as provided herein, a commitment fee in Dollars on the daily amount of the
Available Unused Commitment of such Lender under the Revolving Facility during
the preceding quarter (or other period commencing with the Closing Date or
ending with the date on which the last of the Revolving Facility Commitments of
such Lender shall be terminated) at a rate equal to the Applicable Commitment
Fee. All Commitment Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days. For the purpose of calculating any Revolving
Facility Lender’s Commitment Fee, the outstanding Swingline Loans during the
period for which such Revolving Facility Lender’s Commitment Fee is calculated
shall be deemed to be zero. The Commitment Fee due to each Revolving Facility
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the date on which the last of the Commitments of such Revolving Facility Lender
shall be terminated as provided herein.

 

-65-



--------------------------------------------------------------------------------

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent, one
Business Day after the last day of March, June, September and December of each
year and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a fee in Dollars (an “L/C
Participation Fee”) on such Lender’s Revolving Facility Percentage of the daily
aggregate Outstanding Amount of L/C Obligations (excluding the portion thereof
attributable to Unreimbursed Amounts in respect of Letters of Credit) during the
preceding quarter (or shorter period commencing with the Closing Date or ending
with the Revolving Facility Maturity Date or the date on which the applicable
Revolving Facility Commitments shall be terminated) at the rate per annum equal
to the Applicable Margin for Eurocurrency Revolving Facility Borrowings
effective for each day in such period; provided, however, any L/C Participation
Fee otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer, shall be payable, to the maximum
extent permitted by applicable law, to the other Lenders in accordance with the
upward adjustments in their respective Revolving Facility Percentage allocable
to such Letter of Credit pursuant to Section 2.05(l), with the balance of such
fee, if any, payable to the L/C Issuer for its own account and (ii) to each L/C
Issuer, for its own account (x) three Business Days after the last Business Day
of March, June, September and December of each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fronting fee in Dollars in respect of each Letter of Credit
issued by such L/C Issuer for the period from and including the date of issuance
of such Letter of Credit to and including the termination of such Letter of
Credit, computed at a rate equal to 1/4 of 1% per annum of the Dollar Equivalent
of the daily stated amount of such Letter of Credit), plus (y) in connection
with the issuance, amendment or transfer of any such Letter of Credit or any
drawing thereunder, such L/C Issuer’s customary documentary and processing fees
and charges (collectively, “L/C Issuer Fees”). All L/C Participation Fees and
L/C Issuer Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(c) During the period commencing at the time any Lender became a Defaulting
Lender until such time, if any, as such Lender is no longer a Defaulting Lender,
no Commitment Fee shall accrue with respect to any of the applicable Revolving
Facility Commitments of such Defaulting Lender. Any Commitment Fees owing to any
Defaulting Lender which accrued during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall be deferred and shall
be payable only if and when such Lender is no longer a Defaulting Lender.

(d) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers and Administrative Agent Fees shall be for the account of the
Administrative Agent. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.14. Interest.

(a) The Revolving Facility Loans (including each Swingline Loan), the Term A
Loans and the Term B Loans comprising each ABR Borrowing shall bear interest at
(i) the ABR plus (ii) the Applicable Margin.

(b) The Revolving Facility Loans (including each Swingline Loan), the Term A
Loans and Term B Loans comprising each Eurocurrency Borrowing shall bear
interest at (i) the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus (ii) the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i)

 

-66-



--------------------------------------------------------------------------------

in the case of overdue principal of any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2.00% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section; provided, that this
paragraph (c) shall not apply to any Event of Default that has been waived by
the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (x) interest accrued pursuant to Section 2.14(c) shall be
payable on demand, and (y) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Loan (including any Swingline Loan)
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.

(e) Except as otherwise specifically provided for herein, all interest hereunder
shall be computed on the basis of a year of 360 days, except that (i) interest
computed by reference to the ABR at times when the ABR is based on the prime
rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) in the case of interest in respect of Eurocurrency Loans
denominated in Alternative Currencies as to which market practice (as reasonably
determined by the Administrative Agent) differs from the foregoing, such
interest will be calculated in accordance with such market practice, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable ABR or Eurocurrency Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.15. Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility that the Eurocurrency Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
denominated in the applicable currency shall be ineffective and (A) in the case
of any Borrowing denominated in Dollars, on the last day of the Interest Period
applicable thereto such Borrowing shall be converted to or continued as an ABR
Borrowing and (B) in the case of any Borrowing denominated in an Alternative
Currency, such Borrowing shall be repaid at the end of the then current Interest
Period, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.16. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Eurocurrency Rate) or L/C Issuer; or

(ii) subject such Lender (or its applicable lending office) or L/C Issuer to any
Tax (other than any Excluded Taxes of such Lender or L/C Issuer or any
Indemnified Tax or Other Tax that is covered under

 

-67-



--------------------------------------------------------------------------------

Section 2.18) with respect to this Agreement or any of the other Loan Documents
or any of its obligations hereunder or thereunder or any payments to such lender
(or its applicable lending office) or L/C Issuer of principal, interest, fees or
any other amount payable hereunder; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; and

the result of any of the foregoing shall be to increase the cost to such Lender
of making, continuing, converting to or maintaining any Eurocurrency Loan (or
any Loan in the case of clause (ii) above) or of maintaining its obligation to
make any such Loan or to increase the cost to such Lender or L/C Issuer of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or L/C Issuer hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or L/C Issuer, as applicable, such additional amount or amounts as
will compensate such Lender or L/C Issuer, as applicable, for such additional
costs incurred or reduction suffered.

(b) If any Lender or L/C Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
L/C Issuer, to a level below that which such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower shall pay
to such Lender or such L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or L/C Issuer, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.16, such Lender
or L/C Issuer shall notify the Borrower thereof. Failure or delay on the part of
any Lender or L/C Issuer to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an L/C Issuer pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or L/C
Issuer, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.17. Break Funding Payments.

In the event of (a) the payment of any principal of any Eurocurrency Loan
(including in connection with any Auction Prepayment) other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
or (c) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.20, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to be the amount determined by such Lender (it being understood that the
deemed amount shall not exceed the actual amount) to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such

 

-68-



--------------------------------------------------------------------------------

Loan had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in dollars of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.18. Taxes.

(a) Unless otherwise required by applicable laws, any and all payments by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Documents shall be made free and clear of and without deduction for any Taxes;
provided, that if the applicable withholding agent shall be required to deduct
any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions (including deductions applicable to additional
sums payable under this Section) have been made, the Administrative Agent, any
Lender, any Swingline Lender or any L/C Issuer, as applicable, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender, each
Swingline Lender and each L/C Issuer, within 10 days after written demand
therefor or 5 Business Days before any such Indemnified Taxes or Other Taxes are
due (whichever is later), for the full amount of any Indemnified Taxes or Other
Taxes payable by the Administrative Agent, such Lender, such Swingline Lender or
such L/C Issuer, as applicable, with respect to any Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, a Swingline Lender or an L/C
Issuer, or by the Administrative Agent on its own behalf, on behalf of another
Agent or on behalf of a Lender, a Swingline Lender or an L/C Issuer, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower and the
Administrative Agent at any time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as may reasonably be requested by the Borrower or
the Administrative Agent to permit such payments to be made without such
withholding Tax or at a reduced rate.

(f) Any Lender, Swingline Lender or L/C Issuer shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender, Swingline
Lender or L/C Issuer becomes a Lender, Swingline Lender or L/C Issuer under this
Agreement (and from time to time thereafter as prescribed by applicable law or
upon the request of the Borrower or the Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9 or W-8, as
applicable, certifying that it is not subject to U.S. federal backup
withholding.

 

-69-



--------------------------------------------------------------------------------

(g) If the Administrative Agent, a Lender, a Swingline Lender or an L/C Issuer
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.18, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.18 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender, such Swingline Lender or such L/C Issuer
(including any Taxes imposed with respect to such refund) as is determined by
the Administrative Agent, Lender, Swingline Lender or L/C Issuer in good faith
and in its sole discretion, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided,
that such Loan Party, upon the request of the Administrative Agent, such Lender,
such Swingline Lender or such L/C Issuer agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender, such Swingline Lender or such L/C Issuer in
the event the Administrative Agent, such Lender, such Swingline Lender or such
L/C Issuer is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require the Administrative Agent or any
Lender, Swingline Lender or L/C Issuer to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other person. Notwithstanding anything to the contrary in this
Section 2.18(g), in no event will the Administrative Agent, a Lender, a
Swingline Lender or an L/C Issuer be required to pay any amount to any Loan
Party pursuant to this Section 2.18(g) the payment of which would place the
Administrative Agent, such Lender, such Swingline Lender or such L/C Issuer (as
applicable) in a less favorable net after-Tax position than the Administrative
Agent, such Lender, such Swingline Lender or such L/C Issuer (as applicable)
would have been in if the Indemnified Taxes or Other Taxes giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Indemnified
Taxes or Other Taxes had never been paid.

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.16, 2.17, or 2.18, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein and except with
respect to principal of and interest on Revolving Facility Loans denominated in
an Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent, except payments
to be made directly to the applicable L/C Issuer or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.16,
2.17, 2.18 and 9.05 shall be made directly to the persons entitled thereto.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the continental
United States. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrower

 

-70-



--------------------------------------------------------------------------------

hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties and (ii) second, towards payment of principal of Loans, and
Unreimbursed Amounts then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal, and
Unreimbursed Amounts then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans, or participations in Letters of Credit
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans,
and participations in Letters of Credit and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase participations in the Term
Loans, Revolving Facility Loans, and participations in Letters of Credit and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term
Loans, Revolving Facility Loans, and participations in Letters of Credit and
Swingline Loans; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
(c) shall not be construed to apply to any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including,
without limitation, Sections 2.12(g), 2.23 and 2.25) or any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in Letters of Credit to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as applicable, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(c), 2.07 or 2.19(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.16, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.16, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section

 

-71-



--------------------------------------------------------------------------------

2.18, or if any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (i) the Borrower shall have received
the prior written consent of the Administrative Agent (and, if in respect of any
Revolving Facility Commitment or Revolving Facility Loan, the Swingline Lender
and the L/C Issuer), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, and participations in L/C Obligations and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments. Nothing in this Section 2.20 shall be deemed to prejudice any rights
that the Borrower may have against any Lender that is a Defaulting Lender. No
action by or consent of the removed Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price. In connection with any such assignment the
Borrower, Administrative Agent, such removed Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such removed Lender
does not comply with Section 9.04 within one Business Day after the Borrower’s
request, compliance with Section 9.04 shall not be required to effect such
assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such
Non-Consenting Lender by deeming such Non-Consenting Lender to have assigned its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to (i) the Administrative Agent (unless, in the case of an assignment
of Term Loans, such assignee is a Lender, an Affiliate of a Lender or an
Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Swingline Lender and the L/C Issuer; provided, that
(without duplication): such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, and funded participations in
L/C Obligations and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder including the amount equal to any
premium payable pursuant to Section 2.12(a) if such replacement of a
Non-Consenting Lender is in connection with a Repricing Transaction as if such
assignment were a prepayment, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts). No action by or consent of the Non-Consenting Lender
shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such Non-Consenting Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 shall not be required to effect such assignment.

SECTION 2.21. Illegality.

If any Lender reasonably determines that any change in law has made it unlawful,
or that any Governmental Authority has asserted after the Closing Date that it
is unlawful, for any Lender or its applicable Lending Office to make or maintain
any Eurocurrency Loans in any currency, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligations of such Lender
to make or continue Eurocurrency Loans in such currency or to convert ABR
Borrowings to Eurocurrency Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), either (i) in the case of Loans denominated in Dollars if the affected
Lender may lawfully continue to maintain such Loans as Eurocurrency Loans until
the last day of such Interest Period, convert all Eurocurrency Loans of such
Lender to ABR Loans on the last day of such Interest Period (or, otherwise,
immediately convert such Eurocurrency Loans to ABR Loans) or (ii) prepay such
Eurocurrency Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

-72-



--------------------------------------------------------------------------------

SECTION 2.22. Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent (the
“Incremental Request Notice”) from time to time, request Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments, as applicable, in
an amount not to exceed the Incremental Amount, in the aggregate, from one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders
(which may include any existing Lender) willing to provide such Incremental Term
Loans and/or Incremental Revolving Facility Commitments, as the case may be, in
their own discretion, provided that each Incremental Term Lender and/or
Incremental Revolving Facility shall be subject to the approval of (x) the
Administrative Agent (which approval shall not be unreasonably withheld) unless
no consent of the Administrative Agent would be required for an assignment to
such person pursuant to Section 9.04(b)(i)(B) and (y) the L/C Issuer and the
Swingline Lender (which approval shall not be unreasonably withheld) unless no
consent of the L/C Issuer and the Swingline Lender would be required for an
assignment to such person pursuant to Section 9.04(b)(i)(C); provided, further,
that any existing Lender approached to provide all or a portion of such
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide such
Commitments. The Incremental Request Notice shall set forth (i) the amount of
the Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5 million
and a minimum amount of $25 million or equal to the remaining Incremental
Amount), (ii) the date on which such Incremental Term Loan Commitments and/or
Incremental Revolving Facility Commitments are requested to become effective
(the “Increased Amount Date”), and (iii) (a) in the case of Incremental Term
Loan Commitments, whether such Incremental Term Loan Commitments are to be Term
A Loan Commitments (the “Incremental Term A Loan Commitment”), Term B Loan
Commitments (the “Incremental Term B Loan Commitment”) or commitments to make
term loans with interest rates and/or amortization and/or maturity and/or other
terms different from the Term A Loans or the Term B Loans (“Other Term Loans”)
and/or (b) whether such Incremental Revolving Facility Commitments are to be
Revolving Facility Commitments or commitments to make revolving loans with
pricing different from the Revolving Facility Loans (“Other Revolving Loans”).

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that (i) except as to pricing, amortization and final maturity date
(which shall, subject to clause (ii) and (iii) of this proviso, be determined by
the Borrower and the Incremental Term Lenders in their sole discretion), the
Other Term Loans shall have (x) the same terms as the Term B Loans or (y) such
other terms as shall be reasonably satisfactory to the Administrative Agent,
(ii) the final maturity date of any Incremental Term A Loan shall be no earlier
than the Term A Facility Maturity Date and the final maturity date of any
Incremental Term B Loan or Other Term Loans shall be no earlier than the Term B
Facility Maturity Date, (iii) the Weighted Average Life to Maturity of any
Incremental Term A Loan shall not be shorter than the remaining Weighted Average
Life to Maturity of the existing Term A Loans and the Weighted Average Life to
Maturity of any Incremental Term B Loan or Other Term Loans shall not be shorter
than the remaining Weighted Average Life to Maturity of the existing Term B
Loans, and (iv) except as to pricing (which shall be determined by the Borrower
and the Incremental Revolving Facility Lenders in their sole discretion), the
Other Revolving Loans shall have (x) the same terms as the Revolving Facility or
(y) such other terms as shall be reasonably satisfactory to the Administrative
Agent and (v) until the date that is eighteen (18) months after the Closing
Date, in the event that the Applicable Margin (at any analogous point in the
Pricing Grid) for any Incremental Term B Loans or Other Term Loans is greater
than the Applicable Margin for the existing Term B Loans by more than 25 basis
points, then the Applicable Margin for the existing Term B Loans shall be
increased to the extent necessary so that the Applicable Margin (at each
analogous point in the Pricing Grid) for the Incremental Term B Loans or Other
Term Loans is 25 basis points higher than the Applicable Margin for the existing
Term B Loans; provided, further, that in determining the Applicable Margin
applicable to the existing Term B Loans and the Incremental Term B Loans or
Other Term Loans, (x) original issue discount or upfront or similar fees
(collectively, “OID”) payable by the Borrower to the Lenders of the existing
Term B Loans or the Incremental Term B Loans or Other Term Loans, in the primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed four-year life to maturity), (y) customary arrangement or
commitment fees payable to arrangers (or their

 

-73-



--------------------------------------------------------------------------------

respective affiliates) shall be excluded; and (z) if the ABR or Eurocurrency
Rate “floor” for the Incremental Term B Loans or Other Term Loans is greater
than the ABR or Eurocurrency Rate “floor,” respectively, for the existing Term B
Loans the difference between such floor for the Incremental Term B Loans or
Other Term Loans and the existing Term B Loans shall be equated to an increase
in the Applicable Margin for purposes of this clause (v). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Assumption Agreement. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Assumption Agreement, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments evidenced thereby as provided for in
Section 9.08(g). Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.22 unless on the date of such effectiveness, no Default or Event of
Default shall have occurred and be continuing or would result therefrom.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans) in the form of additional
Term A Loans or Term B Loans, when originally made, are included in each
Borrowing of outstanding Term A Loans or Term B Loans, as applicable, on a pro
rata basis, and (ii) all Revolving Facility Loans in respect of Incremental
Revolving Facility Commitments that are Revolving Facility Commitments, when
originally made, are included in each Borrowing of outstanding Revolving
Facility Loans on a pro rata basis. The Borrower agrees that Section 2.17 shall
apply to any conversion of Eurocurrency Loans to ABR Loans reasonably required
by the Administrative Agent to effect the foregoing.

(e) The Incremental Term Loans and Incremental Revolving Loans shall rank pari
passu or junior in right of payment and of security with the Term Loans and
Revolving Facility Loans.

SECTION 2.23. Refinancing Term Loans.

(a) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more additional tranches of term loans
denominated in Dollars under this Agreement (“Refinancing Term Loans”), which
Refinances any Term Loan under this Agreement. Each such notice shall specify
the date (each, a “Refinancing Effective Date”) on which such Borrower proposes
that the Refinancing Term Loans shall be made, which shall be a date not less
than five Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied;

(ii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
not be shorter than the then remaining Weighted Average Life to Maturity of the
Term Loans so Refinanced at the time of such refinancing (or if longer, shall
have a minimum Weighted Average Life to Maturity required pursuant to any
previously established Refinancing Term Loan Amendment);

(iii) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees and interest rates
which shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans) shall be substantially identical to, or less favorable
to the Lenders providing such Refinancing Term Loans than, those applicable to
the then outstanding Term Loans so Refinanced except to the extent such
covenants and other terms apply solely to any period after the then Latest
Maturity Date. Each of the Administrative Agent and the Collateral Agent shall
have the right (but not the obligation) to seek the advice or concurrence of the
Required Lenders with respect to the manner in which the amendments contemplated
by this Section 2.23 are drafted and implemented and, if either the
Administrative Agent or the Collateral Agent seeks such advice or concurrence,
it shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received

 

-74-



--------------------------------------------------------------------------------

by such Required Lenders and shall also be entitled to refrain from entering
into such amendments with the Borrower unless and until it shall have received
such advice or concurrence, it being understood that this provision relates
solely to the manner of implementation; provided, however, that whether or not
there has been a request by the Administrative Agent or the Collateral Agent for
any such advice or concurrence, all such amendments entered into with the
Borrower by the Administrative Agent or the Collateral Agent hereunder shall be
binding and conclusive on the Lenders; and

(iv) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be requested by the Collateral Agent (which
shall not require any consent from any Lender) in order to ensure that the
Refinancing Term Loans are provided with the benefit of the applicable Security
Documents on a pari passu basis with the other Obligations and shall deliver
such other documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Collateral Agent.

(b) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan. Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a series (a “Series”) of Refinancing Term Loans for all purposes of
this Agreement; provided that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Term Loan Amendment, be designated as an
increase in any previously established Series of Refinancing Term Loans made to
the Borrower.

(c) The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among Holdings, the Borrower, the Administrative Agent and the
Refinancing Term Lenders providing such Refinancing Term Loans (a “Refinancing
Term Loan Amendment”) which shall be consistent with the provisions set forth in
paragraph (a) above (for which the Administrative Agent may seek direction from
the Required Lenders but such Refinancing Term Loan Amendment shall not require
the consent of any other Lender). Each Refinancing Term Loan Amendment shall be
binding on the Lenders, the Loan Parties and the other parties hereto.

SECTION 2.24. [Reserved].

SECTION 2.25. Replacement Revolving Facility Commitments.

(a) The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more additional Facilities providing for revolving
commitments (“Replacement Revolving Facility Commitments” and the revolving
loans thereunder “Replacement Revolving Loans”). Each such notice shall specify
the date (each, a “Replacement Revolving Facility Effective Date”) on which such
Borrower proposes that the Replacement Revolving Facility Commitments shall
become effective, which shall be a date not less than ten Business Days after
the date on which such notice is delivered to the Administrative Agent; provided
that:

(i) before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date each of the conditions set forth in Section 4.01 shall be satisfied;

(ii) after giving effect to the establishment of any Replacement Revolving
Facility Commitments and the concurrent reduction in the aggregate amount of any
other Revolving Facility Commitments, the aggregate amount of Revolving Facility
Commitments shall not exceed the aggregate amount of the Revolving Facility
Commitments outstanding on the Closing Date;

(iii) no Replacement Revolving Facility Commitments shall have a scheduled
termination date prior to Revolving Facility Maturity Date (or if later, the
date required pursuant to any Replacement Revolving Facility Amendment);

 

-75-



--------------------------------------------------------------------------------

(iv) all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees and interest rates which shall be as agreed
between the Borrower and the Lenders providing such Replacement Revolving
Facility Commitments and (y) the amount of any letter of credit sublimit and
swingline commitment under such Replacement Revolving Facility which shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Facility Commitments, the Administrative Agent and the Replacement L/C Issuer
and Replacement Swingline Lender, if any, under such Replacement Revolving
Facility Commitments) shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Revolving Facility Commitments than,
those applicable to the Revolving Facility;

(v) there shall be no more than three Revolving Facilities in the aggregate of
the Borrower in effect at any time; and

(vi) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be reasonably requested by the Collateral Agent
(which shall not require any consent from any Lender) in order to ensure that
the Replacement Revolving Loans are provided with the benefit of the applicable
Security Documents on a pari passu basis with the other Obligations and shall
deliver such other documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Collateral Agent.

(b) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments (a
“Replacement Revolving Lender”); provided that any Lender offered or approached
to provide all or a portion of the Replacement Revolving Facility Commitments
may elect or decline, in its sole discretion, to provide a Replacement Revolving
Facility Commitment and the selection of Replacement Revolving Lender shall be
subject to any consent that would be required pursuant to Section 9.04. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated a series (a “Replacement Revolving
Commitment Series”) of Replacement Revolving Facility Commitments for all
purposes of this Agreement; provided that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Replacement Revolving
Facility Amendment, be designated as an increase in any previously established
Replacement Revolving Commitment Series.

(c) The Replacement Revolving Facility Commitments shall be established pursuant
to an amendment to this Agreement among Holdings, the Borrower, the
Administrative Agent, the Replacement Revolving Lenders providing such
Replacement Revolving Loans and any Replacement L/C Issuer and/or Replacement
Swingline Lender thereunder (a “Replacement Revolving Facility Amendment”) which
shall be consistent with the provisions set forth in paragraph (a) above. Each
of the Administrative Agent and the Collateral Agent shall have the right (but
not the obligation) to seek the advice or concurrence of the Required Lenders
with respect to the manner in which the amendments contemplated by this
Section 2.25 are drafted and implemented and, if either the Administrative Agent
or the Collateral Agent seeks such advice or concurrence, it shall be permitted
to enter into such amendments with the Borrower in accordance with any
instructions actually received by such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Borrower unless
and until it shall have received such advice or concurrence, it being understood
that this provision relates solely to the manner of implementation; provided,
however, that whether or not there has been a request by the Administrative
Agent or the Collateral Agent for any such advice or concurrence, all such
amendments entered into with the Borrower by the Administrative Agent or the
Collateral Agent hereunder shall be binding and conclusive on the Lenders.

(d) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Replacement
Revolving Lenders with Replacement Revolving Facility Commitments of such
Replacement Revolving Commitment Series shall purchase from each of the other
Lenders with Replacement Revolving Facility Commitments of such Replacement
Revolving Commitment Series, at the principal amount thereof and in the
applicable currencies, such interests in the Replacement Revolving Loans under
such Replacement Revolving Facility Series outstanding on such Replacement
Revolving Facility Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Replacement Revolving Loans of such
Replacement Revolving Facility Series will be held by Replacement Revolving
Lenders thereunder ratably in accordance with their Replacement Revolving Credit
Percentages.

 

-76-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Event, each of Holdings and the Borrower represents
and warrants to each of the Lenders that:

SECTION 3.01. Organization; Powers.

Except as set forth on Schedule 3.01, each of Holdings, the Borrower and each of
the Material Subsidiaries and, in the case of clause (d) below, each of the
Subsidiary Loan Parties (a) is a partnership, limited liability company,
unlimited liability company or corporation duly organized, validly existing and
in good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of any jurisdiction of organization outside the
United States) under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted, (c) is qualified to do business in each
jurisdiction where such qualification is required, except where the failure so
to qualify would not reasonably be expected to have a Material Adverse Effect,
and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow and otherwise obtain credit hereunder.

SECTION 3.02. Authorization.

The execution, delivery and performance by Holdings, the Borrower and each of
the Loan Parties of each of the Loan Documents to which it is a party, and the
borrowings hereunder and the transactions forming a part of the Transactions
(a) have been duly authorized by all corporate, stockholder, partnership,
limited liability company or other organizational action required to be obtained
by Holdings, the Borrower and such Loan Parties and (b) will not (i) violate
(A) the certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of Holdings, the Borrower or any such Loan Party, (B) any provision
of law, statute, rule or regulation, or any applicable order of any court or any
rule, regulation or order of any Governmental Authority or (C) any provision of
any indenture, agreement or other instrument to which Holdings, the Borrower or
any such Loan Party is a party or by which any of them or any of their property
is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, agreement or other instrument, where any such conflict,
violation, breach or default (other than in respect of clause (b)(i)(A) of this
Section 3.02) would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the Borrower or any such Loan Party, other
than the Liens created by the Loan Documents and Permitted Liens.

SECTION 3.03. Enforceability.

This Agreement has been duly executed and delivered by Holdings and the Borrower
and constitutes, and each other Loan Document when executed and delivered by
each Loan Party that is party thereto will constitute, a legal, valid and
binding obligation of such Loan Party enforceable against each such Loan Party
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

-77-



--------------------------------------------------------------------------------

SECTION 3.04. Governmental Approvals.

No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, the perfection or maintenance of the Liens created under the
Security Documents or the exercise by any Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral, except
for (a) the filing of Uniform Commercial Code financing statements and
equivalent filings in the non-U.S. jurisdictions, (b) filings with the United
States Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in non-U.S.
jurisdictions, (c) recordation of the Mortgages and equivalent recordation in
non-U.S. jurisdictions, (d) such as have been made or obtained and are in full
force and effect, (e) such actions, consents and approvals the failure of which
to be obtained or made would not reasonably be expected to have a Material
Adverse Effect and (f) filings or other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements.

(a) [Reserved].

(b) The audited consolidated balance sheets of the Borrower as at December 31,
2011 and 2012, and the related audited consolidated statements of income,
stockholders’ equity and cash flows for the years ended December 31, 2010, 2011
and 2012, present fairly in all material respects and in accordance with GAAP
consistently applied throughout the periods covered thereby the consolidated
financial position of the Borrower as at such dates and the consolidated results
of operations, changes in stockholders’ equity and cash flows of the Borrower
for the years then ended.

SECTION 3.06. No Material Adverse Effect.

Since December 31, 2012, there has been no event or circumstance that has had or
would reasonably be expected to have a Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of the Borrower and the Subsidiaries has valid fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties (including all Mortgaged Properties) and has valid
title to its personal property and assets, in each case, except for Permitted
Liens and except for defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens.

(b) None of the Borrower or its Subsidiaries are in default under any leases to
which it is a party, except for such defaults as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All of the Borrower’s or Subsidiaries’ leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), the Borrower and each of the Subsidiaries enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing necessary for the present conduct of its business, without any
conflict (of which the Borrower has been notified in writing) with the rights of
others, and free from any burdensome restrictions on the present conduct of the
Borrower, except where such conflicts and restrictions would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
except as set forth on Schedule 3.07(c).

 

-78-



--------------------------------------------------------------------------------

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of the Borrower
and, as to each such subsidiary, the percentage of each class of Equity
Interests owned by the Borrower or by any such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Borrower or any of the
Subsidiaries, except rights of employees to purchase Equity Interests as set
forth on Schedule 3.08(b).

SECTION 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09(a), there are no actions, suits or
proceedings at law or in equity or by or on behalf of any Governmental Authority
or in arbitration now pending, or, to the knowledge of the Borrower, threatened
in writing against or affecting Holdings, the Borrower or any of the
Subsidiaries or any business, property or rights of any such person which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) Except as set forth on Schedule 3.09(b), none of Holdings, the Borrower, the
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law (including the USA PATRIOT Act), rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are subject to
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of Holdings, the Borrower and the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act.

None of Holdings, the Borrower and the Subsidiaries is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.

SECTION 3.12. Use of Proceeds.

The Borrower will use the proceeds of the Revolving Facility Loans and Swingline
Loans, and may request the issuance of Letters of Credit, solely for general
corporate purposes (including, without limitation, for Permitted Business
Acquisitions) and, in the case of Revolving Facility Loans made on the Closing
Date, for the purposes set forth in the following sentence. The Borrower will
use the proceeds of the Term Loans made on the Closing Date, together with the
net cash proceeds to Evertec from the Evertec IPO, to refinance Indebtedness
under the Existing Credit Agreement and the Senior Unsecured Notes and for the
payment of fees and expenses payable in connection with the Transactions.

 

-79-



--------------------------------------------------------------------------------

SECTION 3.13. Taxes.

Except as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect:

(a) Each of Holdings, the Borrower and the Subsidiaries (i) has filed or caused
to be filed all Tax returns required to have been filed by it and each such Tax
return is true and correct; and (ii) has timely paid or caused to be timely paid
all Taxes shown to be due and payable by it on such Tax returns and all other
Taxes (or made adequate provision in accordance with GAAP for the payment of all
Taxes not yet due) with respect to all periods or portions thereof ending on or
before the Closing Date, including in its capacity as a withholding agent,
except in each case for Taxes that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which Holdings,
the Borrower or any of the Subsidiaries, as the case may be, has set aside on
its books adequate reserves in accordance with GAAP; and

(b) As of the Closing Date, with respect to each of Holdings, the Borrower and
the Subsidiaries, there are no claims being asserted in writing with respect to
any Taxes.

SECTION 3.14. No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning Holdings, the Borrower, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and as of the Closing
Date and did not, taken as a whole, as of any such date contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

SECTION 3.15. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance
with the applicable provisions of ERISA and the Code; (ii) no Reportable Event
has occurred during the past five years as to which Holdings, the Borrower, any
of their Subsidiaries or any ERISA Affiliate was required to file a report with
the PBGC, other than reports that have been filed; (iii) as of the most recent
valuation date preceding the date of this Agreement, no Plan has any Unfunded
Pension Liability; (iv) no ERISA Event has occurred or is reasonably expected to
occur; (v) none of Holdings, the Borrower, their Subsidiaries and the ERISA
Affiliates (A) has received any written notification that any Multiemployer Plan
is in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated or (B) has incurred or is reasonably
expected to incur any withdrawal liability to any Multiemployer Plan; and
(vi) none of Holdings, the Borrower or their Subsidiaries has engaged in a
“prohibited transaction” (as defined in Section 406 of ERISA and Code
Section 4975) in connection with any employee pension benefit plan (as defined
in Section 3(2) of ERISA) that would subject Holdings, the Borrower or any of
its Subsidiaries to tax.

 

-80-



--------------------------------------------------------------------------------

(b) Each of Holdings, the Borrower and its Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending or, to the knowledge of the Borrower, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any person as fiduciary
or sponsor of any Plan that would reasonably be expected to result in liability
to Holdings, the Borrower or any of its Subsidiaries.

SECTION 3.16. Environmental Matters.

Except as set forth in Schedule 3.16 and except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice has been received by Holdings or any of
its Subsidiaries, and there are no judicial, administrative or other actions,
suits or proceedings pending or, to the Borrower’s knowledge, threatened which
allege a violation of or liability under any Environmental Laws, in each case
relating to Holdings, the Borrower or any of its Subsidiaries, (ii) each of
Holdings and its Subsidiaries and their respective operations and properties are
in compliance with all applicable Environmental Laws and each of them has all
environmental permits, licenses and other approvals necessary for its operations
to comply with all applicable Environmental Laws and is in compliance with the
terms of such permits, licenses and other approvals, (iii) there has been no
Release or threat of Release of any Hazardous Material at, on, under or from any
property currently owned, operated or leased or, to the Borrower’s knowledge,
formerly owned, operated or leased, by Holdings or any of its Subsidiaries that
could reasonably be expected to give rise to any cost, liability or obligation
of Holdings, the Borrower or any of its Subsidiaries under any Environmental
Laws, and Holdings, the Borrower or any of its Subsidiaries have not disposed of
or arranged for disposal or treatment, or arranged for transport for disposal or
treatment, of any Hazardous Materials at any location in a manner that would
reasonably be expected to give rise to any liability of Holdings, the Borrower
or any of its Subsidiaries under any Environmental Laws and (iv) neither
Holdings, the Borrower nor any of its Subsidiaries is a party or subject to any
order, decree or agreement which imposes any obligation or liability under any
Environmental Laws.

SECTION 3.17. Security Documents.

(a) Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof to
the fullest extent permitted under applicable law. In the case of the Pledged
Collateral described in a Security Document and to the extent appropriate in the
applicable jurisdictions, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent, and
in the case of the other Collateral described in such Security Document (other
than the Intellectual Property (as defined in the Collateral Agreement)), except
as otherwise provided in the Collateral Agreement, when financing statements and
other filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the Secured Parties) shall have a perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and,
subject to Section 9-315 of the New York Uniform Commercial Code, the proceeds
thereof, as security for the Obligations to the extent perfection in such
Collateral can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to the Lien of any other
person (except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright Office
or the Trademark Division of the Puerto Rico State Department, and, with respect
to Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in paragraph
(a) above, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties thereunder in the Intellectual Property filed with
the United States Patent and Trademark Office and the United States Copyright
Office or the Trademark Division of the Puerto Rico State Department, in each
case prior

 

-81-



--------------------------------------------------------------------------------

and superior in right to the Lien of any other person, except for Permitted
Liens (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office or the
Trademark Division of the Puerto Rico State Department may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the grantors after the
Closing Date).

(c) The Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 will be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable Lien on all
of the applicable Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof (to the extent feasible
in the applicable jurisdiction), and when such Mortgages are filed or recorded
in the proper real estate filing or recording offices, and all relevant mortgage
taxes and recording charges are duly paid, the Collateral Agent (for the benefit
of the Secured Parties) shall have a perfected Lien on, and security interest
in, all right, title, and interest of the applicable Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof (to the extent feasible in the
applicable jurisdiction), in each case prior and superior in right to the Lien
of any other person, except for Permitted Liens.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in a
pledge agreement (if any), neither the Borrower nor any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Subsidiary, or as to the rights and
remedies of the Agents or any Lender with respect thereto, under foreign law.

SECTION 3.18. Location of Real Property and Leased Premises.

(a) The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date all material Real Property owned by
Holdings, the Borrower and the Subsidiary Loan Parties. As of the Closing Date,
Holdings, the Borrower and the Subsidiary Loan Parties own in fee simple title
all the Real Property set forth as being owned by them in the Perfection
Certificate.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all material Real Property that is leased by Holdings, the
Borrower and the Subsidiary Loan Parties as the lessee and the addresses
thereof. As of the Closing Date, Holdings, the Borrower and the Subsidiary Loan
Parties have in all material respects valid leases in all the Real Property set
forth as being leased by them as the lessee in the Perfection Certificate.

SECTION 3.19. Solvency.

(a) On the Closing Date, immediately after giving effect to the Transactions
that occur on the Closing Date, (i) the fair value of the assets of Holdings,
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of Holdings, the Borrower and its Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of Holdings, the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of Holdings, the
Borrower and its Subsidiaries on a consolidated basis on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) Holdings, the Borrower and
its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Holdings, the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) On the Closing Date, neither Holdings or the Borrower intends to, or
believes that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such subsidiary.

 

-82-



--------------------------------------------------------------------------------

SECTION 3.20. Labor Matters.

Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect or except as set forth on Schedule 3.20:
(a) there are no strikes or other labor disputes pending or threatened against
Holdings, the Borrower or any of its Subsidiaries; (b) the hours worked and
payments made to employees of Holdings, the Borrower and its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
law dealing with such matters; and (c) all payments due from Holdings, the
Borrower or any of the Subsidiaries or for which any claim may be made against
Holdings, the Borrower or any of the Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Holdings, the Borrower or such Subsidiary
to the extent required by GAAP. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, the
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any material collective
bargaining agreement to which Holdings, the Borrower or any of the Subsidiaries
(or any predecessor) is a party or by which Holdings, the Borrower or any of the
Subsidiaries (or any predecessor) is bound.

SECTION 3.21. No Default.

No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

SECTION 3.22. Intellectual Property; Licenses, Etc.

Except as would not reasonably be expected to have a Material Adverse Effect and
except as set forth in Schedule 3.22, (a) Holdings, the Borrower and each of its
Subsidiaries owns, or possesses the right to use, all of the patents, registered
trademarks, registered service marks or trade names, registered copyrights or
mask works, domain names, applications and registrations for any of the
foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person, (b) to the best knowledge of Holdings, the
Borrower and its Subsidiaries are not interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property Rights of any
person, and (c) no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened.

SECTION 3.23. Senior Debt.

The Obligations constitute “Senior Debt” (or the equivalent thereof) and
“Designated Senior Debt” (or the equivalent thereof, if any) under the
documentation governing any subordinated Indebtedness permitted to be incurred
hereunder or any Permitted Refinancing Indebtedness in respect thereof
constituting subordinated Indebtedness.

SECTION 3.24. Insurance.

Schedule 3.24 sets forth a true, complete and correct description, in all
material respects, of all material insurance maintained by the Borrower as of
the Closing Date. Except as would not reasonably be expected to have a Material
Adverse Effect, all insurance maintained by the Borrower is in full force and
effect, all premiums have been duly paid and the Borrower has not received
notice of violation or cancellation thereof.

SECTION 3.25. Anti-Money Laundering and Economic Sanctions Laws.

(a) As of the Closing Date, to the knowledge of senior management of each Loan
Party, no Loan Party, none of its Subsidiaries, none of its controlled
Affiliates and none of the respective officers, directors, brokers or agents of
such Loan Party, such Subsidiary or controlled Affiliate has violated or is in
violation of any applicable Anti-Money Laundering Law.

(b) To the knowledge of senior management of each Loan Party, no Loan Party,
none of its Subsidiaries, none of its controlled Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such controlled Affiliate that is acting or benefiting in any
capacity in connection with the

 

-83-



--------------------------------------------------------------------------------

Loans (i) is an Embargoed Person or (ii) except as otherwise authorized by OFAC,
otherwise permitted for U.S. persons by a U.S. Governmental Authority or by any
rule, regulation or order of a U.S. Governmental Authority, will use any
proceeds of the Loans or Letters of Credit, or lend, contribute or otherwise
make available such proceeds to any Person for the purpose of financing the
activities of or with any Person or in any country or territory that, at the
time of funding or facilitation, is an Embargoed Person.

SECTION 3.26. Anti-Corruption Laws.

Neither Holdings nor any of its subsidiaries nor any director, officer, agent,
employee or controlled Affiliate thereof is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
FCPA or any other applicable anti-corruption laws, including, without
limitation, knowingly making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an illegal offer, payment,
promise to pay or authorization or approval of the payment of any money, or
other property, gift, promise to give or authorization of the giving of anything
of value, directly or indirectly, to any “foreign official” (as such term is
defined in the FCPA) or any foreign political party or official thereof or any
candidate for foreign political office in contravention of the FCPA or any other
applicable anti-corruption laws. Holdings and its subsidiaries and their
respective controlled Affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and the FCPA and will maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein.

ARTICLE IV

CONDITIONS OF LENDING

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any L/C Issuer to permit any L/C Credit Extension hereunder (each,
a “Credit Event”) are subject to the satisfaction of the following conditions:

SECTION 4.01. All Credit Events.

On the date of each Borrowing (including the Closing Date) and on the date of
each L/C Credit Extension (including the Closing Date):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of an L/C Credit
Extension, the applicable L/C Issuer and the Administrative Agent shall have
received a Letter of Credit Application as required by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date, as applicable, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or L/C Credit Extension,
as applicable, no Event of Default or Default shall have occurred and be
continuing.

Each such Borrowing (subject to the immediately preceding paragraph) and each
L/C Credit Extension shall be deemed to constitute a representation and warranty
by the Borrower on the date of such Borrowing or L/C Credit Extension as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

 

-84-



--------------------------------------------------------------------------------

SECTION 4.02. First Credit Event.

On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer on the Closing Date, a written
opinion of (i) Akin Gump Strauss Hauer & Feld, LLP, counsel for the Loan
Parties, and (ii) each local or foreign counsel specified on Schedule 4.02(b),
in each case (A) dated the Closing Date, (B) addressed to each L/C Issuer on the
Closing Date, the Administrative Agent, the Collateral Agent and the Lenders and
(C) in form and substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent organizational
documents, including all amendments thereto, of each Loan Party, (A) in the case
of a corporation, certified as of a recent date by the Secretary of State (or
other similar official) of the jurisdiction of its organization, and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party as
of a recent date from such Secretary of State (or other similar official) or
(B) in the case of a partnership or limited liability company, certified by the
Secretary or Assistant Secretary of each such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in clause
(B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership, articles of incorporation, certificate of formation or other
equivalent organizational documents of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause
(i) above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party; and

(iii) a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

 

-85-



--------------------------------------------------------------------------------

(d) Except for matters to be completed following the Closing Date in accordance
with Section 5.10(h), the elements of the Collateral Requirement required to be
satisfied on the Closing Date shall have been satisfied and the Administrative
Agent shall have received a completed Perfection Certificate dated the Closing
Date and signed by a Responsible Officer of the Borrower, together with all
attachments contemplated thereby, and the results of a search of the Uniform
Commercial Code (or equivalent), tax and judgment lien filings made with respect
to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate, lien searches with the United States Patent and Trademark Office,
United States Copyright Office and the Trademark Division of the Puerto Rico
State Department and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been released concurrently with
the closing of the Transactions on the Closing Date.

(e) The Evertec IPO shall have been, or shall be substantially concurrently with
the initial borrowing hereunder, consummated, and the net cash proceeds thereof
to Evertec shall have been, or shall be substantially concurrently with the
initial borrowing hereunder, contributed to Holdings and then by Holdings to the
Borrower for the purposes specified in Section 3.12.

(f) All Indebtedness under the Existing Credit Agreement shall have been, or
shall be substantially concurrently with the initial borrowing hereunder, repaid
and all commitments thereunder terminated, and the Administrative Agent shall
have received a customary payoff letter evidencing such repayment and
termination. All of the Senior Unsecured Notes shall have been called for
redemption, the redemption price therefor shall have been, or shall be
substantially concurrently with the initial borrowing hereunder, deposited with
the Trustee for the Senior Unsecured Notes and the Senior Unsecured Notes
Indenture shall have been, or shall be substantially concurrently with the
initial borrowing hereunder, discharged, and the Administrative Agent shall have
received or shall substantially concurrently with the initial borrowing
hereunder receive evidence of such discharge.

(g) The Lenders shall have received a customary solvency certificate signed by
the Chief Financial Officer of the Borrower confirming the solvency of the
Borrower and its Subsidiaries on a consolidated basis after giving effect to the
Transactions on the Closing Date.

(h) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP) required to be reimbursed or paid by the Loan
Parties hereunder or under any Loan Document.

(i) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act that has been requested not less than five
(5) Business Days prior to the Closing Date.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

Notwithstanding anything to the contrary, it is understood that to the extent
any security interest in the intended Collateral or any deliverable related to
the perfection of security interests in the intended Collateral (other than any
Collateral the security interest in which may be perfected by the filing of a
UCC financing statement or possession of the certificated securities (if any)
evidencing the Borrower’s and the Subsidiary Loan Parties’ equity and the
security agreement giving rise to the security interest) is not provided on the
Closing Date after the Borrower’s

 

-86-



--------------------------------------------------------------------------------

and each Subsidiary Loan Party’s use of commercially reasonable efforts to do
so, the provision of such security interest(s) or deliverable shall not
constitute a condition precedent to the availability of the Facilities on the
Closing Date but shall be delivered after the Closing Date in accordance with
Section 5.10(h).

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, and except as otherwise permitted under Section 6.05; provided
that the Borrower may liquidate or dissolve one or more Subsidiaries if the
assets of such Subsidiaries (to the extent they exceed estimated liabilities)
are acquired by the Borrower or a Wholly-Owned Subsidiary of the Borrower in
such liquidation or dissolution, except that Subsidiary Loan Parties may not be
liquidated into Subsidiaries that are not Loan Parties (except in each case as
otherwise permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

SECTION 5.02. Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations and cause the Borrower and the Subsidiary Loan Parties to be listed as
insured and the Collateral Agent to be listed as a co-loss payee on property and
property casualty policies and as an additional insured on liability policies.
Notwithstanding the foregoing, the Borrower and the Subsidiaries may self-insure
with respect to such risks with respect to which companies of established
reputation engaged in the same general line of business in the same general area
usually self-insure.

(b) If any portion of any Mortgaged Property is at any time located in an area
specifically identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each applicable Subsidiary Loan Party to (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

 

-87-



--------------------------------------------------------------------------------

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the L/C Issuer and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any L/C Issuer or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then the Borrower, on behalf of itself
and behalf of each of its Subsidiaries, hereby agrees, to the extent permitted
by law, to waive, and further agrees to cause each of their Subsidiaries to
waive, its right of recovery, if any, against the Administrative Agent, the
Lenders, any L/C Issuer and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Borrower
and the Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes.

Pay and discharge promptly when due all Taxes imposed upon it or upon its income
or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims which, if unpaid, might
give rise to a Lien (other than a Permitted Lien) upon such properties or any
part thereof; provided, however, that such payment and discharge shall not be
required with respect to any such Tax, assessment, charge, levy or claim so long
as (a) the validity or amount thereof shall be contested in good faith by
appropriate proceedings, (b) Holdings, the Borrower or the affected Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP with respect thereto, and (c) the failure to make such payment and
discharge could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc.

Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):

(a) Within 105 days following the end of each fiscal year (commencing with the
fiscal year ending December 31, 2013), a consolidated balance sheet and related
statements of operations, cash flows and stockholders’ equity showing the
financial position of Evertec and its subsidiaries as of the close of such
fiscal year and the consolidated results of its operations during such year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, which consolidated balance sheet and related statements of operations,
cash flows and stockholders’ equity shall be audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which shall not be qualified as to scope of audit or as to the
status of Evertec, the Borrower or any Material Subsidiary as a going concern)
to the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of Evertec
and its subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by Evertec of annual reports on Form 10-K of
Evertec and its consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) Within 45 days, following the end of each of the first three fiscal quarters
of each fiscal year (commencing with the fiscal quarter ending March 31, 2013),
a consolidated balance sheet and related statements of operations and cash flows
showing the financial position of Evertec and its subsidiaries as of the close
of such fiscal quarter and the consolidated results of its operations during
such fiscal quarter and the then-elapsed portion of the fiscal year and setting
forth in comparative form the corresponding figures for the corresponding
periods of the prior fiscal year, all of which shall be in reasonable detail and
which consolidated balance sheet and related statements of operations and cash
flows shall be certified by a Financial

 

-88-



--------------------------------------------------------------------------------

Officer of Evertec, Holdings or the Borrower as fairly presenting, in all
material respects, the financial position and results of operations of Evertec
and its subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) (it being
understood that the delivery by Evertec of quarterly reports on Form 10-Q of
Evertec and its consolidated subsidiaries shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);

(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the first full fiscal quarter ending after the
Closing Date, setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the Financial Performance
Covenant, (y) concurrently with any delivery of financial statements under
paragraph (a) above, if the accounting firm is not restricted from providing
such a certificate by its policies, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) and (z) concurrently with any delivery
of financial statements under paragraphs (a) or (b) above, a copy of
management’s discussion and analysis with respect to such financial statements,
all of which shall be in form and detail reasonably satisfactory to the
Administrative Agent (it being understood that the delivery by Evertec of
reports on Form 10-Q or Form 10-K of Evertec and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(c)(z) to the extent such
reports include such management’s discussion and analysis) and (iii) setting
forth the calculation of Excess Cash Flow for Applicable Period then ended and
the Applicable Percentage of such Excess Cash Flow and any changes in the
Cumulative Credit since the last delivery of a certificate under this paragraph
(c) or since the Closing Date in the case of the first such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Evertec with the
SEC or distributed to its stockholders generally; provided, however, that such
reports, proxy statements, filings and other materials required to be delivered
pursuant to this paragraph (d) shall be deemed delivered for purposes of this
Agreement when posted to the website of Evertec;

(e) within 75 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of Evertec and its Subsidiaries, and the related
consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Borrower to the effect that, the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Evertec, Holdings, the
Borrower or any of the Subsidiaries (including without limitation with respect
to compliance with the USA PATRIOT Act), or compliance with the terms of any
Loan Document, as in each case the Administrative Agent may reasonably request
(for itself or on behalf of the Lenders);

(h) consolidating information that explains in reasonable detail the differences
between the information relating to Evertec and its subsidiaries pursuant to
Section 5.04(a), (b) and (c) other than Holdings and its subsidiaries, on the
one hand, and the information relating to Holdings and its subsidiaries on a

 

-89-



--------------------------------------------------------------------------------

stand alone basis, on the other hand, and if there are any Unrestricted
Subsidiaries, setting forth consolidating information for Holdings and its
subsidiaries other than Unrestricted Subsidiaries, on the one hand, and
Unrestricted Subsidiaries, on the other hand; and

(i) within 10 days of the delivery of financial statements under paragraph
(a) above, the amount of total revenue attributable to each jurisdiction in
which the Borrower or any of the Subsidiaries operate during the fiscal year
covered by such financial statements, and such other information that the
Administrative Agent or the Collateral Agent reasonably requests from time to
time in order to make determinations in respect of the Agreed Security
Principles.

SECTION 5.05. Litigation and Other Notices.

Furnish to the Administrative Agent (which will promptly thereafter furnish to
the Lenders) written notice of the following promptly after any Responsible
Officer of Holdings or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect; and

(d) the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect.

SECTION 5.06. Compliance with Laws.

Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including the Economic Sanctions
Laws), except that the Borrower and its Subsidiaries need not comply with any
laws, rules, regulations and orders of any Governmental Authority then being
contested by any of them in good faith by appropriate proceedings, and except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.

Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrower or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Borrower, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrower to discuss the affairs, finances
and condition of the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).

 

-90-



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds.

Use the proceeds of the Loans in the manner set forth in Section 3.12.

SECTION 5.09. Compliance with Environmental Laws.

Comply, and make reasonable efforts to cause all lessees and other persons
occupying its properties to comply, with all Environmental Laws applicable to
its operations and properties; and obtain and renew all material authorizations
and permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws, except, in each
case with respect to this Section 5.09, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

Subject to the Agreed Security Principles:

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that the Collateral
Agent may reasonably request, to satisfy the Collateral Requirement and to cause
the Collateral Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents, subject in each case to paragraph (g) below. If the
Administrative Agent or the Collateral Agent reasonably determines (in
consultation with the Borrower) that it is a requirement of applicable law to
have appraisals prepared in respect of the Mortgaged Property of any Loan Party
that is located in the United States, the Borrower shall provide to the
Administrative Agent such appraisals to the extent required by, and in
reasonably satisfactory compliance with, any applicable requirements of the Real
Estate Appraisal Reform Amendments of FIRREA.

(b) If any asset (other than Real Property which is covered by paragraph
(c) below) that has an individual fair market value (as determined in good faith
by the Borrower) in an amount greater than $5.0 million is acquired by Holdings,
the Borrower or any Subsidiary Loan Party after the Closing Date (in each case
other than (x) assets constituting Collateral under a Security Document that
become subject to the Lien of such Security Document upon acquisition thereof,
or (y) assets that are not required to become subject to Liens in favor of the
Collateral Agent pursuant to Section 5.10(g) or the Security Documents) will
(i) promptly as practicable (and in any event within 60 days of their
acquisition) notify the Collateral Agent thereof and (ii) take or cause the
Subsidiary Loan Parties to take such actions as shall be reasonably requested by
the Collateral Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 5.10, all at the expense of the Loan
Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition (which for this
clause (c) shall include the improvement of any Real Property that was not Owned
Real Property that results in it qualifying as Owned Real Property) of and
within 60 days after such acquisition will grant and cause each of the
Subsidiary Loan Parties to grant to the Collateral Agent security interests and
mortgages in such Owned Real Property of the Borrower or any such Subsidiary
Loan Parties as are not covered by any then-existing Mortgages (other than
assets that (i) are subject to permitted secured financing arrangements
containing restrictions permitted by Section 6.09(c), pursuant to which a Lien
on such assets securing the Obligations is not permitted or (ii) are not
required to become subject to the Liens of the Collateral Agent pursuant to
Section 5.10(g) or the Security Documents), to the extent acquired after the
Closing Date and having a value or purchase price at the time of acquisition in
excess of $10 million, pursuant to a Mortgage constituting valid and enforceable
Liens subject to no other Liens except Permitted Liens at the time of perfection
thereof, record or file, and cause each such Subsidiary Loan Party to record or
file, the Mortgage or instruments related thereto in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Mortgages and pay,

 

-91-



--------------------------------------------------------------------------------

and cause each such Subsidiary Loan Party to pay, in full, all Taxes, fees and
other charges payable in connection therewith, in each case subject to paragraph
(g) below. Unless otherwise waived by the Collateral Agent, with respect to each
such Mortgage, the Borrower shall comply with the Collateral Requirements
applicable to Mortgages and Mortgaged Property. With respect to each Mortgage
for a Mortgaged Property located in the Commonwealth of Puerto Rico, the Loan
Party owning such Mortgaged Property shall, if so requested by the
Administrative Agent, execute and deliver in pledge to the Collateral Agent a
demand bearer mortgage note in a principal amount equal to 110% of the fair
market value of such Mortgaged Property (based on purchase price, appraisal or
other valuation method reasonably satisfactory to the Collateral Agent), which
mortgage note will be secured by such Mortgage and shall be pledged to the
Collateral Agent pursuant to a supplement to the Collateral Agreement, and which
mortgage note and supplement to the Collateral Agreement shall be in form and
substance satisfactory to the Collateral Agent and accompanied by such other
documentation as may be reasonably requested by the Collateral Agent in
connection with the recording and filing thereof.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Wholly-Owned Subsidiary
or is a Subsidiary acquired pursuant to a Permitted Business Acquisition (in
each case, other than, at the Borrower’s option, any Immaterial Subsidiary),
within ten (10) Business Days after the date such Subsidiary is formed or
acquired, notify the Collateral Agent thereof and, within sixty (60) days after
the date such Subsidiary is formed or acquired or such longer period as the
Collateral Agent shall agree, cause the Collateral Requirement to be satisfied
with respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of the Borrower or any
Subsidiary Loan Party, subject in each case to paragraph (g) below and Agreed
Security Principles.

(e) Following the delivery of information required by Section 5.04(i), deliver
such additional guarantee or security agreements and/or take such other action
in order to create and/or perfect a security interest in additional property of
the Loan Parties or additional Loan Parties in any jurisdiction, as requested by
the Administrative Agent or the Collateral Agent in accordance with the Agreed
Security Principles, within 60 days of such request (or such later date as is
agreed to by the Administrative Agent or the Collateral Agent, consistent with
the Agreed Security Principles).

(f) Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number, (D) in any Loan Party’s jurisdiction of organization or (E) with respect
to any Loan Party organized under the laws of Puerto Rico or possessing
collateral in Puerto Rico, any change in its location within the meaning of the
Uniform Commercial Code as in effect in the Commonwealth of Puerto Rico;
provided, that the Borrower shall not effect or permit any such change unless
all filings have been made, or will have been made within any statutory period,
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral for the
benefit of the Secured Parties with the same priority as prior to such change.

(g) The Collateral Requirement and the other provisions of this Section 5.10 and
the other provisions of the Loan Documents with respect to Collateral need not
be satisfied with respect to (i) any Real Property held by the Borrower or any
of its Subsidiaries as a lessee under a lease or any Real Property owned in fee
that is not Owned Real Property, (ii) any vehicle, (iii) cash, deposit accounts
and securities accounts (it being understood and agreed (1) that the Lien of the
Collateral Agent may extend to such assets pursuant to the terms of the
Collateral Agreement, but that such Lien need not be perfected to the extent
perfection requires any action other than the filing of customary financing
statements (and all representations, warranties, covenants and other terms of
the Loan Documents with respect to Collateral shall be construed accordingly)
and (2) that there shall be no lockbox arrangements nor any control agreements
relating to the Borrower’s and its subsidiaries’ bank accounts), (iv) any Equity
Interests owned on or acquired after the Closing Date (other than, in the case
of shareholder agreements or other contractual obligations, (x) Equity

 

-92-



--------------------------------------------------------------------------------

Interests in the Borrower or (y) in the case of any person which is a
Wholly-Owned Subsidiary, Equity Interests in such person) in accordance with
this Agreement if, and to the extent that, and for so long as doing so would
violate applicable law or regulation or a shareholder agreement or other
contractual obligation (in each case, after giving effect to Section 9-406(d),
9-407(a), 9-408 or 9-409 of the Uniform Commercial Code in effect in the State
of New York and other applicable law or similar provisions in similar codes,
statutes or laws in other jurisdictions (the “Anti-Non-Assignment Clauses”))
binding on such Equity Interests, (v) to the extent that, and for so long as,
taking such actions would violate applicable law or regulation or, in the case
of assets acquired after the Closing Date, an enforceable contractual obligation
binding on such assets that existed at the time of the acquisition thereof and
was not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets acquired after
the Closing Date with Indebtedness of the type permitted pursuant to
Section 6.01(i) that is secured by a Permitted Lien) permitted by this
Agreement, in each case, after giving effect to the Anti-Non-Assignment Clauses,
(vi) any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than the Borrower or a Subsidiary),
after giving effect to the Anti-Non-Assignment Clauses, other than proceeds and
receivables thereof or (vii) those assets as to which the Borrower and the
Administrative Agent shall reasonably determine in writing that the costs of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby. Notwithstanding anything to
the contrary in this Agreement, the Collateral Agreement, or any other Loan
Document, (i) the Administrative Agent may grant extensions of time and/or waive
the requirement for the creation or perfection of security interests in or the
obtaining of insurance (including title insurance) or surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense on the terms or by the time or times at which it would
otherwise be required by this Agreement or the other Loan Documents, and
(ii) Liens required to be granted from time to time pursuant to, or any other
requirements of, the Collateral Requirement and the Security Documents shall be
subject to exceptions and limitations set forth in the Security Documents and
the Agreed Security Principles.

(h) The Borrower shall or shall cause the applicable Subsidiary Loan Party to
take such actions set forth on Schedule 5.10(h) within the timeframes set forth
for the taking of such actions on Schedule 5.10(h) (or within such longer
timeframes as the Administrative Agent shall permit in its reasonable
discretion) (it being understood and agreed that all representations, warranties
and covenants of the Loan Documents with respect to the taking of such actions
are qualified by the non-completion of such actions until such time as they are
completed or required to be completed in accordance with this Section 5.10(h)).

SECTION 5.11. Rating.

Exercise commercially reasonable efforts to maintain ratings from each of
Moody’s and S&P for the Term A Loans and the Term B Loans.

 

-93-



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each of Holdings (solely with respect to Section 6.08(b) and Section 6.09) and
the Borrower covenants and agrees with each Lender that, on and after the
Closing Date, so long as this Agreement shall remain in effect (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) and until the Commitments have been terminated and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document have been paid in full and all Letters
of Credit have been canceled or have expired and all amounts drawn thereunder
have been reimbursed in full, unless the Required Lenders shall otherwise
consent in writing, each of Holdings (solely with respect to Section 6.08(b) and
Section 6.09) and the Borrower will not, and will not permit any of its
Subsidiaries to:

SECTION 6.01. Indebtedness.

Incur, create, assume or permit to exist any Indebtedness, except:

(a) (i) Indebtedness existing on the Closing Date (provided that any
Indebtedness that is in excess of $2.0 million individually or $10.0 million in
the aggregate shall only be permitted under this clause (a)(i) to the extent
such Indebtedness is set forth on Schedule 6.01) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
Holdings, the Borrower or any Subsidiary) and (ii) intercompany Indebtedness
existing on the Closing Date; provided that any Indebtedness of the Borrower or
a Subsidiary Loan Party to any Subsidiary that is not a Subsidiary Loan Party
shall be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements
not entered into for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings, the Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided, that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than 30
days following such incurrence;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
Holdings, the Borrower or any other Subsidiary; provided, that other than in the
case of intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management, tax and accounting operations
of Holdings, the Borrower and the Subsidiaries, (i) Indebtedness of any
Subsidiary that is not the Borrower or a Subsidiary Loan Party owing to
Holdings, the Borrower or any Subsidiary Loan Party shall be subject to
Section 6.04(b) or (bb) and (ii) Indebtedness of the Borrower to any Subsidiary
and Indebtedness of the Borrower or any Subsidiary Loan Party to any Subsidiary
that is not a Subsidiary Loan Party (the “Subordinated Intercompany Debt”) shall
be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
outstanding on the Closing Date or otherwise provided in the ordinary course of
business (whether or not consistent with past practices) of the Borrower
(including, prior to the Closing Date, by Popular for the benefit of the
Borrower), including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or an
entity merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets after the Closing Date, which Indebtedness in each case exists at the
time of such acquisition, merger, consolidation or amalgamation and is not
created in contemplation of such event and where such acquisition, merger,
consolidation or amalgamation is permitted by this Agreement and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided, (X) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (Y) after giving effect to the
incurrence or assumption of such Indebtedness, the Senior Secured Leverage Ratio
on a Pro Forma Basis would not exceed 7.00 to 1.00;

 

-94-



--------------------------------------------------------------------------------

(i) mortgage financings and other purchase money Indebtedness incurred by the
Borrower or any Subsidiary prior to or within 270 days after the acquisition,
lease, construction, repair, replacement or improvement of the respective
property (real or personal, and whether through the direct purchase of property
or the Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction, repair,
replacement or improvement and Capital Lease Obligations of the Borrower or any
Subsidiary, in each case, so long as (A) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (B) after giving
effect to the incurrence or assumption of such Indebtedness, the Senior Secured
Leverage Ratio on a Pro Forma Basis would not exceed 7.00 to 1.00;

(j) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness of the Borrower or any Subsidiary (other than Evertec
Latino) in an aggregate principal amount at any time outstanding that does not
exceed the greater of (X) $150 million and (Y) at the time of any incurrence
under this paragraph (k), 100% of the EBITDA on a Pro Forma Basis for the Test
Period most recently ended;

(l) [Reserved];

(m) Guarantees (i) by the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan Party
of Indebtedness otherwise permitted hereunder of any Subsidiary that is not the
Borrower or a Subsidiary Loan Party to the extent such Guarantees are permitted
by Section 6.04 (other than Section 6.04(u)), and (iii) by any Subsidiary that
is not a Subsidiary Loan Party of Indebtedness of another Subsidiary that is not
a Subsidiary Loan Party; provided, that Guarantees by the Borrower or any
Subsidiary Loan Party under this paragraph (m) of any other Indebtedness of a
person that is subordinated to other Indebtedness of such person shall be
subordinated to the Obligations to at least the same extent such other
Indebtedness is so subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with any
Permitted Business Acquisition or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, that in respect of the disposition of any business, assets or a
Subsidiary, such Indebtedness shall not exceed the proceeds of such disposition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) other Indebtedness of the Borrower or any Subsidiary so long as (A) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) after giving effect to

 

-95-



--------------------------------------------------------------------------------

the issuance, incurrence or assumption of such Indebtedness, the Total Secured
Leverage Ratio on a Pro Forma Basis shall not be greater than 5.50 to 1.00;
provided, however that Indebtedness of Subsidiaries that are not Subsidiary Loan
Parties that is outstanding pursuant to clause (r) shall not at any time exceed
$50 million in the aggregate;

(s) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate amount not to exceed at any time outstanding the greater of (X) $40
million and (Y) at the time of any incurrence under this paragraph (s), 4.0% of
the Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

(t) unsecured Indebtedness constituting obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 90
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees of Holdings,
the Borrower or any Subsidiary incurred in the ordinary course of business;

(v) (i) Indebtedness of Subsidiary Loan Parties under local lines of credit in
the ordinary course of business and consistent with past practices and
(ii) Indebtedness of the Borrower and its Subsidiaries incurred in the ordinary
course of business under overdraft facilities (including, but not limited to,
intraday, ACH and purchasing card/T&E services), in each case, extended by one
or more financial institutions reasonably acceptable to the Administrative Agent
or by one or more of the Lenders or their Affiliates and (in each case)
established for Holdings’, the Borrower’s and the Subsidiaries’ ordinary course
of operations;

(w) (i) Specified Prepayment Debt the Net Proceeds of which are applied solely
to the prepayment of Loans in accordance with Section 2.12(b) and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

(x) [Reserved];

(y) Indebtedness consisting of Indebtedness issued by the Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings or any Parent permitted by
Section 6.06;

(z) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the 2010 Merger Transactions, the Transactions and
Permitted Business Acquisitions or any other Investment permitted hereunder;

(aa) Indebtedness of the Borrower or any Subsidiary to any joint venture
(regardless of the form of legal entity) that is not a Subsidiary arising in the
ordinary course of business in connection with the cash management operations
(including with respect to intercompany self insurance arrangements) of
Holdings, the Borrower and its Subsidiaries;

 

-96-



--------------------------------------------------------------------------------

(bb) Indebtedness incurred by the Borrower or any Subsidiary Loan Party that is
either unsecured or secured by Liens ranking junior to or pari passu with the
Liens securing the Obligations and the aggregate principal amount of which does
not exceed the Incremental Amount available at the time of such incurrence and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided that

(i) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower stating that other than in the case of any
such Permitted Refinancing Indebtedness, the Borrower has elected to decrease
the Incremental Amount as a result of the incurrence of such Indebtedness as
contemplated by the definition of Incremental Amount; and

(ii) (1) the terms of such Indebtedness do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the date
that is six months following the then Latest Maturity Date (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) and (2) the covenants,
events of default, guarantees and other terms of such Indebtedness (other than
pricing, redemption premiums and maturity), taken as a whole, are not more
restrictive to the Borrower and the Subsidiaries than those set forth in this
Agreement; provided that a certificate of the Chief Financial Officer of the
Borrower delivered to the Administrative Agent in good faith at least three
Business Days (or such shorter period as the Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement;

(cc) [Reserved];

(dd) (x) Indebtedness of joint ventures and/or, without duplication,
Indebtedness incurred on behalf of, or representing guarantees of Indebtedness
of, joint ventures, of the Borrower or any Subsidiary not in excess, at any one
time outstanding, of the greater of (X) $150 million and (Y) at the time of any
incurrence pursuant to this paragraph (dd), 100% of the EBITDA on a Pro Forma
Basis for the Test Period most recently ended;

(ee) [Reserved];

(ff) Settlement Indebtedness;

(gg) Indebtedness or Disqualified Stock of the Borrower or any Subsidiaries not
otherwise permitted hereunder in an aggregate principal amount or liquidation
preference not greater than 100.0% of the net cash proceeds received by the
Borrower from (x) the issuance or sale of its Qualified Equity Interests or
(y) a contribution to its common equity by Holdings with the net cash proceeds
from the issuance and sale by Holdings of its Qualified Equity Interests or a
contribution to its common equity (in each case, other than proceeds from the
sale of Equity Interests to, or contributions from, the Borrower or any of its
Subsidiaries and other than any proceeds from the Evertec IPO), to the extent
such net cash proceeds are not included in the Cumulative Credit, are not used
for exercise of the Cure Rights, are not used for purposes of clause (a) of the
definition of Capital Expenditures, do not constitute Excluded Contributions,
are not included in net proceeds for purposes of Section 6.06(c) and are not
used to finance the payments or distributions in respect of any Junior Financing
pursuant to Section 6.09(b)(i)(C);

(hh) Customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business; and

(ii) all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs
(a) through (hh) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in

 

-97-



--------------------------------------------------------------------------------

respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date that such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than Dollars (or in a different
currency from the Indebtedness being refinanced), and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

SECTION 6.02. Liens.

Create, incur, assume or permit to exist any Lien on any property or assets
(including stock or other securities of any person, including any Subsidiary) at
the time owned by it or on any income or revenues or rights in respect of any
thereof, except the following (collectively, “Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (provided that any Liens securing Indebtedness in excess of
$2.0 million individually or $10.0 million in the aggregate shall only be
permitted under this paragraph (a) to the extent such Lien is set forth on
Schedule 6.02(a)), and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01(a)) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

(b) (i) Liens securing the Loan Document Obligations and (ii) Liens on
Collateral securing Indebtedness permitted by Section 6.01(b), (c), (v)(i)
(provided that such Lien only applies to the property or assets of the
applicable obligors under such facility), (v)(ii) or (bb); provided that the
Liens permitted by clause (ii) shall be either (A) pari passu with the Liens
securing the Loan Document Obligations and subject to the First Lien
Intercreditor Agreement or (B) Junior Liens;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to any other property or assets of
the Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder and require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(ii) such Lien is not created in contemplation of or in connection with such
acquisition;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens,
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, the Borrower or any Subsidiary shall have set aside on its books
reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers

 

-98-



--------------------------------------------------------------------------------

under insurance or self-insurance arrangements in respect of such obligations
and (ii) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings, the
Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) outstanding on the
Closing Date or incurred in the ordinary course of business (whether or not
consistent with past practices), including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of Holdings, the Borrower or any Subsidiary;

(i) Liens securing Indebtedness and Permitted Refinancing Indebtedness permitted
by Section 6.01(i) (in each case limited to the assets financed with such
Indebtedness and any accessions thereto and the proceeds and products thereof
and related property; provided that individual financings provided by one lender
may be cross-collateralized to other financings provided by such lender and
incurred under Sections 6.01(i));

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds and products
thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings;

(l) Liens not securing borrowed money disclosed by the title insurance policies,
title opinions or equivalent foreign documentation delivered pursuant to
Section 5.10 and any replacement, extension or renewal of any such Lien;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided, further, that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of Holdings,
the Borrower or any Subsidiary, including with respect to credit card
chargebacks and similar obligations or (iii) relating to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Borrower or any Subsidiary in the ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

 

-99-



--------------------------------------------------------------------------------

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of Holdings,
the Borrower and its Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

(u) other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) at the time of the incurrence of such Lien and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) the Indebtedness or other
obligations secured by such Lien are otherwise permitted by this Agreement, and
(iii) if such Liens extend to all or any portion of the Collateral, such Liens
shall be Junior Liens;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(aa) Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(bb) Liens in favor of the Borrower or any Subsidiary Loan Party; provided, that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in the
form and substance reasonably satisfactory to the Administrative Agent;

(cc) Liens securing Specified Prepayment Debt permitted by Section 6.01(w) and
any Permitted Refinancing Indebtedness in respect thereof; provided that, (i) if
such Liens are (or are intended to be) junior to the Liens securing the
Obligations, such Liens shall be Junior Liens and (ii) if such Liens are (or are
intended to be) pari passu with the Liens securing the Obligations, such Liens
shall be Other First Liens;

 

-100-



--------------------------------------------------------------------------------

(dd) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $90.0 million; provided that if such Liens extend to all
or any portion of the Collateral, such Liens shall be Junior Liens;

(ee) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any
Subsidiary;

(ff) Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with Holdings, the Borrower or any of its Subsidiaries;

(gg) [Reserved];

(hh) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code in effect in the State of New York or similar provisions in
similar codes, statutes or laws in other jurisdictions on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business, and (iii) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(ii) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(jj) Settlement Liens;

(kk) [Reserved];

(ll) non-consensual Liens (not incurred in connection with borrowed money) on
equipment of the Borrower or any of its Subsidiaries granted in the ordinary
course of business to the Borrower’s or such Subsidiary’s client at which such
equipment is located;

(mm) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business; and

(nn) Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business.

Notwithstanding anything to the contrary, no Loan Party shall create, incur,
assume or permit to exist any Lien pursuant to clauses (b), (u), (x) (to the
extent securing borrowed money), (cc) or (dd) of this Section 6.02 (other than
Liens securing Indebtedness not in excess of $30.0 million in the aggregate) on
any property or assets of such Loan Party a security interest in which is not
granted to secure the Obligations or a security interest therein to secure the
Obligations is not perfected or not first priority due to operation of the
Agreed Security Principles.

SECTION 6.03. Sale and Lease-Back Transactions.

Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell, transfer or otherwise dispose of any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”); provided that a Sale and
Lease-Back Transaction shall be permitted (a) with respect to property owned
(i) by the Borrower or any Subsidiary Loan Party that is acquired after the
Closing Date so long as such Sale and Lease-Back Transaction is consummated
within 270 days of the acquisition of such property or (ii) by any Subsidiary
that is not a Subsidiary Loan Party regardless of when such property was
acquired and (b) with respect to any property owned by the Borrower or any
Subsidiary Loan Party, (i) if at the time the lease in connection therewith is
entered into, (A) no Default

 

-101-



--------------------------------------------------------------------------------

or Event of Default shall have occurred and be continuing or would result
therefrom and (B) after giving effect to the entering into of such lease, the
Borrower shall be in Pro Forma Compliance, and (ii) if such Sale and Lease-Back
Transaction is of property owned by the Borrower or any Subsidiary Loan Party as
of the Closing Date, the Net Proceeds therefrom are used to prepay the Term
Loans to the extent required by Section 2.12(b); provided, further, that the
Borrower or the applicable Subsidiary Loan Party shall receive at least fair
market value (as determined by the Borrower in good faith) for any property
disposed of in any Sale and Lease-Back Transaction pursuant to clause (a)(i) or
(b) of this Section 6.03 (as approved by the Board of Directors of Evertec,
Holdings or the Borrower in any case of any property with a fair market value in
excess of $20 million).

SECTION 6.04. Investments, Loans and Advances.

Purchase, hold or acquire (including pursuant to any merger, consolidation or
amalgamation with a person that is not a Wholly-Owned Subsidiary immediately
prior to such merger, consolidation or amalgamation) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances to or Guarantees of the obligations of, or make or permit to
exist any investment or any other interest in (each, an “Investment”), any other
person, except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary; provided, that the aggregate amount at any time
outstanding of (A) Investments made after the Closing Date by the Borrower or
any Subsidiary Loan Party pursuant to clause (i) in Subsidiaries that are not
Subsidiary Loan Parties, (B) intercompany loans made after the Closing Date by
the Borrower or any Subsidiary Loan Party to Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (ii) and (C) Guarantees after the
Closing Date by the Borrower or any Subsidiary Loan Party of Indebtedness of
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (iii) shall
not exceed at any time outstanding (1) the greater of (X) $80 million and (Y) at
the time of any incurrence under this clause (1), 8.0% of the Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 5.04, plus (2) the portion, if any, of the Cumulative Credit on the date
of such election that the Borrower elects to apply to this paragraph (b);
provided further, that notwithstanding the foregoing, Investments made after the
Closing Date by the Borrower or any Subsidiary Loan Party in Evertec Latino are
not subject to the limitations set forth in the preceding provision (and shall
not be a use of any basket described herein) as long as such Investments are
made in the ordinary course of business and consistent with past practice;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05 (other
than Section 6.05(g));

(e) loans and advances to officers, directors, employees or consultants of
Holdings, the Borrower or any Subsidiary (i) in the ordinary course of business
not to exceed $15 million in the aggregate at any time outstanding (calculated
without regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings, the Borrower or any
Parent solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

 

-102-



--------------------------------------------------------------------------------

(g) Swap Agreements that are not entered into for speculative purposes;

(h) Investments existing on, or contractually committed as of, the Closing Date
consisting of intercompany loans or as set forth on Schedule 6.04 and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this paragraph (h) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), and (s);

(j) other Investments by the Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of (X) $150
million and (Y) at the time of any Investment pursuant to this paragraph (j),
100% of the EBITDA on a Pro Forma Basis for the Test Period most recently ended
(plus any returns actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (j)) plus (ii) the
portion, if any, of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.04(j)(ii), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied; provided
that if any Investment pursuant to this paragraph (j) is made in any person that
is not a Subsidiary of the Borrower at the date of the making of such Investment
and such person becomes a Subsidiary Loan Party after such date, such Investment
shall thereafter be deemed to have been made pursuant to paragraph (b) above and
shall cease to have been made pursuant to this paragraph (j) for so long as such
person continues to be a Subsidiary Loan Party;

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(m) Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation was or is permitted under this Section 6.04 or Section 6.05 and
(ii) to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;

(n) acquisitions by the Borrower of obligations of one or more officers or other
employees of any Parent, Holdings, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent, so long as no cash is actually advanced by the Borrower
or any of the Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations;

(o) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(p) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of Holdings or any Parent;

(q) [Reserved];

 

-103-



--------------------------------------------------------------------------------

(r) Investments consisting of Restricted Payments permitted by Section 6.06;

(s) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(t) [Reserved];

(u) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(v) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(w) Investments by the Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of Holdings, if the Borrower or any
other Subsidiary would otherwise be permitted to make a Restricted Payment in
such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate paragraph of
Section 6.06 for all purposes of this Agreement);

(x) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(y) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(z) Investments received substantially contemporaneously in exchange for
Qualified Equity Interests of Holdings, the Borrower or any Parent Entity;
provided that such Investments are not included in any determination of the
Cumulative Credit;

(aa) Investments in joint ventures not in excess of $100 million in the
aggregate at any time outstanding (plus any returns actually received by the
respective investor in respect of investments theretofore made by it pursuant to
this paragraph (aa)); provided that if any Investment pursuant to this paragraph
(aa) is made in any person that is not a Subsidiary of Holdings at the date of
the making of such Investment and such person becomes a Subsidiary Loan Party
after such date, such Investment shall thereafter be deemed to have been made
pursuant to paragraph (b) above and shall cease to have been made pursuant to
this paragraph (aa) for so long as such person continues to be a Subsidiary Loan
Party;

(bb) any Investment (i) deemed to exist as a result of a Subsidiary that is not
a Loan Party distributing a note or other intercompany debt to a parent of such
Subsidiary that is a Loan Party (to the extent there is no cash consideration or
services rendered for such note), and (ii) consisting of intercompany current
liabilities in connection with the cash management, tax and accounting
operations of Holdings, the Borrower and the Subsidiaries;

(cc) Investments in a Similar Business in an aggregate amount (valued at the
time of the making thereof, and without giving effect to any write downs or
write offs thereof) not to exceed the greater of (X) $100 million and (Y) at the
time of any Investment pursuant to this paragraph (cc), 10.0% of the
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any returns actually received by the
respective investor in respect of investments theretofore made by it pursuant to
this paragraph (cc)); provided that if any Investment pursuant to this paragraph
(cc) is made in any person that is not a Subsidiary of Holdings at the date of
the making of such Investment and such person becomes a Subsidiary Loan Party
after such date, such Investment shall thereafter be deemed to have been made
pursuant to paragraph (b) above and shall cease to have been made pursuant to
this paragraph (cc) for so long as such person continues to be a Subsidiary Loan
Party; and

(dd) Investments arising in the ordinary course of business as a result of any
Settlement, including Investments in and of Settlement Assets.

 

-104-



--------------------------------------------------------------------------------

Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.

Merge into, or consolidate or amalgamate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person,
except that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory, or the sale of receivables pursuant
to non-recourse factoring arrangements, in each case in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
the Borrower), (iii) the sale of surplus, obsolete, damaged or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the sale or disposition of Permitted Investments in
the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into or with the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any
Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is or becomes a Subsidiary Loan Party and, in the case of each of clauses
(i) and (ii), no person other than the Borrower or a Subsidiary Loan Party
receives any consideration, (iii) the merger, consolidation or amalgamation of
any Subsidiary that is not a Subsidiary Loan Party into or with any other
Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation or
dissolution or change in form of entity of any Subsidiary if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) any Subsidiary may merge, consolidate or amalgamate into or
with any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a
Subsidiary, which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.10;

(c) Sale and Lease-Back Transactions permitted by Section 6.03;

(d) Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(e) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(f) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (1) no Default or Event
of Default exists or would result therefrom, (2) immediately after giving effect
thereto, the Borrower shall be in Pro Forma Compliance, and (3) the Net Proceeds
thereof are applied in accordance with Section 2.12(b);

 

-105-



--------------------------------------------------------------------------------

(g) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving entity, as applicable;

(h) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(i) sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;

(j) [Reserved];

(k) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $20 million,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $50 million, such exchange shall have been approved by at
least a majority of the Board of Directors of Evertec, Holdings or the Borrower;
provided, further, that (A) no Default or Event of Default exists or would
result therefrom, (B) immediately after giving effect thereto, the Borrower
shall be in Pro Forma Compliance, and (C) the Net Proceeds, if any, thereof are
applied in accordance with Section 2.12(b);

(l) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than the Borrower and its
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

(m) [Reserved]; and

(n) any disposition in the ordinary course of business, including disposition in
connection with any Settlement, dispositions of Settlement Assets, Merchant
Agreements and dispositions of Investments in joint ventures to the extent
required by, or made pursuant to buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements.

Notwithstanding anything to the contrary contained above in this Section 6.05,
(i) no sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties or pursuant to Section 6.05(d)) unless such
disposition is for fair market value (as determined in good faith by the
Borrower) and (ii) no sale, transfer or other disposition of assets in excess of
$10 million shall be permitted by paragraph (a), (c) or (f) of this Section 6.05
(except to Loan Parties) unless such disposition is for at least 75% cash
consideration; provided, that for purposes of clause (ii), (a) the amount of any
liabilities (as shown on the Borrower’s or any Subsidiary’s most recent balance
sheet or in the notes thereto) the Borrower or any Subsidiary (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee of any such assets, (b) any notes or other obligations
or other securities or assets received by the Borrower or such Subsidiary from
such transferee that are converted by the Borrower or such Subsidiary into cash
within 180 days of the receipt thereof (to the extent of the cash received),
(c) any Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value (as
determined in good faith by the Borrower), taken together with all other
Designated Non-Cash Consideration received pursuant to this paragraph (c) that
is at that time outstanding, not to exceed, at the time of receipt of such
consideration, 3.75% of the Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such receipt for which financial
statements have been delivered pursuant to Section 5.04 (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes

 

-106-



--------------------------------------------------------------------------------

in value) and (d) with respect to any lease of assets by the Borrower or a
Subsidiary that constitutes a disposition, receipt of lease payments over time
on market terms (as determined in good faith by the Borrower) where the payment
consideration is at least 75% cash consideration shall, in each case, be deemed
to be cash. To the extent any Collateral is sold or disposed of in a transaction
expressly permitted by this Section 6.05 to any person other than the Borrower
or any Subsidiary Loan Party, such Collateral shall be sold or disposed of free
and clear of the Liens created by the Loan Documents (provided that, for the
avoidance of doubt, with respect to any disposal consisting of an operating
lease or license, the underlying property retained by the Borrower or such
Subsidiary Loan Party will not be so released), and the Administrative Agent
shall take, and is hereby authorized by each Lender to take, any actions
reasonably requested by the Borrower in order to evidence the foregoing.

SECTION 6.06. Restricted Payments.

Declare or pay any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Equity Interests (other than Disqualified Stock) of the person paying such
dividends or distributions) or directly or indirectly redeem, purchase, retire
or otherwise acquire for value (or permit any Subsidiary to purchase or acquire)
any of its Equity Interests or set aside any amount for any such purpose (other
than through the issuance of additional Equity Interests (other than
Disqualified Stock) of the person redeeming, purchasing, retiring or acquiring
such shares) (the foregoing, “Restricted Payments”); provided, however, that:

(a) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or to any Wholly-Owned Subsidiary of the Borrower (or, in the case of
non-Wholly-Owned Subsidiaries, to the Borrower or any Subsidiary that is a
direct or indirect parent of such Subsidiary and to each other owner of Equity
Interests of such Subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests);

(b) (x) the Borrower may make Restricted Payments in respect of (i) overhead,
legal, accounting and other professional fees and expenses of Holdings or any
Parent, (ii) fees and expenses related to any public offering or private
placement of debt or equity securities of Holdings or any Parent whether or not
consummated, (iii) franchise taxes and similar taxes, fees or expenses, in
connection with the maintenance of its (and any Parent’s) existence,
(iv) payments permitted by Section 6.07(b) (other than clauses (vii), (xxii)(2)
and (xxiv) thereof), and (v) customary salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers, directors and employees of
Holdings or any Parent, in each case in order to permit Holdings or any Parent
to make such payments; provided, that in the case of clauses (i), (ii) and
(iii), the amount of such Restricted Payments shall not exceed the portion of
any amounts referred to in such clauses (i), (ii) and (iii) that are allocable
to Holdings, the Borrower and its Subsidiaries;

(c) the Borrower may make Restricted Payments to Holdings or any Parent the
proceeds of which are used to purchase or redeem the Equity Interests of
Holdings or any Parent (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of any Parent, Holdings, the Borrower or any of the Subsidiaries or by
any Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this paragraph (c) shall not exceed in any fiscal year (1) $15
million, plus (2) (x) the amount of net proceeds contributed to Holdings that
were received by Holdings or any Parent during such calendar year from sales of
Equity Interests of Holdings or any Parent to directors, consultants, officers
or employees of Holdings, any Parent, the Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements, and
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year which, if not used in any year, may be carried forward
to any subsequent calendar year, subject, with respect to unused amounts from
clause (1) of this proviso that are carried forward, to an overall limit in any
fiscal year of $25 million; and provided, further, that cancellation of
Indebtedness owing to Holdings, the Borrower or any Subsidiary from members of
management of Holdings, any Parent, the Borrower or its Subsidiaries in
connection with a repurchase of Equity Interests of Holdings or any Parent will
not be deemed to constitute a Restricted Payment for purposes of this
Section 6.06;

 

-107-



--------------------------------------------------------------------------------

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) Restricted Payments may be made in an aggregate amount equal to the portion,
if any, of the Cumulative Credit on such date that the Borrower elects to apply
to this Section 6.06(e), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, that no Default or Event of Default shall
exist or shall result therefrom;

(f) the Borrower may make Restricted Payments to Holdings or any Parent in an
amount necessary to enable Holdings or Parent to pay taxes of a consolidated,
combined, unitary or affiliated tax group of which the Holdings, the Borrower
and the Subsidiaries are members (“Parent group”) to the extent such taxes
attributable to the operations of the Borrower and the Subsidiaries, provided
that the amount of such Restricted Payments shall not exceed the lesser of
(i) the tax liabilities that the Borrower and the Subsidiaries would be required
to pay in respect of such taxes were the Borrower and the Subsidiaries to pay
such taxes as stand-alone taxpayers less any tax payable directly by the
Borrower or any Subsidiary or (ii) the actual liabilities of the Parent group
less any tax payable directly by the Borrower or any Subsidiary; provided
further, any Restricted Payment made by the Borrower with respect to tax
attributable to any Unrestricted Subsidiary shall be limited to the actual
payment of tax made by such Unrestricted Subsidiary directly or indirectly to
the Borrower;

(g) the Borrower may make Restricted Payments to Holdings, the Borrower or any
Parent to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) the Borrower may make Restricted Payments to Holdings or any Parent so that
Holdings or any Parent may make Restricted Payments to its equity holders in an
amount equal to $7.0 million per annum; provided that no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

(i) the Borrower may make additional Restricted Payments, after the Closing
Date, in an aggregate amount with all other Restricted Payments made pursuant to
this Section 6.06(i) not to exceed $70.0 million; provided that no Default or
Event of Default shall exist or shall result therefrom;

(j) the Borrower may make Restricted Payments to Holdings or any Parent to
finance any Investment permitted to be made pursuant to Section 6.04; provided
that (A) such Restricted Payment shall be made substantially concurrently with
the closing of such Investment and (B) such parent shall, immediately following
the closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or a Subsidiary Loan Party (or, to
the extent permitted by Section 6.04, a Subsidiary) or (2) the merger,
consolidation or amalgamation (to the extent permitted in Section 6.05) of the
person formed or acquired into the Borrower or a Subsidiary in order to
consummate such Permitted Business Acquisition or Investment, in each case, in
accordance with the requirements of Section 5.10;

(k) the payment of Restricted Payments within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Section 6.06;

(l) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any of its Subsidiaries
issued or incurred in accordance with Section 6.01;

(m) Restricted Payments that are made with Excluded Contributions; and

(n) Restricted Payments in amounts required for any direct or indirect parent of
the Borrower to pay interest and/or principal on Indebtedness the proceeds of
which have been contributed to the common equity of Borrower and that has been
guaranteed by, or is otherwise considered Indebtedness of, the Borrower incurred
in accordance with Section 6.01.

 

-108-



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of Holdings in a transaction involving aggregate
consideration in excess of $20 million or make payment of, monitoring,
consulting, management, transaction, advisory or similar fees to any Sponsor,
unless such transaction is (i) otherwise required under this Agreement or
(ii) upon terms no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate. For purposes of this Section 6.07, any
transaction with any Affiliate or any such 10% holder shall be deemed to have
satisfied the standard set forth in clause (ii) of the immediately preceding
sentence if such transaction is so determined and approved by a majority of the
Disinterested Directors of the Board of Directors of Evertec, Holdings or the
Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of Qualified Equity Interests, or other payments, awards or
grants in cash, Qualified Equity Interests or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans approved by the Board of Directors of Holdings or of
the Borrower;

(ii) loans or advances to employees or consultants of Holdings, any Parent, the
Borrower or any of the Subsidiaries in accordance with Section 6.04(e);

(iii) transactions among Holdings, the Borrower or any Subsidiary or any entity
that becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent, the
Borrower and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent, to the portion of such fees and expenses that are
allocable to Holdings, the Borrower and its Subsidiaries);

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
transactions pursuant to agreements and arrangements in existence on the Closing
Date or any amendment thereto to the extent such amendment is not adverse to the
Lenders when taken as a whole in any material respect (as determined in good
faith by the Borrower) and other transactions, agreements and arrangements
described on Schedule 6.07 (provided that any transactions involving aggregate
consideration in excess of $5 million shall only be permitted under this clause
(v) to the extent such transaction is described on Schedule 6.07), and any
amendment thereto or similar transactions, agreements or arrangements entered
into by Holdings, the Borrower or any of the Subsidiaries to the extent such
amendment is not adverse to the Lenders when taken as a whole in any material
respect (as determined in good faith by the Borrower);

(vi) (A) any employment agreements entered into by Holdings, the Borrower or any
of the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto;

 

-109-



--------------------------------------------------------------------------------

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity);

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement;

(ix) payments by the Borrower or any of the Subsidiaries to any Sponsor made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by the majority of the
Board of Directors of the Borrower, or a majority of the Disinterested Directors
of the Borrower, in good faith;

(x) transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that (i) such transaction is on terms that are no less favorable to the Borrower
or such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate or (ii) such
transaction is fair to the Borrower or such Subsidiary, as applicable, from a
financial point of view;

(xii) if applicable, the payment of all fees, expenses, bonuses and awards
related to the 2010 Merger Transactions and Transactions, including fees to the
Sponsor;

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(xiv) [Reserved];

(xv) [Reserved];

(xvi) [Reserved];

(xvii) [Reserved];

(xviii) [Reserved];

(xix) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of Holdings or the Borrower in good faith, (ii) made in compliance
with applicable law and (iii) otherwise permitted under this Agreement;

(xx) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xxi) transactions between Holdings, the Borrower or any of the Subsidiaries and
any person, a director of which is also a director of the Borrower or any
Parent, provided, however, that (A) such director abstains from voting as a
director of the Borrower or such Parent, as the case may be, on any matter
involving such other person and (B) such person is not an Affiliate of Holdings,
the Borrower for any reason other than such director’s acting in such capacity;

 

-110-



--------------------------------------------------------------------------------

(xxii) transactions permitted by, and complying with, the provisions of
(1) Section 6.04(b), 6.04(h), 6.04(n), 6.04(w) or 6.05(b) or (2) Section 6.06;

(xxiii) transactions undertaken in good faith (in the reasonable opinion of the
Borrower) for the purpose of improving the consolidated tax efficiency of the
Borrower, Holdings and the Subsidiaries (provided that such transactions, taken
as a whole, are not materially adverse to Holdings, the Borrower and the
Subsidiaries);

(xxiv) investments by the Sponsor in securities of Holdings, the Borrower or any
of the Subsidiaries so long as (A) the investment is being offered generally to
other investors on the same or more favorable terms and (B) the investment
constitutes less than 5.0% of the outstanding issue amount of such class of
securities;

(xxv) the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business; and

(xxvi) transactions with Popular, Inc. and its Affiliates contemplated under any
contract or agreement as in effect as of the Closing Date and described on
Schedule 6.07, any service addendum, statement of work or any written
instructions entered into from time to time to provide services pursuant to the
MSA and any service riders entered into from time to time to provide optional
services pursuant to the Amended and Restated ATH Network Participation
Agreement dated as of September 30, 2010 between the Borrower and Popular, and
any amendment thereto or similar agreements which may be entered into from time
to time thereafter; provided, however, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (xxvi) to the extent that (x) such
amendment or similar agreements are entered into in the ordinary course of
business, (y) the terms of any such amendment or similar agreements are on terms
that are no less favorable to the Borrower or such Subsidiary, as applicable,
than would be obtained in a comparable arm’s-length transaction with a person
that is not an Affiliate or (z) the terms of any such existing agreement
together with all amendments thereto, taken as a whole, or new agreements are
not otherwise more disadvantageous to the Lenders in any material respect than
the original agreement as in effect on the Closing Date.

SECTION 6.08. Business of Holdings, the Borrower and the Subsidiaries.

Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than: (a) in the case of the Borrower or any
Subsidiary, any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto; and (b) in the case of Holdings, (i) ownership of the Equity Interests
in the Borrower, together with activities directly related thereto;
(ii) performance of its obligations under and in connection with the Loan
Documents, the 2010 Merger Agreement and the other agreements contemplated by
the 2010 Merger Agreement; (iii) issuance of Equity Interests; (iv) as otherwise
required by law; and (v) holding any cash received in accordance with the terms
hereof and investing such proceeds in Permitted Investments. Holdings shall
(x) own no assets other than the Equity Interests of the Borrower, its books and
records, deposit accounts of Holdings, all cash deposits held therein, and cash
paid to Holdings in accordance with the terms hereof, (y) incur no Indebtedness
for borrowed money other than guarantees of Indebtedness of the Borrower and
Subsidiaries permitted hereunder and (z) grant no Lien on any of its assets
other than Liens created pursuant to the Loan Documents and ordinary course
Liens incurred under customary deposit account agreements entered into by
Holdings with respect to deposit accounts.

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders taken as a
whole (as determined in good faith by the Borrower), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders taken as a whole (as determined in good
faith by the Borrower)), the articles or certificate of incorporation, by-laws,
limited liability company operating agreement, partnership agreement or other
organizational documents of any Loan Party.

 

-111-



--------------------------------------------------------------------------------

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under any Indebtedness of
the Borrower or any Subsidiary that is expressly subordinate to the Obligations
or any Indebtedness that refinances the foregoing pursuant to subclause
(A) below (“Junior Financing”), or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination in respect of any Junior Financing except for
(A) Refinancings with (1) Permitted Refinancing Indebtedness permitted by
Section 6.01 and/or (2) Indebtedness constituting Permitted Refinancing
Indebtedness other than in respect of clause (d) of the definition of “Permitted
Refinancing Indebtedness,” so long as such Indebtedness is secured by a Junior
Lien permitted by Section 6.02, (B) payments of regularly scheduled interest and
fees due thereunder, other non-accelerated and non-principal payments
thereunder, scheduled payments thereon necessary to avoid the Junior Financing
to constitute “applicable high yield discount obligations” within the meaning of
Section 163(i)(1) of the Code, and payment of principal on the scheduled
maturity date of any Junior Financing, (C) payments or distributions in respect
of all or any portion of the Junior Financing with the proceeds contributed to
the Borrower by Holdings or any Parent Entity from the issuance, sale or
exchange by Holdings or any Parent Entity of Qualified Equity Interests made
within twelve months prior thereto, (D) the conversion or exchange of any Junior
Financing to Equity Interests (other than Disqualified Stock) of Holdings or to
Equity Interests of any Parent Entity, and (E) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, payments or
distributions in respect of Junior Financings prior to their scheduled maturity
made, in an aggregate amount, not to exceed (x) $55 million plus (y) the
portion, if any, of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.09(b)(i)(E), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be applied; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing that constitutes Material Indebtedness or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not materially adverse to Lenders taken as a whole
(as determined in good faith by the Borrower) and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders taken as a whole (as determined in good faith by the Borrower) or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by Holdings,
the Borrower or such Material Subsidiary pursuant to the Security Documents, in
each case other than those arising under any Loan Document, except, in each
case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

 

-112-



--------------------------------------------------------------------------------

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(k) or 6.01(r) or Permitted Refinancing Indebtedness in
respect thereof, in each case, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in the Loan
Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Holdings, the Borrower or any Subsidiary so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of Holdings, the Borrower and its Subsidiaries to
meet their ongoing obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of Holdings, the Borrower that is not a Subsidiary
Loan Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) [Reserved];

(R) restrictions contained in any agreements related to a Project Financing;

(S) restrictions in Specified Prepayment Debt so long as such restrictions are
not more onerous, taken as a whole, to Holdings, the Borrower and its
Subsidiaries (as determined in good faith by the Borrower) than the terms of
this Agreement; or

(T) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements,

 

-113-



--------------------------------------------------------------------------------

refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (A) through (S) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower, no more restrictive with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

SECTION 6.10. Financial Performance Covenant.

With respect to Term A Loans and Revolving Facility Loans only, permit the
Senior Secured Leverage Ratio on the last day of any fiscal quarter (beginning
with the first full fiscal quarter ending after the Closing Date) to exceed 6.60
to 1.00; provided that, solely with respect to Revolving Facility Loans, the
provisions of this Section 6.10 shall not be applicable with respect to any such
last day if on such day the Outstanding Amount of Revolving Facility Loans and
Swing Line Loans and the aggregate Outstanding Amount of the L/C Obligations
(excluding such Outstanding Amount of the L/C Obligations with respect thereto
that have been cash collateralized at 102% of the maximum amount available to be
drawn thereunder) is equal to or less than 30% of the Revolving Facility
Commitments of all Revolving Facility Lenders.

SECTION 6.11. [Reserved].

SECTION 6.12. No Other “Designated Senior Debt”.

Designate, or permit the designation of, any Indebtedness as “Designated Senior
Debt” or any other similar term for the purpose of the definition of the same or
the subordination provisions contained in any indenture governing any senior
subordinated notes permitted to be incurred hereunder that constitute Material
Indebtedness other than (a) the Obligations under this Agreement and the other
Loan Documents, (b) any Permitted Refinancing Indebtedness thereof and (c) any
series of Other First Lien Debt.

SECTION 6.13. Changes in Fiscal Year.

Permit the fiscal year of the Borrower to end on a day other than December 31;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to end on any other day reasonably
acceptable to the Administrative Agent, in which either case, the Borrower and
the Administrative Agent will, and are hereby authorized by the Lenders to, make
any adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default.

In case of the happening of any of the following events (each, an “Event of
Default”):

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in (b) above) due under any
Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

 

-114-



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by Holdings or
the Borrower of any covenant, condition or agreement contained in 5.01(a),
5.05(a) or 5.08 or in Article VI; provided further that any Event of Default
under Section 6.10 shall not constitute an Event of Default with respect to the
Term B Loans (unless Term A Loans and Revolving Facility Loans have been
accelerated and the Revolving Facility Commitments have been terminated);

(e) default shall be made in the due observance or performance by the Borrower
or any other Loan Party of any covenant, condition or agreement contained in any
Loan Document (other than those specified in paragraphs (b), (c) and (d) above)
and such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Borrower or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Material Subsidiary, or of a
substantial part of the property or assets of Holdings, the Borrower or any
Material Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any Material Subsidiary or for a substantial part of
the property or assets of Holdings, the Borrower or any Material Subsidiary or
(iii) the winding-up or liquidation of Holdings, the Borrower or any Material
Subsidiary (other than as permitted hereunder); and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any Material Subsidiary or for a substantial part of
the property or assets of Holdings, the Borrower or any Material Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable or admit in writing its inability or fail
generally to pay its debts as they become due;

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $50 million (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 60 consecutive days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment;

 

-115-



--------------------------------------------------------------------------------

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings or any of its Subsidiaries or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA or (v) Holdings or any of its Subsidiaries shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan that would subject Holdings or any
of its Subsidiaries to tax; and in each case in clauses (i) through (v) above,
such event or condition, together with all other such events or conditions, if
any, would reasonably be expected to have a Material Adverse Effect;

(l) (i) any material provision of any Loan Document shall for any reason be
asserted in writing by Holdings, the Borrower or any Loan Party not to be a
legal, valid and binding obligation of any party thereto, (ii) any security
interest purported to be created by any Security Document and to extend to
assets that are material to Holdings, the Borrower and the other Loan Parties on
a consolidated basis shall cease to be, or shall be asserted in writing by
Holdings, the Borrower or any other Loan Party not to be, a valid and perfected
security interest (perfected as or having the priority required by this
Agreement or the relevant Security Document and subject to such limitations and
restrictions as are set forth herein and therein) in the securities, assets or
properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Subsidiaries or the
application thereof, or except from the failure of the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or (iii) any Guarantee
Agreement shall cease to be in full force and effect (other than in accordance
with the terms thereof), or shall be asserted in writing by any Loan Party not
to be in effect or not to be legal, valid and binding obligations (other than in
accordance with the terms thereof); or

(m) there shall have occurred an “EVERTEC Change of Control” (as defined in the
MSA) that results in the termination of the MSA by Popular and Banco Popular de
Puerto Rico in accordance with the terms of Section 1.31 thereof;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders (or, in the case of an Event of Default under Section 6.10, by
the Majority Covenant Lenders), shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate
forthwith the Commitments, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding and
(iii) if the Loans have been declared due and payable pursuant to clause
(ii) above, demand cash collateral pursuant to Section 2.05(g); and in any event
with respect to the Borrower described in paragraph (h) or (i) above, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for Cash Collateral to the full
extent permitted under Section 2.05(g), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

SECTION 7.02. Right to Cure.

Notwithstanding anything to the contrary contained in Section 7.01, in the event
that the Borrower fails (or, but for the operation of this Section 7.02, would
fail) to comply with the Financial Performance Covenant as of the last day of
any fiscal quarter, at any time after such last day until the day that is 20
days after the date the certificate calculating the Financial Performance
Covenant for such fiscal quarter is required to be delivered pursuant to

 

-116-



--------------------------------------------------------------------------------

Section 5.04(c), any Parent Entity and/or Holdings shall have the right to issue
Permitted Cure Securities for cash or otherwise receive cash contributions to
the capital of any Parent Entity and/or Holdings (collectively, the “Cure
Right”), which cash shall be contributed as common equity to the Borrower (such
contributed amount, the “Cure Amount”), such Financial Performance Covenant
shall be recalculated by increasing EBITDA with respect to such fiscal quarter
and any four-quarter period that contains such fiscal quarter, solely for the
purpose of measuring the Financial Performance Covenant and not for any other
purpose under this Agreement (including any “baskets” or the Pricing Grid), by
an amount equal to the Cure Amount; provided, that, (i) in each
four-fiscal-quarter period there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (ii) no more than five Cure Rights will be
exercised in the aggregate during the term of this Agreement, (iii) for purposes
of this Section 7.02, the Cure Amount shall be no greater than the amount
required for purposes of complying with the Financial Performance Covenant and
(iv) for the avoidance of doubt, in recalculating the Financial Performance
Covenant by increasing EBITDA as set forth above, there shall be no pro forma
effect given to any reduction of Indebtedness with the Cure Amount in such
recalculation of the Financial Performance Covenant. If, after giving effect to
the adjustments in this paragraph, the Borrower shall then be in compliance with
the requirements of the Financial Performance Covenant, the Borrower shall be
deemed to have satisfied the requirements of the Financial Performance Covenant
as of the relevant date of determination with the same effect as though there
had been no failure to comply therewith at such date, and the applicable breach
or default of the Financial Performance Covenant that had occurred shall be
deemed cured for the purposes of this Agreement.

ARTICLE VIII

THE AGENTS

SECTION 8.01. Appointment.

(a) Each Lender and each L/C Issuer hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States, each of the Lenders
and the L/C Issuers hereby grants to the Collateral Agent any powers of attorney
required to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or L/C Issuer’s behalf. Each Lender and each L/C
issuer hereby authorizes the Administrative Agent to file, on its behalf, with
the Puerto Rico Treasury Department periodic filings relating to the Facilities
as and to the extent required by or advisable to comply with Section 1063.07 of
the Internal Revenue Code of 2011 of Puerto Rico (the “Puerto Rico Filings”) of
certain of the Borrower’s information provided by the Borrower hereunder.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) The Administrative Agent, each Lender, the Swingline Lender and each L/C
Issuer hereby irrevocably designate and appoint the Collateral Agent as the
agent with respect to the Collateral, and each of the Administrative Agent, each
Lender, the Swingline Lender and each L/C Issuer irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any of the Administrative Agent, the
Lenders, the Swingline Lender or any L/C Issuers, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Collateral Agent.

 

-117-



--------------------------------------------------------------------------------

SECTION 8.02. Delegation of Duties.

Each Agent may each execute any of its duties under this Agreement and the other
Loan Documents by or through agents, sub-agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. No Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

SECTION 8.03. Exculpatory Provisions.

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
of percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents, or as such Agent shall believe in good faith shall be
necessary under the circumstances as provided in Sections 7.01 and 9.08),
provided that such Agent shall not be required to take any action that, in its
judgment or the judgment of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 7.01 and 9.08), (ii) in connection with making the Puerto Rico Filings
on behalf of each Lender as authorized by such Lender under Section 8.01(a)
hereof or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and non-appealable
judgment. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by the Borrower, a
Lender or an L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

-118-



--------------------------------------------------------------------------------

SECTION 8.04. Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in, and shall
not incur any liability for, relying upon, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or instruction believed by
it to be genuine and correct and to have been signed, sent or made by the proper
person or persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
such Agent. Each Agent may also rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person or persons,
and shall not incur any liability for relying thereon. Each Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. Each Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Each Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans. In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.

SECTION 8.05. Notice of Default.

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent has received notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders and the Collateral Agent. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.

SECTION 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders.

Each Lender expressly acknowledges that no Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the any Agent hereinafter
taken, including any review of the affairs of the Borrower or any other Loan
Party, shall be deemed to constitute any representation or warranty by such
Agent to any Lender, the Swingline Lender or any L/C Issuer. Each Lender, the
Swingline Lender and each L/C Issuer represents to such Agent that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and other
Loan Parties and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, assets, operations, properties, financial condition, prospects or
creditworthiness of the Borrower or any other Loan Party that may come into the
possession of any Agent any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

-119-



--------------------------------------------------------------------------------

SECTION 8.07. Indemnification.

The Lenders agree to indemnify each Agent, each in its capacity as such (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective portions of the total
Term Loans and Revolving Facility Commitments (or, if the Revolving Facility
Commitments shall have terminated, in accordance the Revolving Facility
Commitments in effect immediately prior to such termination) held on the date on
which indemnification is sought, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents, or any documents
(including any intercreditor agreement) contemplated by or referred to herein or
therein, the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing,
including any action or inaction taken by the Administrative Agent in making the
Puerto Rico Filings; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. The agreements in
this Section 8.07 shall survive the payment of the Loans and all other amounts
payable hereunder.

SECTION 8.08. Agents in their Individual Capacity.

Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower and any other Loan
Party as though such persons were not an Agent hereunder and under the other
Loan Documents. With respect to the Loans made by it, each Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include the Administrative Agent and the Collateral
Agent in their individual capacities.

SECTION 8.09. Successor Agents.

Each Agent may at any time give notice of its resignation to the Lenders, the
L/C Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the reasonable consent of the
Borrower so long as no Event of Default under Section 7.01(h) or (i) is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if the retiring Agent shall notify
the Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
in the case of the Collateral Agent holding collateral security on behalf of any
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through such Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as an Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower (following the effectiveness of such
appointment) to such Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article VIII and Section 9.05 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as an Agent.

 

-120-



--------------------------------------------------------------------------------

Any resignation by JPMorgan as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swingline Lender. The
retiring L/C Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations under the Loan Documents. Upon such
resignation, JPMorgan shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make LIBOR
Daily Floating Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.05(c)).Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swingline Lender and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

SECTION 8.10. Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 8.11. Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the

 

-121-



--------------------------------------------------------------------------------

L/C Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Article II and Section 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

SECTION 8.12. Collateral and Guaranty Matters.

The Lenders and the L/C Issuer irrevocably authorize the Collateral Agent, at
its option and in its discretion, (a) to release (i) any Guarantor from its
obligations under the Guarantee Agreement and (ii) any Lien on any property
granted to or held by the Collateral Agent under any Loan Document if approved,
authorized or ratified in writing in accordance with Section 9.08, or pursuant
to Section 9.18, and (b) to subordinate any Lien on any property granted to or
held by the Collateral Agent under any Loan Document to the holder of any Lien
on such property that is permitted by Section 6.02(i) or (j). Upon request by
the Collateral Agent at any time, the Required Lenders will confirm in writing
the Collateral Agent’s authority to release a Guarantor from the Guarantee
Agreement or its interest in particular types or items of property in accordance
with this Section. The Lenders and the L/C Issuer irrevocably agree that (x) the
Collateral Agent may, without any further consent of any Lender, enter into or
amend (i) the First Lien Intercreditor Agreement and/or (ii) any intercreditor
agreement with the collateral agent or other representatives of the holders of
Indebtedness that is permitted to be secured by a Junior Lien on the Collateral
that is permitted under this Agreement, (y) the Collateral Agent may rely
exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are permitted and (z) any such intercreditor
agreement referred to in clause (x) above, entered into by the Collateral Agent,
shall be binding on the Secured Parties.

SECTION 8.13. Additional Agents.

None of the Additional Agents shall have any duties or responsibilities
hereunder in its capacity as such, but shall be entitled to the indemnities and
exculpatory provisions of the Administrative Agent set forth in Section 8.03,
8.06, 8.07 and 8.08 as if such provisions referred to the Additional Agents
mutatis mutandis. The Additional Agents are express third party beneficiaries of
the Loan Documents to the extent applicable.

SECTION 8.14. Intercreditor Agreements and Collateral Matters.

The Lenders hereby agree that JPMorgan (and any successor Collateral Agent under
the Security Documents) shall be permitted to serve as Collateral Agent for both
the Secured Parties and the Other First Lien Secured Parties under the Security
Documents and the First Lien Intercreditor Agreement. Each Lender hereby
consents to JPMorgan and any successor serving in such capacity and agrees not
to assert any claim (including as a result of any conflict of interest) against
JPMorgan, or any such successor, arising from the role of the Collateral Agent
under the Security Documents or the First Lien Intercreditor Agreement so long
as the Collateral Agent is either acting in accordance with the express terms of
such documents or otherwise has not engaged in gross negligence or willful
misconduct.

SECTION 8.15. Withholding Taxes.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender, Swingline Lender or L/C Issuer an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.18(a) or (c), each Lender, Swingline
Lender and L/C Issuer shall, and does hereby, indemnify the Administrative Agent
against, and shall make payable in respect thereof within 30 days after demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender, Swingline Lender or L/C Issuer for any
reason (including, without limitation, because the appropriate form was not

 

-122-



--------------------------------------------------------------------------------

delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender, Swingline Lender or
L/C Issuer by the Administrative Agent shall be conclusive absent manifest
error. Each Lender, Swingline Lender and L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, Swingline Lender or L/C Issuer under this Agreement or any other
Loan Document against any amount due the Administrative Agent under this
Section 8.15. The agreements in this Section 8.15 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, Swingline Lender or L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices or communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefore.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Documents required to be delivered pursuant to Section 5.04 may be delivered
electronically (including as set forth in Section 9.17) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at

 

-123-



--------------------------------------------------------------------------------

the website address listed on Schedule 9.01, or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender, and (B) the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for certificates required by Section 5.04(c), the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it and maintaining
its copies of such documents.

SECTION 9.02. Survival of Agreement.

All covenants, agreements, representations and warranties made by the Loan
Parties herein, in the other Loan Documents and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Administrative Agent, the Lenders and each L/C Issuer and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and notwithstanding that
the Administrative Agent, the L/C Issuer or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or L/C Obligation
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not been terminated. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.16,
2.18, 8.07 and 9.05) shall survive the payment in full of the principal and
interest hereunder, any assignment of rights by, or the replacement of, a
Lender, the expiration of the Letters of Credit and the termination of the
Commitments or this Agreement.

SECTION 9.03. Effectiveness.

This Agreement shall become effective when it shall have been executed by the
parties hereto and when the Administrative Agent shall have received copies
hereof which, when taken together, bear the signatures of each of the other
parties hereto.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto, the Indemnitees and their respective successors
and assigns permitted hereby (including any Affiliate of the L/C Issuer that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, each L/C Issuer and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.04.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the L/C Issuer that issues
any Letter of Credit), Participants (to the extent provided in clause (c) of
this Section 9.04), and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the L/C Issuer and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 7.01(b), (c), (h) or
(i) has occurred and is continuing, any other person; provided, further that
notwithstanding anything in this Section 9.04 to the contrary, if the Borrower
has not given the Administrative Agent written notice of its objection to such
assignment within ten (10) Business Days after written notice to the Borrower,
the Borrower shall be deemed to have consented to such assignment;

 

-124-



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the L/C Issuer and the Swingline Lender; provided, that no consent of the
L/C Issuer and the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1.0 million in the case of Term Loans (and shall be in an amount of an
integral multiple thereof) and (y) $5.0 million in the case of Revolving
Facility Loans or Revolving Facility Commitments, unless each of the Borrower
and the Administrative Agent otherwise consent; provided, that (1) no such
consent of the Borrower shall be required if an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.18;

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to the Swingline Lender’s rights and obligations in respect
of Swingline Loans;

(E) no assignment to Evertec or any of its subsidiaries or to a natural person
shall be permitted; and

(F) if the assignment is to any Affiliated Lender or a person that upon
effectiveness of such assignment would be an Affiliated Lender, such Affiliated
Lender shall, as a condition to such assignment, give notice to the
Administrative Agent in the form of Exhibit F-2 pursuant to which such
Affiliated Lender shall waive any right to bring any action (in its capacity as
a Lender) in connection with such Term Loans against any Agent, in its capacity
as such.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-125-



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 9.05 (subject to the limitations and requirements of those
Sections). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (c) of this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the L/C Issuer and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Lender (with respect to such Lender’s own interests only), the
Borrower and the L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in clause
(b)(ii)(B) of this Section and any written consent to such assignment required
by clause (b)(i) of this Section, the Administrative Agent promptly shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).

(c) (i) Any Lender, the L/C Issuer or the Swingline Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s, L/C Issuer’s or Swingline Lender’s rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the L/C Issuer and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided, that (x) such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to clause (i), (ii) or (iii) of the first
proviso to Section 9.08(b) and (2) directly affects such Participant (but, for
the avoidance of doubt, not any waiver of any Default or Event of Default other
than any payment Default or Event of Default) and (y) no other agreement with
respect to amendment, modification or waiver may exist between such Lender and
such Participant. Subject to paragraph (c)(ii) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 (subject to the limitations and requirements of
those Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender; provided such Participant agrees to
be subject to Section 2.19(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed).

 

-126-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, at its expense and upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(a). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit B, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(h) Notwithstanding anything to the contrary herein, no assignment may be made
or, to the extent a list of Ineligible Institutions has been made available to
all Lenders, participation sold to an Ineligible Institution. Notwithstanding
anything to the contrary contained herein, neither the Administrative Agent nor
any Additional Agent shall have any responsibility or liability for monitoring
the list of or processing assignments to Ineligible Institutions or compliance
with the terms of any of the provisions set forth herein with respect to
Ineligible Institutions.

(i) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Non-Debt Fund
Affiliate; provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Non-Debt Fund Affiliate purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit F-1 hereto (a
“Non-Debt Fund Affiliate Assignment and Acceptance”) in lieu of an Assignment
and Acceptance;

 

-127-



--------------------------------------------------------------------------------

(C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Facility Commitments or Revolving Facility Loans to any Non-Debt Fund
Affiliate;

(D) no Term Loan may be assigned to a Non-Debt Fund Affiliate pursuant to this
Section 9.04(i) if, after giving effect to such assignment, Non-Debt Fund
Affiliates in the aggregate would own Term Loans with a principal amount in
excess of 30% of the principal amount of all Term Loans then outstanding; and

(E) the Non-Debt Fund Affiliate purchasing such Term Loans represents and
covenants as of the date of any assignment to such Non-Debt Fund Affiliate that
it does not have any material non-public information with respect to the
Borrower that (a) has not been disclosed to the Lenders (other than Lenders that
do not wish to receive material non-public information with respect to Holdings,
the Borrower, any of its Subsidiaries or Affiliates) prior to such time and
(b) could reasonably be expected to have a material effect upon, or otherwise be
material, (i) to a Lender’s decision to participate in any assignment pursuant
to this Section 9.04(i) or (ii) to the market price of the Term Loans.

Non-Debt Fund Affiliates will be subject to the restrictions specified in
Section 9.22.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent, the
Collateral Agent and the Joint Lead Arrangers in connection with the preparation
of this Agreement and the other Loan Documents, or, with respect to the
Administrative Agent and the Collateral Agent, in connection with the
syndication of commitments or administration of this Agreement and any
amendments, modifications or waivers of the provisions hereof or thereof,
including expenses incurred in connection with due diligence, the reasonable
fees, charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent, the Collateral Agent and the Joint Lead Arrangers, and the
reasonable fees, charges and disbursements of one local counsel per
jurisdiction, (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses (including Other Taxes) incurred by the Agents or any
Lender in connection with the enforcement of this Agreement and the other Loan
Documents in connection with the Loans made or Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of counsel
for the Agents and the Lenders (including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Agents and the
Joint Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction and one additional counsel
for the affected persons, taken as a whole, to the extent of any actual conflict
of interest).

The Borrower agrees to indemnify the Agents, the Additional Agents, each L/C
Issuer, each Lender, each of their respective Affiliates and each of their
respective directors, partners, officers, employees, agents, trustees and
advisors (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements (limited to one counsel to the Agents and their Related Parties
and one local counsel to the Agents and their Related Parties in each applicable
jurisdiction and, solely in the event of an actual conflict of interest, one
additional counsel in each applicable material jurisdiction to the other
Indemnitees) (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of or otherwise relating to the Transactions and
the other transactions contemplated hereby and the administration of the Loan
Documents, including any required filings with the Puerto Rico Treasury
Department, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or prospective

 

-128-



--------------------------------------------------------------------------------

claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and regardless of whether such matter is
initiated by a third party or by Holdings, the Borrower or any of their
subsidiaries or Affiliates; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (1) the
gross negligence or willful misconduct of such Indemnitee (for purposes this
proviso only, each Agent, each Additional Agent, any L/C Issuer or any Lender
shall be treated as several and separate Indemnitees, but each of them together
with its respective Related Parties (other than advisors), shall be treated as a
single Indemnitee) or (2) any material breach of any Loan Document by such
Indemnitee. Subject to and without limiting the generality of the foregoing
sentence, the Borrower agrees to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel or consultant fees, charges
and disbursements (limited to one counsel to the Agents and their Related
Parties and one local counsel to the Agents and their Related Parties in each
applicable jurisdiction and, solely in the event of an actual conflict of
interest, one additional counsel in each applicable material jurisdiction to the
other Indemnitees) (except the allocated costs of in-house counsel), incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (A) any claim related in any way to Environmental Laws and
Holdings or any of its subsidiaries, or (B) any actual or alleged presence,
Release or threatened Release of Hazardous Materials at, under, on, from or to
any property currently or formerly owned, operated or leased by any of them;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (1) the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties (for purposes this proviso only,
each Agent, each Additional Agent, any L/C Issuer or any Lender shall be treated
as several and separate Indemnitees, but each of them together with its
respective Related Parties (other than advisors), shall be treated as a single
Indemnitee) or (2) any material breach of any Loan Document by such Indemnitee.
None of the Indemnitees (or any of their respective affiliates) shall be
responsible or liable to the Sponsor, Holdings, the Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of any Agent, any
Additional Agent, any L/C Issuer or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(b) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.18,
this Section 9.05 shall not apply to Taxes, except Taxes that represent damages
or losses resulting from a non-Tax claim.

(c) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(d) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

(e) All amounts due under this Section shall be payable as promptly as
practicable.

 

-129-



--------------------------------------------------------------------------------

SECTION 9.06. Right of Set-off.

If an Event of Default shall have occurred and be continuing, each Lender and
each L/C Issuer is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such L/C Issuer to or for
the credit or the account of Holdings, the Borrower or any Subsidiary against
any of and all the obligations of Holdings or the Borrower now or hereafter
existing under this Agreement or any other Loan Document held by such Lender or
such L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer
shall have made any demand under this Agreement or such other Loan Document and
although the obligations may be unmatured. The rights of each Lender and each
L/C Issuer under this Section 9.06 are in addition to other rights and remedies
(including other rights of set-off) that such Lender or such L/C Issuer may
have.

SECTION 9.07. Applicable Law.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH
IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of any Agent, any L/C Issuer or any Lender in exercising
any right or power hereunder or under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent, each L/C Issuer and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Holdings, the Borrower or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by clause
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
Holdings, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the L/C
Issuer may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in Sections
2.22, 2.23, 2.25 and 6.13, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings, the Borrower and
the Administrative Agent (and consented to by the Required Lenders or, in the
case of a waiver of the Financial Covenant, the Majority Covenant Lenders or, in
the case of an amendment or modification of the Financial Covenant as it applies
to any Facility, the Majority Lenders of such Facility) and (z) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each party thereto and consented to by the Required Lenders;
provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, extend
the stated expiration of any Letter of Credit beyond the Revolving Facility
Maturity Date or reduce the premium payable in the event of a Repricing
Transaction, without the prior written consent of each Lender directly adversely
affected thereby (which, notwithstanding the foregoing, such consent of such
Lender directly adversely affected thereby shall be the only consent required
hereunder to make such modification); provided, that any amendment to the
financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i),

(ii) (x) increase or extend the Commitment of any Lender or (y) decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender

 

-130-



--------------------------------------------------------------------------------

(which, notwithstanding the foregoing, in the case of clause (y), such consent
of such Lender shall be the only consent required hereunder to make such
modification) (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default shall not constitute an
increase of the Commitments of any Lender),

(iii) extend or waive any Term Loan Installment Date, reduce the amount due on
any Term Loan Installment Date, or extend any date on which payment of interest
on any Loan or any L/C Obligation or any Fees is due, without the prior written
consent of each Lender adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification),

(iv) amend the provisions of Section 4.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby,

(v) reduce the voting rights of any Lender under this Section 9.08 or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of such Lender (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all the Collateral or release all or
substantially all of the value of the guarantees by the Subsidiary Loan Parties
under the Guarantee Agreements, unless, in each case, to the extent sold or
otherwise disposed of in a transaction permitted by this Agreement or the other
Loan Documents, without the prior written consent of each Lender; or

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment required by Section 2.12 so long as
the application of any prepayment still required to be made is not changed);

provided, further, that (A) no such amendment shall amend, modify or otherwise
affect the rights or duties of any Agent, Swingline Lender or an L/C Issuer
hereunder without the prior written consent of such Agent, Swingline Lender or
such L/C Issuer acting as such at the effective date of such amendment, as
applicable and (B) no amendment, waiver or consent shall amend, modify or waive
any condition precedent to any extension of credit under the Revolving Facility
set forth in Section 4.01 without the written consent of the Majority Lenders
under such Revolving Facility (it being understood that (i) amendments,
modifications or waivers of any other provision of any Loan Document, including
any representation or warranty, any covenant or any Default or Event of Default,
shall be deemed to be effective for purposes of determining whether the
conditions precedent set forth in Section 4.01 have been satisfied regardless of
whether the Majority Lenders under the Revolving Facility shall have consented
to such amendment, modification or waiver and (ii) such consent of the Majority
Lenders under the applicable Revolving Facility shall be the only consent
required hereunder to make such modifications to the conditions precedent set
forth in Section 4.01 for extensions of credit under the Revolving Facility).
Notwithstanding the foregoing, no consent of any Defaulting Lender shall be
required for any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender unless such waiver, amendment or modification by
its terms would affect such Defaulting Lender differently than other Affected
Lenders. The Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender, and no principal or interest owing
to any Defaulting Lender may be reduced, or the date on which payment of such
principal or interest is due extended, without the consent of such Lender. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 9.08 and any consent by any Lender pursuant to this Section 9.08
shall bind any successor or assignee of such Lender.

 

-131-



--------------------------------------------------------------------------------

(c) Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
to include the Other First Lien Secured Parties in the benefit of the Security
Documents in connection with the incurrence of any Other First Lien Debt, or as
required by local law to give effect to, or protect any security interest for
the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement in all cases
subject to the Agreed Security Principles or in each case to otherwise enhance
the rights or benefits of any Lender under any Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (i) to add one or more additional credit or
debt facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the Revolving Facility Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit or debt facilities in any determination of the
Required Lenders or Majority Lenders.

(e) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of Holdings, the Borrower, the Administrative Agent and the
Lenders providing the relevant Replacement Term A Loans (as defined below) to
permit the refinancing of all outstanding Term A Loans (“Replaced Term A Loans”)
with one or more replacement term loan tranche(s) hereunder (“Replacement Term A
Loans”) provided that (a) the aggregate principal amount of such Replacement
Term A Loans shall not exceed the aggregate principal amount of such Replaced
Term A Loans, (b) the Applicable Margin for such Replacement Term A Loans shall
not be higher than the Applicable Margin for such Replaced Term A Loans, (c) the
weighted average life to maturity of such Replacement Term A Loans shall not be
shorter than the weighted average life to maturity of such Replaced Term A Loans
at the time of such refinancing and (d) all other terms applicable to such
Replacement Term A Loans shall be substantially identical to, or less favorable
to the Lenders providing such Replacement Term A Loans than, those applicable to
such Replaced Term A Loans, except to the extent necessary to provide for
covenants and other terms applicable to any period after the latest final
maturity of the Term A Loans in effect immediately prior to such refinancing.

(f) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of Holdings, the Borrower, the Administrative Agent and the
Lenders providing the relevant Replacement Term B Loans (as defined below) to
permit or the refinancing of all outstanding Term B Loans (“Replaced Term B
Loans”) with one or more replacement “B” term loan tranche(s) hereunder
(“Replacement Term B Loans”), provided that (a) the aggregate principal amount
of such Replacement Term B Loans shall not exceed the aggregate principal amount
of such Replaced Term Loans, (b) the Applicable Margin for such Replacement Term
B Loans shall not be higher than the Applicable Margin for such Replaced Term B
Loans, (c) the weighted average life to maturity of such Replacement Term B
Loans shall not be shorter than the weighted average life to maturity of such
Replaced Term B Loans at the time of such refinancing and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term B Loans than,
those applicable to such Replaced Term B Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.

(g) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of Holdings, the Borrower and the
Administrative Agent to the extent necessary (A) to integrate any Incremental
Term Loan Loans, any Incremental Revolving Loans, any Refinancing Term Loans or
any Replacement Revolving Loans on substantially the same basis as the Term
Loans or Revolving Facility Loans, as applicable, (B) to integrate any Other
First Lien Debt or (C) to cure any ambiguity, omission, defect or inconsistency.

(h) Notwithstanding the foregoing, this Agreement may be amended, with the
written consent of each Revolving Facility Lender, the Administrative Agent,
Holdings and the Borrower to the extent necessary to integrate any Alternative
Currency.

 

-132-



--------------------------------------------------------------------------------

SECTION 9.09. Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender or any L/C Issuer, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender or such L/C Issuer, shall be limited to the
Maximum Rate; provided, that such excess amount shall be paid to such Lender or
such L/C Issuer on subsequent payment dates to the extent not exceeding the
legal limitation.

SECTION 9.10. Entire Agreement.

This Agreement, the other Loan Documents and the agreements regarding certain
Fees referred to herein constitute the entire contract between the parties
relative to the subject matter hereof. Any previous agreement among or
representations from the parties or their Affiliates with respect to the subject
matter hereof is superseded by this Agreement and the other Loan Documents.
Notwithstanding the foregoing, the Fee Letter shall survive the execution and
delivery of this Agreement and remain in full force and effect. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto and the
Indemnitees any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OF THE OTHER LOAN
DOCUMENTS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability.

In the event any one or more of the provisions contained in this Agreement or in
any other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which, when taken together, shall constitute
but one contract, and shall become effective as provided in Section 9.03.
Delivery of an executed counterpart to this Agreement by facsimile transmission
(or other electronic transmission pursuant to procedures approved by the
Administrative Agent) shall be as effective as delivery of a manually signed
original.

 

-133-



--------------------------------------------------------------------------------

SECTION 9.14. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City in the
borough of Manhattan, and any appellate court from any thereof (collectively,
“New York Courts”), in any action or proceeding arising out of or relating to
this Agreement or the other Loan Documents (other than as expressly set forth in
other Loan Documents), or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
Loan Parties that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
set-off, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York Court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) By the execution and delivery of this Agreement, each Loan Party
(i) acknowledges that it has, by separate written instrument, designated and
appointed CT Corporation System, with an office at 111 Eighth Avenue, New York,
New York 10011 (“CT”) (and any successor entity), as its authorized agent upon
which process may be served in any suit or proceeding arising out of or relating
to this Agreement that may be instituted in New York Courts, and acknowledges
that CT has accepted such designation, (ii) submits to the jurisdiction of any
such court in any such suit or proceeding and (iii) agrees that service of
process upon CT and written notice of said service to any Loan Party in
accordance with the manner provided for notices in Section 9.01 shall be deemed
in every respect effective service of process upon such Loan Party, in any such
suit or proceeding. Each Loan Party further agrees to take any and all action,
including the execution and filing of any and all such documents and
instruments, as may be necessary to continue such designation and appointment of
CT in full force and effect so long as this Agreement is in effect; provided
that each Loan Party, with respect to such Loan Party, may and to the extent CT
ceases to be able to be served on the basis contemplated herein shall, by
written notice to the Administrative Agent, designate such additional or
alternative agent for service of process under this paragraph (c) that
(i) maintains an office located in the Borough of Manhattan, City of New York,
State of New York and (ii) is either (x) counsel for the Borrower or (y) a
corporate service company which acts as agent for service of process for other
persons in the ordinary course of its business. Such written notice shall
identify the name of such agent for service of process and the address of the
office of such agent for service of process in the Borough of Manhattan, City of
New York, State of New York. To the extent that any Loan Party has or hereafter
may acquire any immunity from jurisdiction of any court of (i) any jurisdiction
in which it owns or leases property or assets, (ii) the United States or the
State of New York or (iii) the Commonwealth of Puerto Rico or any political
subdivision thereof or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property and assets or this
Agreement or any of the other Loan Documents or actions to enforce

 

-134-



--------------------------------------------------------------------------------

judgments in respect of any thereof, such Loan Party hereby irrevocably waives
such immunity in respect of its obligations under the above-referenced
documents, to the extent permitted by law. Nothing in this Agreement, any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.16. Confidentiality.

Each of the Lenders, each L/C Issuer and each of the Agents agrees that it shall
maintain in confidence any information relating to any Parent, Holdings, the
Borrower and any Subsidiary furnished to it by or on behalf of any Parent,
Holdings, the Borrower or any Subsidiary (other than information that (a) has
become available to the public other than as a result of a disclosure by such
party in breach of this Section 9.16, (b) has been independently developed by
such Lender, such L/C Issuer or such Agent without violating this Section 9.16
or (c) was or becomes available to such Lender, such L/C Issuer or such Agent
from a third party which, to such person’s knowledge, had not breached an
obligation of confidentiality to any Parent, Holdings, the Borrower or any other
Loan Party) and shall not reveal the same other than to its affiliates,
directors, trustees, officers, employees and advisors with a need to know or to
any person that approves or administers the Loans on behalf of such Lender (so
long as each such person shall have been instructed to keep the same
confidential), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self regulatory authorities,
including the National Association of Insurance Commissioners or the Financial
Industry Regulatory Authority, (C) in order to enforce its rights under any Loan
Document in a legal proceeding, (D) to any pledgee under Section 9.04(d) or any
other prospective assignee of, or prospective Participant in, any of its rights
under this Agreement (so long as such person shall have been instructed to keep
the same confidential in accordance with this Section 9.16 or terms
substantially similar to this Section), (E) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (F) to any direct or indirect
contractual counterparty in Swap Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.16 or terms substantially similar to this Section), (G) if
required by any rating agency; provided that prior to any such disclosure, such
rating agency shall have agreed to maintain the confidentiality of such
Information and (H) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans on a confidential basis.

SECTION 9.17. Platform; Borrower Materials.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks®, SyndTrak® or another similar electronic system (the “Platform”),
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Evertec,
any of its subsidiaries or any of their respective securities) (each, a “Public
Lender”). The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to Evertec, any of its subsidiaries or any of
their respective securities for purposes of United States Federal and state
securities laws, (iii) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Investor”
and (iv) the Administrative Agent and the Joint Lead Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

 

-135-



--------------------------------------------------------------------------------

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the L/C Issuer or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

SECTION 9.18. Release of Liens, Guarantees and Pledges.

In the event that any Loan Party conveys, sells, leases, assigns, transfers or
otherwise disposes of all or any portion of any Equity Interests or assets to a
person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by Section 6.05, any Liens created by any Loan Document in
respect of such Equity Interests or assets shall be automatically released
(provided that, for the avoidance of doubt, with respect to any disposal
consisting of an operating lease or license, the underlying property retained by
such Loan Party will not be so released) and each Agent shall promptly (and the
Lenders hereby authorize each Agent to) take such action and execute any such
documents as may be reasonably requested by Holdings, the Borrower or the
Borrower and at the Borrower’s expense in connection with the release of any
Liens created by any Loan Document in respect of such Equity Interests or
assets, and, in the case of a disposition of the Equity Interests of any
Subsidiary Loan Party in a transaction not prohibited by Section 6.05 and as a
result of which such Subsidiary Loan Party would cease to be a Subsidiary, such
Subsidiary Loan Party’s obligations under the Loan Documents shall be
automatically terminated and each Agent shall promptly (and the Lenders hereby
authorize each Agent to) take such action and execute any such documents as may
be reasonably requested by Holdings or the Borrower to terminate such Subsidiary
Loan Party’s obligations under the Loan Documents. In addition, the
Administrative Agent agrees to take such actions as are reasonably requested by
Holdings or the Borrower and at the Borrower’s expense to terminate the Liens
and security interests created by the Loan Documents when all the Obligations
(other than contingent indemnification Obligations and expense reimbursement
claims to the extent no claim therefor has been made) are paid in full, all
Commitments have been terminated and all Letters of Credit have been terminated
or expired (excluding such Letters of Credit that have been cash collateralized
or backstopped pursuant to Section 2.05(a)(ii)(B)).

SECTION 9.19. Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other person who may be entitled thereto
under applicable law).

 

-136-



--------------------------------------------------------------------------------

SECTION 9.20. USA PATRIOT Act Notice.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.21. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, Holdings
and the Borrower acknowledge and agree that: (i) the credit facilities provided
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, the other Loan Parties and their
respective Affiliates, on the one hand, and the Agents, the Additional Agents
and the Lenders, on the other hand, and the Borrower and the other Loan Parties
are capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Agent, each Additional Agent and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the
Borrower, any Loan Party or any of their respective Affiliates, stockholders,
creditors or employees or any other person; (iii) none of the Agents, any
Additional Agent or any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or any other Loan Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent, any
Additional Agent or any Lender has advised or is currently advising the Borrower
or any other Loan Party or their respective Affiliates on other matters) and
none of the Agents, any Additional Agent or any Lender has any obligation to the
Borrower, the other Loan Parties or their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Agents, the Additional
Agents, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and the other Loan Parties and their respective Affiliates, and none of
the Agents, any Additional Agent or any Lender has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agents, the Additional Agents and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrower and the other Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.
Holdings and the Borrower each hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Agents, the Additional
Agents and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty.

SECTION 9.22. Affiliated Lenders.

(a) Subject to clause (b) below, each Non-Debt Fund Affiliate, in connection
with any (i) consent (or decision not to consent) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by an Loan Party therefrom, (ii) other
action on any matter related to any Loan Document or (iii) direction to any
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, agrees that, except with respect to
any amendment, modification, waiver, consent or other action described in clause
(i), (ii) or (iii) of the first proviso of Section 9.08(b) or that adversely
affects such Non-Debt Fund Affiliate in any material respect as compared to
other Lenders, shall be deemed to have voted its interest as a Lender without
discretion in such proportion as the allocation of voting with respect to such
matter by Lenders who are not Non-Debt Fund Affiliates. Subject to clause
(b) below, the Borrower and each Non-Debt Fund Affiliate hereby agrees that if a
case under Title 11 of the United States Code is commenced

 

-137-



--------------------------------------------------------------------------------

against the Borrower, the Borrower, with respect to any plan of reorganization
that does not adversely affect any Non-Debt Fund Affiliate in any material
respect as compared to other Lenders, shall seek (and each Non-Debt Fund
Affiliate shall consent) to designate the vote of any Non-Debt Fund Affiliate
and the vote of any Non-Debt Fund Affiliate with respect to any such plan of
reorganization of the Borrower or any Affiliate of the Borrower shall not be
counted. Subject to clause (b) below, each Non-Debt Fund Affiliate hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Non-Debt Fund Affiliate’s attorney-in-fact, with full
authority in the place and stead of such Non-Debt Fund Affiliate and in the name
of such Non-Debt Fund Affiliate, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Non-Debt Fund
Affiliate shall have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present,
(ii) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives, or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against any Agent, the
L/C Issuer or any other Lender with respect to any duties or obligations or
alleged duties or obligations of such Agent or any other such Lender under the
Loan Documents.

[Signature Pages Follow]

 

-138-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

EVERTEC INTERMEDIATE HOLDINGS, LLC By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President and Chief Executive Officer
EVERTEC GROUP, LLC By:  

/s/ Peter L. Harrington

  Name:   Peter L. Harrington   Title:   President and Chief Executive Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Lender,
L/C Issuer and Swing Line Lender By:  

/s/ Ann B. Kerns

  Name:   Ann B. Kerns   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Term A Lender and Revolving Facility Lender By:  

/s/ Robert Ehudin

  Name:   Robert Ehudin   Title:   Authorized Signatory

MORGAN STANLEY BANK, N.A.,

as Term A Lender and Revolving Facility Lender

By:  

/s/ Justin Kotzin

  Name:   Justin Kotzin   Title:   Authorized Signatory

DEUTSCHE BANK AG NEW YORK BRANCH,

as Term A Lender and Revolving Facility Lender

By:  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director By:  

/s/ Michael Getz

  Name:   Michael Getz   Title:   Vice President

BANK OF AMERICA, N.A.,

as Term A Lender and Revolving Facility Lender

By:  

/s/ James B. Meanor II

  Name:   James B. Meanor II   Title:   Managing Director

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Term A Lender and Revolving Facility Lender

By:  

/s/ Kevin Buddhdew

  Name:   Kevin Buddhdew   Title:   Vice President By:  

/s/ Patrick L. Freytag

  Name:   Patrick L. Freytag   Title:   Associate

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Term A Lender and Revolving Facility Lender By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ Joselin Fernandes

  Name:   Joselin Fernandes   Title:   Associate Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCOTIABANK DE PUERTO RICO, as a Lender By:  

/s/ Sara M. Salvá

  Name:   Sara M. Salvá   Title:   Vice President [If a second signature is
necessary:] By:  

 

  Name:     Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

California First National Bank, as a Term A Lender By:  

/s/ D.N. Lee

  Name:   D.N. Lee   Title:   S.V.P.O.

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

AGREED SECURITY PRINCIPLES

 

The Principles:    The guarantees and security to be provided by foreign
subsidiaries of the Borrower in support of the Facilities will be given in
accordance with the agreed security principles set out below. Potential
restrictions on credit support:    The Agreed Security Principles recognize
there may be legal and practical difficulties in obtaining security from
Holdings, the Borrower and the Subsidiary Loan Parties (collectively, the
“Obligors”) in jurisdictions outside the United States. In particular:   

(a)     general statutory limitations, financial assistance, corporate benefit,
fraudulent preference, thin capitalization rules, retention of title claims and
similar principles may limit the ability of Holdings, the Borrower and its
subsidiaries (collectively, the “Group”) to provide a guarantee or grant
security or may require that its guarantee be limited in amount or scope.
Holdings will use commercially reasonable efforts to assist in demonstrating
that adequate corporate benefit accrues to the Obligor;

  

(b)     the guarantees and collateral (and extent of its perfection) shall
exclude such guarantees and collateral as to which the parties shall reasonably
determine that the costs of obtaining such guarantees and collateral are
excessive in relation to the value of the guarantee and collateral to be
afforded thereby); and

  

(c)     members of the Group will not be required to give guarantees or enter
into security documents if doing so would conflict with the fiduciary duties of
their directors or contravene any legal prohibition or result in a material risk
of personal or criminal liability on the part of any officer, provided that the
relevant Group member must use commercially reasonable efforts to overcome any
such obstacle.

Guarantees:    To the extent legally permitted and subject to paragraphs (a),
(b) and (c) above, each guarantee and security will be

 

Agreed Security Principles

A - 1



--------------------------------------------------------------------------------

   an upstream, cross-stream and downstream guarantee and each guarantee and
security will be for all liabilities of the Obligors under the Loan Documents. A
Subsidiary Loan Party formed or acquired by the Borrower after the Closing Date
and organized outside the United States in a jurisdiction other than any
jurisdiction in which a Subsidiary Loan Party on the Closing Date is organized,
shall execute and deliver a guarantee agreement governed by the laws of its
jurisdiction of organization, in form and substance substantially similar to the
Guarantee Agreement and otherwise reasonably satisfactory to the Administrative
Agent, to the extent the Administrative Agent determines that such guarantee
agreement is more likely to be enforced against such Subsidiary Loan Party in
such jurisdiction than the Guarantee Agreement entered into on the Closing Date.
Security Perfection:    Perfection of security (when required) and other legal
formalities will be completed as soon as practicable and, in any event, within
the time periods specified by applicable law in order to ensure due perfection.
Perfection of security will not be required if it would have a material adverse
effect on the ability of the relevant Obligor to conduct its operations and
business in the ordinary course as permitted by the Loan Documents. No notice of
receivables security may be given to third party debtors until an Event of
Default has occurred (and for so long as it is continuing). The Collateral Agent
may only register security interests in intellectual property rights in respect
of material intellectual property and in jurisdictions to be agreed upon.
Security Enforcement:    The security documents and other transaction documents
will allow the Lenders to enforce their security without any restriction from
(i) the constitutional documents of the relevant Obligor or (ii) any company
which is or whose assets are the subject of such security document (but subject
to any inalienable statutory rights which the Borrower may have to challenge
such enforcement) or (iii) any shareholders of the foregoing not party to the
relevant security document. Terms of Security Documents:    The following
principles will be reflected in the terms of any security taken as part of this
transaction:   

(a)     the security will be first ranking, if commercially feasible

 

Agreed Security Principles

A - 2



--------------------------------------------------------------------------------

  

(b)     security will not be enforceable until an Event of Default has occurred;

  

(c)     in respect of the share pledges, customary limitations on the exercise
of voting rights by the pledgor to protect the validity and enforceability of
the security over shares shall apply;

  

(d)     until an Event of Default occurs, (i) the pledgor shall retain and
exercise voting rights to any shares pledged in a manner that does not adversely
affect the validity or enforceability of the security or cause an Event of
Default to occur, (ii) the pledgor will be permitted to pay dividends upstream
to the extent permitted under the Loan Documents with the proceeds to be
available to Holdings, the Borrower and its Subsidiaries, and (iii) notice will
not be given to banks where bank accounts have been charged or otherwise secured
or to any other counterparty in respect of creation of a security interest; and

  

(e)     the Lenders shall only be able to exercise a power of attorney following
the occurrence of a an Event of Default that is continuing or if the relevant
Obligor has failed to comply with a further assurance or perfection obligation.

 

Agreed Security Principles

A - 3



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

Form of Assignment and Acceptance

B - 1



--------------------------------------------------------------------------------

Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

         [and is an Affiliate/Approved Fund of [Identify Lender]]      

 

         [and is an Affiliate/Approved Fund of [Identify Lender]] 3.   
Borrower(s):    EVERTEC Group, LLC   

 

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement.

 

5. Credit Agreement: Credit Agreement, dated as of April 17, 2013, among EVERTEC
Intermediate Holdings, LLC (formerly known as Carib Holdings, LLC), EVERTEC
Group, LLC (formerly known as EVERTEC, LLC), the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent, L/C Issuer, and Swing Line Lender.

 

6.    Assigned Interest:   

 

Assignor[s]6

   Assignee[s]7    Facility
Assigned8    Aggregate
Amount of
Commitment/Loans
for all Lenders9      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans10     CUSIP
Number          $                    $                           %             $
                   $                           %             $                
   $                           %   

 

[7.    Trade Date:                     ]11   

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Facility Commitment”, “Term A Loan Commitment”, “Term B Loan Commitment”, etc.).

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Form of Assignment and Acceptance

B - 2



--------------------------------------------------------------------------------

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and]12 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative
Agent By:  

 

  Name:   Title: [Consented to]13: EVERTEC GROUP, LLC By:  

 

  Name:   Title:

 

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Form of Assignment and Acceptance

B - 3



--------------------------------------------------------------------------------

[Consented to:]14 By:  

 

  Name:   Title:

 

14  To be added only if the consent of other parties (e.g. Swing Line Lender,
L/C Issuer) is required by the terms of the Credit Agreement.

 

Form of Assignment and Acceptance

B - 4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

EVERTEC GROUP, LLC. CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.04(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon any Agent, the L/C Issuer
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is the documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon any Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

Form of Assignment and Acceptance

B - 5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance. This Assignment and
Acceptance shall be governed by, and construed in accordance with, the law of
the State of New York.

 

Form of Assignment and Acceptance

B - 6



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

LOAN AUCTION PROCEDURES

This Exhibit C is intended to summarize certain basic terms of the modified
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.12(g) of the Credit Agreement (as defined below), of
which this Exhibit C is a part. It is not intended to be a definitive statement
of all of the terms and conditions of a modified Dutch auction, the definitive
terms and conditions for which shall be set forth in the Auction Notice (as
defined below). None of the Administrative Agent, the Auction Manager, or any of
their respective Affiliates makes any recommendation pursuant to any Auction
Notice as to whether or not any Lender should participate in an Auction
Prepayment Offer, nor shall the decision by the Administrative Agent or the
Auction Manager (or any of their respective Affiliates) in its capacity as a
Lender to participate in an Auction Prepayment Offer be deemed to constitute
such a recommendation. Each Lender should make its own decision as to whether to
participate in an Auction Prepayment Offer and as to the price to be sought for
such Term Loans. In addition, each Lender should consult its own attorney,
business advisor or tax advisor as to legal, business, tax and related matters
concerning each Auction Prepayment Offer and the Auction Notice. Capitalized
terms not otherwise defined in this Exhibit C have the meanings assigned to them
in the Credit Agreement, dated as of April 17, 2013, among EVERTEC Group, LLC
(formerly known as EVERTEC, LLC, the “Borrower”), EVERTEC Intermediate Holdings,
LLC (formerly known as Carib Holdings, LLC, “Holdings”), the lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

(a) Notice Procedures. In connection with each Auction Prepayment Offer, the
Borrower will provide notification to the Auction Manager for distribution to
the Lenders of the Term Loans (each, an “Auction Notice”). Each Auction Notice
shall contain (i) the aggregate amount of the Term Loans that the Borrower
offers to prepay in such Auction Prepayment Offer (the “Auction Amount”), which
may be expressed at the election of the Borrower as either (A) the total par
principal amount of the Class or Classes of Term Loans offered to be prepaid or
(B) the total cash amount offered to be paid pursuant to the Auction; (ii) the
range of discounts to par (the “Discount Range”), expressed as a range of prices
per $1,000, at which the Borrower would be willing to prepay Term Loans in such
Auction Prepayment Offer; provided that the par principal amount of the Term
Loans offered to be prepaid in each Auction shall be in a minimum aggregate
amount of $1,000,000 and with minimum increments of $100,000 (it being
understood that the par principal amount of Term Loans actually prepaid may be
less than the minimum amount in the event that the aggregate par principal
amount of Term Loans actually offered to be available for prepayment by Lenders
in such Auction is less than the minimum amount); (iii) the date on which such
Auction Prepayment Offer will conclude, on which date Return Bids (as defined
below) will be due by 1:00 p.m. (as such date and time may be extended by the
Auction Manager, the “Expiration Time”); and (iv) any other conditions specified
by the Borrower that must be satisfied for the Borrower to be obligated to
consummate such Auction Prepayment Offer. Such Expiration Time may be extended
upon notice by the Borrower to the Auction Manager received not less than 24
hours before the original Expiration Time. The terms of the Auction Notice may
be amended upon notice by the Borrower to the Auction Manager received not less
than 24 hours before the original Expiration Time. An Auction Prepayment Offer
shall be regarded as a “failed auction prepayment offer” in the event that
either (x) the Borrower withdraws such Auction Prepayment Offer in accordance
with the terms hereof or as set forth in Section 2.12(g)(iii) of the Credit
Agreement or (y) the Expiration Time occurs with no Qualifying Bids having been
received. In the event of a failed Auction Prepayment Offer,

 

Auction Procedures

C - 1



--------------------------------------------------------------------------------

the Borrower shall not be permitted to deliver a new Auction Notice prior to the
date occurring three Business Days after such withdrawal or Expiration Time, as
the case may be. Notwithstanding anything to the contrary contained herein, the
Borrower shall not initiate any Auction Prepayment Offer by delivering an
Auction Notice to the Auction Manager until after the conclusion (whether
successful or failed) of the previous Auction Prepayment Offer (if any), whether
such conclusion occurs by withdrawal of such previous Auction Prepayment Offer
or the occurrence of the Expiration Time of such previous Auction Prepayment
Offer.

(b) Reply Procedures. In connection with any Auction Prepayment Offer, each
Lender wishing to participate in such Auction Prepayment Offer shall, prior to
the Expiration Time, provide the Auction Manager with a notice of participation,
in the form included in the Auction Notice (each, a “Return Bid”) which shall
specify (i) a discount to par that must be expressed as a price per $1,000 in
principal amount of Term Loans (the “Reply Price”) of each Class within the
applicable Discount Range and (ii) the par principal amount of Term Loans of
each Class that such Lender accepts for prepayment at its Reply Price, which
must be in increments of $100,000 (the “Reply Amount”). The minimum incremental
amount requirements described above shall not apply if Lender submits a Reply
Amount equal to such Lender’s entire remaining amount of its applicable Class or
Classes of Term Loans. Lenders may only submit one Return Bid per Class per
Auction Prepayment Offer, but each Return Bid may contain up to three component
bids (or such larger number of component bids as may be specified in the Auction
Notice), each of which may result in a separate Qualifying Bid and each of which
will not be contingent on any other component bid submitted by such Lender
resulting in a Qualifying Bid. In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Manager, an
assignment and acceptance in the form included in the Auction Notice (each, an
“Auction Assignment and Assumption”). The Borrower will not prepay any Term
Loans at a price that is outside of the applicable Discount Range, nor will any
Return Bids (including any component bids specified therein) submitted at a
price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price (as defined below). Any Lender
with outstanding Term Loans whose Return Bid is not received by the Auction
Manager by the Expiration Time shall be deemed to have declined to accept any
Auction Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
such Auction Prepayment Offer within the Discount Range for such Auction
Prepayment Offer that will allow the Borrower to complete the Auction Prepayment
Offer by prepaying the full Auction Amount (or such lesser amount of Term Loans
for which the Borrower has received Qualifying Bids). The Borrower shall prepay
Term Loans of each Lender whose Return Bid is within the Discount Range and
contains a Reply Price that is equal to or less than the Applicable Threshold
Price (each, a “Qualifying Bid”). All Term Loans included in Qualifying Bids
(including multiple component Qualifying Bids contained in a single Return Bid)
received at a Reply Price lower than the Applicable Threshold Price will be
prepaid at the Applicable Threshold Price, subject to proration as set forth in
paragraph (d) below. Each participating Lender will receive notice of a
Qualifying Bid as soon as reasonably practicable but in no case later than five
business days from the date of the Expiration Time.

(d) Proration Procedures. If the aggregate principal amount of all Term Loans
for which Qualifying Bids have been submitted in any given Auction Prepayment
Offer at or below the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount, the Borrower shall prepay such Loans ratably
based on the relative principal amounts offered by each Lender in an aggregate
amount equal to the amount necessary to complete the prepayment of the Auction
Amount. No Return Bids or any component thereof will be accepted above the
Applicable Threshold Price.

 

Auction Procedures

C - 2



--------------------------------------------------------------------------------

(e) Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks®, SyndTrak® or other
electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m., on the Business Day after which the
Expiration Time occurs; provided that the failure to post such Applicable
Threshold Price and proration factor by such time shall not affect the validity
of such Auction Prepayment Offer. The Auction Manager will insert the principal
amount of Term Loans of the applicable Class to be prepaid and the applicable
settlement date.

(f) Prepayment Notice. Each Auction Notice shall contain the following
representations and warranties by the Borrower:

“No Default or Event of Default has occurred and is continuing on the date of
the delivery of this Auction Notice and at the time of prepayment of any Term
Loans pursuant hereto or would result from this Auction Prepayment Offer or from
the application of the proceeds thereof.

The Borrower is not in possession of any material non-public information with
respect to Evertec or any of its subsidiaries that (x) has not been disclosed to
the Lenders (other than Lenders that do not wish to receive material non-public
information with respect to Evertec or any of its subsidiaries) prior to such
date and (y) if not disclosed to the Lenders, could reasonably be expected to
have a material effect (whether negative or positive) upon, or otherwise be
material to, (1) a Lender’s decision to participate in any Auction or (2) the
market price of the Term Loans subject to such Auction.”

(g) Additional Procedures. Once initiated by an Auction Notice, the Borrower
must, in accordance with Section 2.12(g)(iii) of the Credit Agreement, terminate
any Auction Prepayment Offer if it reasonably believes that it will fail to
satisfy one or more of the conditions set forth in Section 2.12(g)(ii) of the
Credit Agreement which are required to be met at the time which otherwise would
have been the time of prepayment of Term Loans pursuant to such Auction
Prepayment Offer. Any Return Bid (including any component bid thereof) delivered
to the Auction Manager may not be withdrawn, modified, revoked, terminated or
cancelled by a Lender. However, an Auction Prepayment Offer may become void if
the conditions to the prepayment set forth in Section 2.12 of the Credit
Agreement are not met. The Borrower shall pay the aggregate purchase price in
respect of all Qualifying Bids for which prepayment by the Borrower is required
in accordance with the foregoing provisions to the Administrative Agent for the
account of the applicable Lenders not later than 2:00 p.m. on a settlement date
as determined jointly by the Borrower and the Auction Manager (which shall be
not later than ten Business Days after the date Return Bids are due). All
questions as to the form of documents and eligibility of Term Loans that are the
subject of an Auction Prepayment Offer will be determined by the Auction
Manager, in consultation with the Borrower, and their determination will be
final and binding so long as such determination is not inconsistent with the
terms of Section 2.12(g) of the Credit Agreement or this Exhibit C. The Auction
Manager’s interpretation of the terms and conditions of the Auction Notice, in
consultation with the Borrower, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 2.12(g) of the
Credit Agreement or this Exhibit C. None of the Administrative Agent, the
Auction Manager or any of their respective Affiliates assumes any responsibility
for the accuracy or completeness of the information concerning the Borrower, the
Loan Parties, or any of their Affiliates (whether contained in an Auction Notice
or otherwise) or for any failure to disclose events that may have occurred and
may affect the significance or accuracy of such information. This Exhibit C
shall not require the Borrower to initiate any Auction Prepayment Offer.

 

Auction Procedures

C - 3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING REQUEST/INTEREST RATE REQUEST

Date:                     ,             

 

  To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 17, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among EVERTEC Intermediate Holdings, LLC (formerly
known as Carib Holdings, LLC), a Puerto Rican limited liability company
(“Holdings”), EVERTEC Group, LLC (formerly known as EVERTEC, LLC), a Puerto
Rican limited liability company (the “Borrower”), the Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
Collateral Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

¨ A Borrowing of [Revolving Facility][Term A][Term B] Loans

¨ A conversion or continuation of [Revolving Facility][Term A][Term B] Loans

 

1.    On                      (a Business Day). 2.    In the amount of $
         3.    Comprised of                         [Type of Loan requested (ABR
or Eurocurency)] 4.    For Eurocurrency Loans: with an Interest Period of
             months.

[The Revolving Facility Borrowing requested herein complies with Section 2.01(c)
of the Credit Agreement.]15

 

15  Include this sentence in the case of a Revolving Facility Borrowing.

 

Form of Borrowing Request/Interest Rate Request

D - 1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.01(a), (b) and (c) shall be satisfied on and as of the date of the
applicable Credit Event.

 

EVERTEC GROUP, LLC By:  

 

Name:  

 

Title:  

 

 

Form of Borrowing Request/Interest Rate Request

D - 2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SWING LINE BORROWING REQUEST

Date:                     ,             

To: JPMorgan Chase Bank, N.A., as Swing Line Lender

JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 17, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among EVERTEC Intermediate Holdings, LLC (formerly
known as Carib Holdings, LLC), a Puerto Rican limited liability company
(“Holdings”), EVERTEC Group, LLC (formerly known as EVERTEC, LLC), a Puerto
Rican limited liability company (the “Borrower”), the Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
Collateral Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                      (a Business Day).

 

  2. In the amount of $         .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.01(a), (b) and (c) shall be satisfied on and as of the date of the
applicable Credit Event.

 

EVERTEC GROUP, LLC By:  

 

Name:  

 

Title:  

 

 

Form of Swing Line Borrowing Request

E-1



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

NON-DEBT FUND AFFILIATE ASSIGNMENT AND ACCEPTANCE

1. This Non-Debt Fund Affiliate Assignment and Acceptance (this “Assignment and
Acceptance”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]1 Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each]2 Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

2. For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Form of Non-Debt Fund Affiliate Assignment and Acceptance

F-1-1



--------------------------------------------------------------------------------

a.    Assignor[s]:   

 

   b.    Assignee[s]:5   

      

   c.    Borrower: EVERTEC Group, LLC    d.    Administrative Agent: JPMorgan
Chase Bank, N.A., as the administrative agent under the Credit Agreement    e.
   Credit Agreement: Credit Agreement, dated as of April 17, 2013, among EVERTEC
Intermediate Holdings, LLC (formerly known as Carib Holdings, LLC), EVERTEC
Group, LLC (formerly known as EVERTEC, LLC), the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent, L/C Issuer, and Swing Line Lender.    1.    Assigned Interest:   

 

Assignor[s]6

   Assignee[s]7    Facility
Assigned8    Aggregate
Amount of
Commitment/Loans
for all Lenders9      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans10     CUSIP
Number          $                    $                                   %      
      $                    $                                   %             $
                   $                                   %   

Effective Date:             ,     , 20    . [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

5  Assignee must be a Non-Debt Fund Affiliate.

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment, which shall not
include Revolving Facility Commitments or Revolving Facility Loans.

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Form of Non-Debt Fund Affiliate Assignment and Acceptance

F-1-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

  Name:   Title:

 

Form of Non-Debt Fund Affiliate Assignment and Acceptance

F-1-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.04(b) of the Credit Agreement), (iii) it is a Non-Debt Fund Affiliate
and acknowledges that it is bound by and agrees to be subject to Section 9.22 of
the Credit Agreement, (iv) no Default or Event of Default has occurred or is
continuing or would result from the consummation of the transactions
contemplated by this Assignment and Acceptance, (v) after giving effect to this
Assignment and Acceptance, the aggregate principal amount of all Term Loans held
by all Non-Debt Fund Affiliates constitutes less than 30% of the aggregate
principal amount of all Term Loans then outstanding, (vi) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (vii) it is sophisticated
with respect to decisions to acquire assets of the type represented by
[the][such] Assigned Interest and either it, or the Person exercising discretion
in making its decision to acquire [the][such] Assigned Interest, is experienced
in acquiring assets of such type, (viii) does not have any material non-public
information with respect to the Borrower that (a) has not been disclosed to the
Lenders (other than Lenders that do not wish to receive material non-public
information with respect to Holdings, the Borrower, any of its Subsidiaries or
Affiliates) prior to the date hereof and (b) could reasonably be expected to
have a material effect upon, or otherwise be material, (x) to a Lender’s
decision to participate in any assignment pursuant to Section 9.04(i) of the
Credit Agreement or (y) to the market price of the Term Loans and (ix) it has
received a copy of the Credit Agreement, received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.04 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (x) it has, independently and without reliance upon any
Agent, the L/C Issuer or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, and (vii) if it

 

Form of Non-Debt Fund Affiliate Assignment and Acceptance

F-1-4



--------------------------------------------------------------------------------

is a Foreign Lender, attached hereto is the documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon any Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. For the avoidance
of doubt, Lenders shall not be permitted to assign Revolving Facility
Commitments or Revolving Facility Loans to any Affiliated Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance. This Assignment and
Acceptance shall be governed by, and construed in accordance with, the law of
the State of New York.

 

Form of Non-Debt Fund Affiliate Assignment and Acceptance

F-1-5



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF DEBT FUND AFFILIATE ASSIGNMENT NOTICE

[Date]

JPMorgan Chase Bank, N.A.

as Administrative Agent under the Credit Agreement

referred to below

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attention: [            ]

Telephone: [          ]

Facsimile: [           ]

 

  Re: Credit Agreement, dated as of April 17, 2013 (the “Credit Agreement”),
among among EVERTEC Intermediate Holdings, LLC (formerly known as Carib
Holdings, LLC), EVERTEC Group, LLC (formerly known as EVERTEC, LLC) (the
“Borrower”), the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, L/C Issuer, and Swing
Line Lender.

Dear Sir:

The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 9.04(b)(ii)(F) of the Credit Agreement, that

(a) it has entered into an agreement to purchase via assignment a portion of the
Term Loans under the Credit Agreement,

(b) the assignor in the proposed assignment is [                    ],

(c) immediately after giving effect to such assignment, the Proposed Affiliate
Assignee will be an Affiliated Lender,

(d) the principal amount (or Dollar Equivalent principal amount, as applicable)
of Term Loans to be purchased by such Proposed Affiliate Assignee in the
assignment contemplated hereby is $        ,

(e) the aggregate principal amount of all Term Loans held by such Proposed
Affiliate Assignee and each other Affiliated Lender (other than Debt Fund
Affiliates) after giving effect to the assignment hereunder (if accepted) is
$[        ]26,

(f) the Proposed Affiliate Assignee [is] [is not] a Debt Fund Affiliate,

 

26  Include only for Affiliated Lenders that are not Debt Fund Affiliates.

 

Form of Debt Fund Affiliate Assignment Notice

F-2-1



--------------------------------------------------------------------------------

(f) it, in its capacity as a Term Lender under the Credit Agreement, hereby
waives any right to bring any action against the Administrative Agent with
respect to the Term Loans that are the subject of the proposed assignment
hereunder, and

(g) the proposed effective date of the assignment contemplated hereby is
[                    , 201  ].

 

Form of Debt Fund Affiliate Assignment Notice

F-2-2



--------------------------------------------------------------------------------

Very truly yours, [EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE] By:  

 

  Name:   Title:   Phone Number:   Fax:   Email: Date:  

 

 

Form of Debt Fund Affiliate Assignment Notice

F-2-3



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

GUARANTEE AGREEMENT

[PROVIDED SEPARATELY]

 

Form of Guaranty Agreement

G-1



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

COLLATERAL AGREEMENT

[PROVIDED SEPARATELY]

 

Form of Collateral Agreement

H-1



--------------------------------------------------------------------------------

Schedule 1.01A

Closing Date Security Documents

 

1. Collateral Agreement, dated as of the date hereof, between EVERTEC Group,
LLC, EVERTEC Intermediate Holdings, LLC, EVERTEC Finance Corp, EVERTEC Costa
Rica, S.A. and JPMorgan Chase Bank, N.A., as Collateral Agent.

 

2. U.S. Trademark Security Agreement, dated as of the date hereof, between
EVERTEC Group, LLC and JPMorgan Chase Bank, N.A., as Collateral Agent.

 

3. U.S. Patent Security Agreement, dated as of the date hereof, between EVERTEC
Group, LLC. and JPMorgan Chase Bank, N.A., as Collateral Agent.

 

4. U.S. Copyright Security Agreement, dated as of the date hereof, between
EVERTEC Group, LLC and JPMorgan Chase Bank, N.A., as Collateral Agent.



--------------------------------------------------------------------------------

Schedule 1.01B

Subsidiary Loan Parties

 

1. EVERTEC Costa Rica, S.A.

 

2. EVERTEC Panamá, S.A.

 

3. EVERTEC Dominicana, SAS

 

4. EVERTEC México Servicios de Procesamiento S.A. de C.V.

 

5. EVERTEC Finance Corp.

 

6. Tarjetas Inteligentes Internacionales, S.A.

 

7. EVERTEC Guatemala, S.A.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

Revolving Facility Commitments

 

Revolving Facility Lender

   Revolving
Facility
Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 25,000,000   

GOLDMAN SACHS BANK USA

   $ 25,000,000   

MORGAN STANLEY BANK, N.A.

   $ 13,000,000   

DEUTSCHE BANK AG NEW YORK BRANCH

   $ 13,000,000   

BANK OF AMERICA, N.A.

   $ 8,000,000   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 8,000,000   

UBS LOAN FINANCE LLC

   $ 8,000,000      

 

 

 

Total

   $ 100,000,000      

 

 

 

Term A Loan Commitment

 

Term A Lender

   Term A Loan
Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 66,250,000   

GOLDMAN SACHS BANK USA

   $ 66,250,000   

MORGAN STANLEY BANK, N.A.

   $ 34,450,000   

DEUTSCHE BANK AG NEW YORK BRANCH

   $ 34,450,000   

BANK OF AMERICA, N.A.

   $ 21,200,000   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 21,200,000   

UBS LOAN FINANCE LLC

   $ 21,200,000   

SCOTIABANK DE PUERTO RICO

   $ 30,000,000   

CALIFORNIA FIRST NATIONAL BANK

   $ 5,000,000      

 

 

 

Total

   $ 300,000,000      

 

 

 



--------------------------------------------------------------------------------

Term B Loan Commitment

 

Term B Lender

   Term B Loan
Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 400,000,000      

 

 

 

Total

   $ 400,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.01

Organization and Good Standing

None.



--------------------------------------------------------------------------------

Schedule 3.04

Government Approvals

None.



--------------------------------------------------------------------------------

Schedule 3.07(b)

Possession Under Leases

None.



--------------------------------------------------------------------------------

Schedule 3.07(c)

Intellectual Property

Consent Agreement by and between Evertek Computer Corporation and Popular, Inc.
dated 12/5/2005 whereby the parties agree permit each party’s respective USPTO
registered marks to co-exist.



--------------------------------------------------------------------------------

Schedule 3.08(a)

Subsidiaries

 

Name

   Jurisdiction   

Direct Owner

   Ownership
Interest  

EVERTEC Costa Rica, S. A.

   Costa Rica   

EVERTEC Group, LLC

     100 % 

EVERTEC Panamá, S.A.

   Panama   

EVERTEC Costa Rica, S.A.

     100 % 

EVERTEC Dominicana, SAS

   Dominican Republic   

EVERTEC Group, LLC

     99.99 %       

EVERTEC Panama, S.A.

     0.01 % 

EVERTEC Latinoamerica, S.A.

   Costa Rica   

EVERTEC Group, LLC

     99.98 % 

EVERTEC México Servicios de Procesamiento S.A. de C.V.

   Mexico   

EVERTEC Costa Rica, S.A.

     99.99 %       

Tarjetas Inteligentes Internacionales, S.A.

     0.01 % 

EVERTEC Finance Corp.

   Puerto Rico   

EVERTEC Group, LLC

     100 % 

Tarjetas Inteligentes Internacionales, S.A.

   Costa Rica   

EVERTEC Group, LLC

     100 % 

EVERTEC Guatemala, S.A.

   Guatemala   

EVERTEC Group, LLC

     50 %       

Tarjetas Inteligentes Internacionales, S.A.

     50 % 



--------------------------------------------------------------------------------

Schedule 3.08(b)

Subscriptions

None.



--------------------------------------------------------------------------------

Schedule 3.09(a)

Litigation

None.



--------------------------------------------------------------------------------

Schedule 3.09(b)

Compliance with Laws

Borrower and subsidiaries (the “Companies”) are committed to compliance with the
economic sanctions regulations administered by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”). From December 2007 until the date
hereof, the Companies have agreed with OFAC to submit on a monthly basis to OFAC
reports of rejected transactions in which the merchant seeking payment is
located in Cuba, Iran or Sudan as countries subject to comprehensive OFAC
sanctions. The Companies also maintain a filter for Sanctioned Country
transactions (Burma, Cuba, Iran and Sudan referred to as the “Sanctioned
Countries”).

In furtherance of the Companies’ commitment to compliance with OFAC sanctions,
the Companies voluntarily approached OFAC for guidance about specific compliance
matters in December 2007. The Companies do not directly do business with any
Sanctioned Country. None of their bank clients reside in Sanctioned Countries,
and none of their bank clients are targets of OFAC Sanctions that are listed on
OFAC’s List of Specially Designated Nationals and Blocked Persons (the “SDN
List”). Additionally, to the Companies’ knowledge, the Companies’ clients do not
issue cards to consumers or establish “acquiring bank” relationships with
merchants outside their country of residence. Accordingly, the Companies do not
believe that they directly support either (i) cards issued to residents of
Sanctioned Countries or (ii) the “acquiring banks” of merchants located in
Sanctioned Countries.

The Card Associations do not prohibit the use of non-U.S. issued cards in a
Sanctioned Country, and the Companies lack the commercial power to require their
non-U.S. banking clients to decline transactions made in a Sanctioned Country.
Thus, persons who are issued cards by a bank client of the Companies may travel
to a Sanctioned Country and attempt to make a purchase using a debit or credit
card. At that point, transaction information is routed through the merchant’s
acquiring bank (which is not a client of the Companies) to the relevant Card
Association, and then, to one of the Companies for processing and approval on
behalf of the issuing bank’s client.

The transaction information that is presented to the Companies includes:
(i) credit card number; (ii) date and amount of transaction; (iii) name of the
Card Association; and (iv) merchant name and address (i.e., country of
origination). The Companies do not receive from the Card Association information
about the cardholder, such as name, address, birthdate and tax identification
number, or information about the “acquiring bank”, but may have access to this
information after the fact due to relationships with its customers.

In July 2008, the Companies voluntarily submitted a report to OFAC regarding
their serious concern that rejection and reporting of card transactions
involving merchants in Sanctioned Countries, in particular Cuba, may subject the
Companies and their employees to civil and criminal liability in countries in
which they operate. Most of the Companies’ bank clients are non-U.S. financial
institutions that are not subject to OFAC rules.

On June 25, 2010, the Company identified 91 transactions originating in Cuba
that had not been rejected. Of this total, five transactions are attributable to
a bank client located in Haiti, for



--------------------------------------------------------------------------------

which the rejection filter had been previously in place but was subsequently
disabled. The remaining eighty six transactions are attributable to a new client
from Belize, for which the rejection filter had not been enabled. The Company
took the steps necessary to enable the filters to reject such transactions
immediately when the issue was discovered. The Company made a preliminary
disclosure to OFAC in July 2010 and a full disclosure to OFAC regarding these
issues in September, 2010. In addition, the Company submitted a preliminary
disclosure in September 2010 regarding certain transactions processed by its
Costa Rican and Venezuelan entities. In November, 2010, the Company filed a
final voluntary disclosure to OFAC regarding 2,289 transactions involving Cuba
that were processed by its Costa Rican entity, and 4,040 transactions involving
Cuba that were processed by its Venezuelan entity due to concerns regarding
conflicts between local law and U.S. sanctions law. The Company’s Costa Rican
entity has since terminated all processing services for transactions involving
Cuba, and the Company has divested all interest in the Venezuelan entity.

As of the date hereof, OFAC has taken no action to penalize the Company or
otherwise regarding the matters disclosed in July, September and November 2010.
No other transactions by the Companies involving Sanctioned Countries have been
identified.

Currently, the Company has an OFAC license that allows its foreign branches and
subsidiaries to do business with Cuban nationals that reside outside of Cuba,
subject to compliance with its terms and conditions.



--------------------------------------------------------------------------------

Schedule 3.16

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 3.20

Labor Matters

None.



--------------------------------------------------------------------------------

Schedule 3.22

Intellectual Property

Consent Agreement by and between Evertek Computer Corporation and Popular, Inc.
dated 12/5/2005 whereby the parties agree permit each party’s respective USPTO
registered marks to co-exist.



--------------------------------------------------------------------------------

Schedule 3.24

Insurance

 

Type of Coverage

  

Policy No.

  

Insurance Company

Property    30-CF8-005016502-2/000    Triple SSS Propiedad Property   
08-10-PR-000042628-2/00    Ace Insurance Company Property    CIM0920951RC I   
AGCS Marine Insurance Company Mechanical Breakdown    M5J-BM21-7403L005-COF-12
   Travelers Corp. General Liability    08-41-PR-000017272-2/00    Ace Insurance
Company Auto    30-CA4-006071651-2/000    Triple SSS Propiedad Umbrella   
47PR-701179    Ace Insurance Company Directors & Officers    DOC 5817000 00   
Steadfast Insurance Company (Zurich)    ELU129475-13    XL Specialty Insurance
Company    DA 0278471 13    Hartford Fire Insurance Company    024-1001951   
AIG Insurance Company – Puerto Rico    NY13DOL309014IV    Navigators Insurance
Company    FD1380953    Liberty Mutual Insurance Europe Limited / CVS 1919 /
Berkshire Hathaway International Insurance Limited    592383538    Continental
Casualty Company    18007958    Gemini Insurance Company (Berkley)    FD1380955
   Liberty Mutual Insurance Europe Limited / CVS 1919 / Berkshire Hathaway
International Insurance Limited Fiduciary Liability    DO2703    Ace Insurance
Company Crime    FID669255601    Zurich Special Crime    SCC-01402000    Lloyd’s
of London Cybertech Liability    287377381    Columbia Casualty Company
Employment Practices Liability    024-001001805-01-000000    Chartis Insurance
Company Travel & Accident    58PR4020    Ace Insurance Company Cash Depot
(Federal Reserve Vault)    B080121585P12    Lloyd’s of London / Willis Limited



--------------------------------------------------------------------------------

Schedule 4.02(b)

Local Counsel

 

Local Counsel

  

Jurisdiction

Goldman Antonetti & Córdova, P.S.C.    Puerto Rico Aleman, Cordero, Galindo &
Lee    Panama Consortium – Laclé & Gutiérrez    Costa Rica Consortium –
Rodríguez, Archila, Castellanos, Solares & Aguilar, S.C.    Guatemala Creel,
Garcia-Cuéllar, Aiza y Enríquez    Mexico Pereyra & Asociados    Dominican
Republic



--------------------------------------------------------------------------------

Schedule 5.10(h)

Certain Collateral Matters

 

1. Within 90 days of the Closing Date (or such longer period of time agreed to
by the Agent), the Borrower, Tarjetas Inteligentes Internacionales, S.A. and the
Collateral Agent shall enter into an Agreement of Security Interest with
Possession on Shares with respect to the shares in EVERTEC Guatemala, S.A.,
accompanied with opinion of counsel, and provide a copy of an updated
inscription on the share registry and updated stock certificates of EVERTEC
Guatemala, S.A., in each case, in the form and substance reasonably satisfactory
to the Collateral Agent;

 

2. Within 90 days of the Closing Date (or such longer period of time agreed to
by the Agent), the Borrower shall enter into trademark security documents, in
the form and substance reasonably acceptable to the Collateral Agent, to grant a
security interest, in favor of the Agent, in the trademarks registered in
Mexico, accompanied with opinion of counsel in the form and substance reasonably
satisfactory to the Collateral Agent, and submit or cause to be submitted
filings necessary for the recordation at the government offices in Mexico of the
pledge of such intellectual property of the Borrower;

 

3. Within 90 days of the Closing Date (or such longer period of time agreed to
by the Agent), EVERTEC México Servicios de Procesamiento, S.A. de C.V. shall
enter into a Floating Lien Pledge Agreement between EVERTEC México Servicios de
Procesamiento, S.A. de C.V. and Collateral Agent, accompanied with opinion of
counsel in the form and substance reasonably satisfactory to the Collateral
Agent, and evidence of registration of such agreement with the Sole Registry of
Liens over Movable Assets;

 

4. Within 90 days of the Closing Date (or such longer period of time agreed to
by the Agent), EVERTEC Costa Rica, S.A. shall enter into a Stock Pledge
Agreement between EVERTEC Costa Rica, S.A. and Collateral Agent, relating to the
shares of EVERTEC México Servicios de Procesamiento S.A. de C.V., accompanied
with opinion of counsel in the form and substance reasonably satisfactory to the
Collateral Agent, deliver an updated stock certificate of EVERTEC México
Servicios de Procesamiento S.A. de C.V. and enter an entry on the stock registry
of EVERTEC México Servicios de Procesamiento S.A. de C.V. evidencing such
pledge;

 

5. Within 60 days of the Closing Date (or such longer period of time agreed to
by the Agent), the Borrower shall enter into a Share Pledge Agreement between
the Borrower and Collateral Agent and a Share Pledge Agreement between EVERTEC
Panamá, SA and Collateral Agent relating to the shares of EVERTEC Dominicana,
SAS, accompanied with opinion of counsel in the form and substance reasonably
satisfactory to the Collateral Agent, deliver updated stock certificates of
EVERTEC Dominicana, SAS and enter an entry on such updated stock certificates
and stock registry of EVERTEC Dominicana, SAS to evidence such pledges and
deliver evidence of a filing of such pledges at the Secretariat;



--------------------------------------------------------------------------------

6. Within 90 days of the Closing Date (or such longer period of time agreed to
by the Agent), the Borrower shall enter into trademark security documents, in
the form and substance reasonably acceptable to the Collateral Agent, to grant a
security interest, in favor of the Collateral Agent, in the trademarks
registered in Dominican Republic (other than any trademarks that are being
abandoned), accompanied with opinion of counsel in the form and substance
reasonably satisfactory to the Collateral Agent, and submit or cause to be
submitted filings necessary for the recordation at the government offices in
Dominican Republic of the pledge of such intellectual property of the Borrower;

 

7. Within 90 days of the Closing Date (or such longer period of time agreed to
by the Agent), the Borrower shall enter into trademark security documents
(including a Guaranty Trust Agreement), in the form and substance reasonably
acceptable to the Collateral Agent, to grant a security interest, in favor of
the Agent, in the trademarks registered in Costa Rica (other than any trademarks
that are being abandoned), accompanied with opinion of counsel in the form and
substance reasonably satisfactory to the Collateral Agent, and submit or cause
to be submitted filings necessary for the recordation at the government offices
in Costa Rica of the pledge of such intellectual property of the Borrower; and

 

8. Within 60 days of the Closing Date (or such longer period of time agreed to
by the Agent), the Borrower shall deliver updated stock certificates of EVERTEC
Latinoamérica, S.A. and Tarjetas Intelligentes Internacionales, S.A. and provide
a copy of the shareholders’ registry book of EVERTEC Latinoamérica, S.A.,
EVERTEC Costa Rica, S.A and Tarjetas Intelligentes Internacionales, S.A.
reflecting the pledge of their stock to the Collateral Agent pursuant to the
Collateral Agreement, accompanied with opinion of counsel in the form and
substance reasonably satisfactory to the Collateral Agent.

 

9. Within 45 days of the Closing Date (or such longer period of time agreed to
by the Agent), the Borrower shall deliver an updated stock certificate of
EVERTEC Panamá, S.A.

 

10. Within 90 days of the Closing Date (or such longer period of time agreed to
by the Agent), the Borrower shall deliver evidence reasonably acceptable to the
Collateral Agent that all documents terminating the existing liens granted to
Bank of America, N.A., as agent under the Existing Credit Agreement, have been
filed or all existing liens granted to Bank of America, N.A., as agent under the
Existing Credit Agreement, have been terminated.

 

11. As soon as reasonably practicable after receipt thereof by the Borrower
(i) from the United States Copyright Office, the Borrower shall deliver to the
Agent a copy of the certificate of recordation of the Borrower’s name change
with the United States Copyright Office, and (ii) from the United States Patent
and Trademark Office, the Borrower shall deliver to the Agent a copy of the
notice of recordation of the Borrower’s name change with the United States
Patent and Trademark Office.



--------------------------------------------------------------------------------

Schedule 6.01

Indebtedness

 

1. The maximum amount that may be incurred under the revolving credit facility
of $1.05 million (in USD or local currency) provided by Banco Lafise to EVERTEC
Costa Rica, S.A. and guaranteed by EVERTEC Latinoamerica, S.A. and Tarjetas
Inteligentes Internacionales, S.A. and the renewal thereof.1

 

2. The maximum amount that may be incurred under the revolving credit facility
of $350,000 (in USD or local currency) provided by Banco Lafise to EVERTEC
Latinoamerica, S.A. and guaranteed by EVERTEC Costa Rica, S.A. and Tarjetas
Inteligentes Internacionales, S.A. and the renewal thereof.2

 

3. Performance bonds, surety bonds, bid bonds, completion guarantees and similar
instruments existing on the date hereof and the reimbursement obligations to the
issuer and/or to Popular, Inc. or its Affiliates in connection with the
indemnity with respect thereto.

 

4. Obligations in respect of letter of credit in the face amount of
approximately $3.6 million in favor of Visa International Service Association
issued relating to EVERTEC Costa Rica, S.A. and the reimbursement obligations to
the issuer and/or to Popular, Inc. or its Affiliates in connection therewith.

 

5. The maximum amount that may be incurred under certain credit facility of $1.2
million provided by Banco Popular de Puerto Rico (“BPPR”) in connection with
corporate credit card and the renewal thereof (the “EVERTEC Credit Card”).

 

6. The maximum amount that may be incurred under the credit line of
approximately $3.6 million provided by BPPR under certain Credit Agreement,
dated as of November 3, 2008, as amended on September 30, 2010, April 27, 2012
and February 9, 2013, between EVERTEC Group, LLC , BPPR and Popular, Inc. and
the renewal thereof (the “ATH BPPR Line”)

 

7. Financing in the approximate amount of $13M provided by IBM Credit LLC in
connection with certain equipment and services purchased from IBM in December,
2012 (the balance now due is $8M).

 

1  It is currently being renewed. The amount of the credit line may be
increased, but the resulting sum of both #1 and #2 should not exceed $2 million.
For purposes of Section 6.01(a), the aggregate amount of this item #1 shall be
deemed to be an amount after giving effect to the renewal.

2  It is currently being renewed. The amount of the credit line may be
increased, but the resulting sum of both #1 and #2 should not exceed $2 million.
For purposes of Section 6.01(a), the aggregate amount of this item #2 shall be
deemed to be an amount after giving effect to the renewal.



--------------------------------------------------------------------------------

Schedule 6.02(a)

Liens

 

1. Deposit securing the EVERTEC Credit Card.

 

2. Deposit of $500K securing the Independent Sales Organization Sponsorship and
Services Agreement, as amended, between the Borrower and BPPR.

 

3. Deposit of $700K securing the credit line for EVERTEC Costa Rica, S.A.



--------------------------------------------------------------------------------

Schedule 6.04

Investments

Equity ownership interest by EVERTEC Group, LLC in Consorcio de Tarjetas
Dominicanas, S.A.



--------------------------------------------------------------------------------

Schedule 6.07

Transactions with Affiliates

1. Transition Service Agreement, dated as of September 30, 2010, between
Popular, Inc. and EVERTEC Group, LLC, as amended on September 28,
2011, January 31, 2012 and December 30, 2012.

2. Amended and Restated ATH Network Participation Agreement, dated as of
September 30, 2010, between Banco Popular de Puerto Rico and EVERTEC Group, LLC
(and Service Riders and Schedules thereto).

3. Amended and Restated Master Service Agreement, dated as of September 30,
2010, among Popular, Inc., Banco Popular de Puerto Rico and EVERTEC Group, LLC
(and Exhibits and Schedules thereto and Service Addenda, Statements of Work and
other written instructions for the provision of Services).

4. Letter Agreement, dated as of September 30, 2010, among Popular, Inc., Banco
Popular de Puerto Rico and EVERTEC Group, LLC.

5. Technology Agreement, dated as of September 30, 2010, between Popular, Inc.
and EVERTEC Group, LLC.

6. Third Party Master Beneficiary Escrow Service Agreement, dated as of
September 30, 2010, among Popular, Inc., EVERTEC Group, LLC and Iron Mountain
Intellectual Property Management, Inc.

7. ATH Support Agreement, dated as of September 30, 2010, between Banco Popular
de Puerto Rico and EVERTEC Group, LLC.

8. Amended and Restated Independent Sales Organization Sponsorship and Services
Agreement, dated as of September 30, 2010, between Banco Popular de Puerto Rico
and EVERTEC Group, LLC (the “ISO Agreement”), as amended as of June 15, 2011.

9. Merchant Agreements for Card Services entered into from time to time pursuant
to the ISO Agreement, among EVERTEC Group, LLC, Banco Popular de Puerto Rico and
Merchants (as defined in the ISO Agreement).

10. Virgin Islands Services Agreement, dated as of September 15, 2010, between
EVERTEC Group, LLC and Banco Popular de Puerto Rico

11. Senorial Office Lease, dated as of September 30, 2010, between Banco Popular
de Puerto Rico and EVERTEC Group, LLC.

12. Agreement and Plan of Reorganization, dated as of May 17, 2010, among
Popular, Inc., Banco Popular de Puerto Rico, EVERTEC Group, LLC, and Popular
International Bank, as amended on June 30, 2010 and September 15, 2010.



--------------------------------------------------------------------------------

13. Merchant and Ticketpop Business Transfer and Reorganization Agreement, dated
as of June 30, 2010, between Banco Popular de Puerto Rico and EVERTEC Group,
LLC, as amended on September 15, 2010.

14. BPPR IP Transfer Agreement, dated as of June 30, 2010, between Banco Popular
de Puerto Rico and EVERTEC Group, LLC, as amended on September 15, 2010.

15. Agreement and Plan of Merger, dated as of June 30, 2010, among Popular,
Inc., AP Carib Holdings, Ltd., Carib Acquisitions, Inc. and EVERTEC Group, LLC,
as amended on August 5, 2010, August 8, 2010, September 15, 2010 and
September 30, 2010.

16. IP Purchase and Sale Agreement, dated as of June 30, 2010, among Popular,
Inc. (and Affiliates and Subsidiaries) and EVERTEC Group, LLC and any subsequent
joinder thereto.

17. Master Lease Agreement (Cupey), dated as of April 1, 2004, between Banco
Popular de Puerto Rico and EVERTEC Group, LLC, as amended on January 1,
2006, April 23, 2010 and September 30, 2010.

18. Sublease Agreement (Tres Monjitas), dated as of January 1, 2004, between
EVERTEC Group, LLC and Banco Popular de Puerto Rico, as amended on August 23,
2007, January 1, 2008, February 9, 2010 and September 30, 2010.

19. Subcontracting Agreement (Cash Depot), dated as of January 1, 2010, between
Banco Popular de Puerto Rico and EVERTEC Group, LLC, as amended on June 2, 2010
and April 1, 2012.

20. Master Indirect Processor Agreement, dated as of September 26, 2005, among
Banco Popular de Puerto Rico, EVERTEC Group, LLC and First Data Merchant
Services Corporation.

21. Master Indirect Processor Agreement, dated as of June 19, 2007, among Banco
Popular de Puerto Rico, EVERTEC Group, LLC and eFunds Corporation.

22. Master Indirect Processor Agreement, dated as of September 21, 2004, among
Banco Popular de Puerto Rico, EVERTEC Group, LLC and Fifth Third Bank.

23. Master Indirect Processor Agreement, dated as of March 29, 2004, among Banco
Popular de Puerto Rico, EVERTEC Group, LLC and National Processing Company, LLC.

24. Consulting Agreement, dated as of September 30, 2010, between Carib
Holdings, Inc., EVERTEC Group, LLC and Apollo Management VII, L.P.

25. Consulting Agreement, dated as of September 30, 2010, between Carib
Holdings, Inc., EVERTEC Group, LLC and Popular, Inc.

26. FCC Side Letter dated as of September 30, 2010, between EVERTEC Group, LLC
and Popular, Inc.

27. Reimbursement Agreement, effective as of September 30, 2010, between EVERTEC
Group, LLC and Popular, Inc. in connection with performance bonds.



--------------------------------------------------------------------------------

28. EVERTEC Credit Card.

29. ATH BPPR Line.

30. Bill of Sale, Assignment and Assumption Agreement, dated as of September 29,
2010, among, EVERTEC Group, LLC, Popular International Bank, Inc. and EVERTEC de
Venezuela, C.A. and any subsequent assignments in connection therewith.

31. Bill of Sale, Assignment and Assumption Agreement, dated as of September 29,
2010, between EVERTEC Group, LLC and EVERTEC de Venezuela, C.A. and any
subsequent assignments in connection therewith.

32. Venezuela Transition Services Agreement, dated as of September 29, 2010,
between EVERTEC Group, LLC and Tarjetas y Transacciones en Red TRANRED, C.A.
(formerly EVERTEC de Venezuela, C.A.), as amended on July 1, 2011 and March 9,
2012.

33. Agreement and Plan of Reorganization, dated as of September 15, 2010, among
Popular, Inc., EVERTEC Group, LLC, Popular International Bank, Inc. and EVERTEC
de Venezuela, C.A., as amended on September 29, 2010.

34. Amended and Restated Credit Agreement, dated as of September 30, 2010,
between EVERTEC Group, LLC, as debtor, Banco Popular de Puerto Rico, as
creditor, and Popular, Inc., as amended on April 27, 2012 and February 9, 2013.

35. Joinder and Amendment, dated as of September 30, 2010, among Popular, Inc.,
EVERTEC Group, LLC, Banco Popular de Puerto Rico, Popular Auto, Inc., Popular
Insurance, Inc., and Popular Mortgage, Inc.

36. IP Assignment and Assumption Agreement, dated as of September 30, 2010,
among Popular, Inc., certain affiliates of Popular, Inc. party thereto from time
to time, and EVERTEC Group, LLC.

37. Assignment and Assumption Agreement, dated as of September 30, 2010, between
Popular, Inc. and EVERTEC Group, LLC.

38. Assignment and Assumption Agreement, dated as of September 30, 2010, between
Banco Popular de Puerto Rico and EVERTEC Group, LLC.

39. Trademark License Agreement, dated as of September 30, 2010, between EVERTEC
Group, LLC and Popular, Inc.



--------------------------------------------------------------------------------

Schedule 9.01

Notice Information

Loan Party:

EVERTEC Group, LLC

Hwy. 176, Km 1.3

Río Piedras, PR 00926

Attn: Juan J. Román

Chief Financial Officer

Tel: (787) 771-2012

Fax: (787) 281-5818

Email: jjroman@evertecinc.com

With a copy to: Legal Division (same address)

Tel: (787) 281-5202

Fax: (787) 766-4585

Administrative Agent:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 03

Newark, Delaware 19713-2107

Attn: Kevin T Laurinaitis

Tel: (302) 634-1324

Fax: (302) 634-3301

Email: kevin.t.laurinaitis@jpmorgan.com

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, New York 10179

Attn: Ann B. Kerns

Tel: (212) 270-8916

Fax: (212) 270-5127

Email: Ann.B.Kerns@jpmorgan.com